Agenda
Mr President, on a point of order under Rule 41 and Annex II of the Rules of Procedure. I received a letter yesterday saying that my Question No 41, concerning the plight of a Kosovan refugee, would not be taken at Question Time to the Council tonight as it is dealt with under Item 144 on the agenda. I think this is a genuine error. The question concerns the specific immigration status of a specific Kosovan refugee and the failure to provide visas for him from embassies in other EU states. Clearly this will not be dealt with in a general discussion about Kosovo. I would ask your services to look at this and ensure that this question at least receives a written answer so that this man does not have his job threatened and is not forced to go back to Kosovo where he would be in danger of losing his life.
Mr Howitt, you know that paragraph 2 of Annex II (A) - Guidelines - says 'A question shall be inadmissible if the agenda already provides for the subject to be discussed with the participation of the institution concerned'. It is precisely not to have a general discussion disturbed by particular points by another channel. In any case, you can put that question next time or in any other form. I can admit it today when we have a general debate on Kosovo where any of the groups can take up your question. It is cannot be treated separately in Question Time. I am sorry, I cannot offer any other solution.
Outcome of extraordinary European Council in Berlin of 24/25 March 1999
The next item is the report of the European Council and the statement by the Commission on the results of the extraordinary European Council meeting of 24 and 25 March 1999 in Berlin.
I should like to welcome Chancellor Schröder, on what is his first visit to the House.
I have received seven motions for resolutions to wind up this debate, tabled pursuant to Rule 37(2).
Applause
Mr President, ladies and gentlemen, three weeks ago today, at about this time, the European Council held its extraordinary meeting in Berlin. Even as we arrived in Berlin, there were growing fears that it would not prove possible to find a peaceful solution to the conflict in Kosovo. During the days before the Berlin Council, the attacks by the Serbian security forces ...
Mixed reactions
... against the Albanian ethnic majority had increased massively. President Milosevic used the weeks after Rambouillet and Paris to embark on the systematic expulsion of Albanians from Kosovo. The community of states could not just stand by and watch.
Loud applause
The Kosovar Albanians quite rightly expect human rights, the rights to freedom, to their homeland and to inviolability, to apply unconditionally to them too. The European community of values would become an empty phrase if we Europeans allowed the principles on which the European Union is founded to be trampled underfoot in a place just one hour's flight away from here, that is to say, in the middle of our continent.
Applause
These principles are democracy, justice and the rule of law, freedom and solidarity with the weaker members of society. Since the evening of 24 March, the allied air force has been attacking targets in Yugoslavia. That same evening the European Council in Berlin gave its unanimous support to the actions of the North Atlantic Alliance.
To put it quite plainly: anyone who violates human rights as brutally as President Milosevic has done must expect a resolute response from us.
Applause
Anyone who with cold-blooded calculation bases his rule on the misery, the persecution and the murder of part of an ethnic minority must know that the western community of values is prepared to take the ultimate step to prevent an even worse scenario and also to enforce the fundamental values that are its values. It was not with a light heart but only after real and careful consideration of all the arguments that we decided to use military force. I am firmly convinced that there was no alternative to this decision in view of the increasingly tense situation in Kosovo.
The combination of the Kosovo crisis, the resignation of the Commission and Agenda 2000 probably represent the biggest challenges any European Council has ever had to tackle. Each of these tasks in itself would have taken up an entire European summit under normal circumstances. In Berlin we managed to tackle all three challenges at the same time. Berlin - and this must be emphasised - demonstrated more impressively perhaps than any European Council meeting before it that the European Union is capable of action. We are convinced that is the message of the Berlin summit. Europe is without any question living up to its responsibilities. The European Union will not be divided. The signal of the Berlin summit is this: we Europeans speak with one voice.
We managed to adopt Agenda 2000 on the summit morning of 26 March. With the Berlin package we have found a compromise under which all parties concerned have to make concessions. It is a compromise that is sensible and that we can all live with. That is why it is, in my view, a good and fair agreement.
In Berlin, we nominated Mr Romano Prodi for the office of President of the Commission. With your assent, ladies and gentlemen, by the summer we will again have a fully functioning Commission under undisputedly competent leadership. I am also happy to be able to confirm to you that Berlin has finally paved the way for a trade and cooperation agreement with South Africa.
Applause
I know that many Members of this House are very committed in their support for the new South Africa. I personally was also very pleased that after all these years of negotiations we finally achieved this breakthrough towards the end of President Mandela's term of office.
The Berlin package on Agenda 2000 creates a viable foundation for European Union action in the coming years and sends out a clear signal to the people of Europe, to the markets, and also to the applicant countries. It signals that the Member States of the European Union were prepared to put their common responsibility above their own national interests. I need not, at this point, discuss the Berlin agreement in detail once more. But let me emphasise that two principles did and still do take precedence: stability of expenditure on the one hand and solidarity with the weaker on the other. We agreed in Berlin that we would also exercise stringent budgetary discipline in Europe in future. At the same time we want to and will maintain cohesion between the Member States, as provided in the Treaty.
You all know that the Member States' original positions on many aspects of Agenda 2000 still diverged very widely up to the time of the summit. I will remember that night in Berlin as one of the most difficult and lengthiest negotiations I have ever had to conduct. As German Chancellor, I left no doubt in Berlin that my country would be prepared to subordinate its rightful national interests to a reasonable overall solution. This approach based on European responsibility paved the way to an adequate solution. In the end all the partners were more interested in achieving European added value than in asserting their potential own interests in individual cases. This made it possible to reach a compromise that paves the European Union's way into the 21st century.
The European Parliament - that is to say, you - were closely and constructively involved in the preliminary work on Agenda 2000 up to the summit, sometimes under great pressure of deadlines. I would like to express my very real gratitude to you for this commitment and the accompanying flexibility and willingness to seek joint solutions, and at the same time to ask you: please do all you can to bring the ongoing legislative procedures to a speedy conclusion as quickly as possible. The implementation of the Berlin package is not just the condition for further steps in the enlargement process. The uninterrupted continuation of structural aid after the end of the year would also be at risk if we did not cooperate rapidly. Against this background, I hope it will prove possible to adopt the necessary legal acts quickly.
Our citizens, the people of Europe, want integration. Our common Europe has long since become a reality in terms of good neighbourliness, of countless cultural, economic and social links. At the same time the people of Europe are rightly urging us to make the European institutions capable of action now and in the future. They have no sympathy for any inefficiency in transposing Community policies and expect all concerned to show the highest personal integrity. Following the mass resignation of the Commission under Mr Jacques Santer, the European Union risked facing a serious institutional crisis. By rapidly nominating Mr Romano Prodi on the very first morning of the Berlin summit, the European Council made an important contribution to preventing the looming crisis. That too is a major and lasting success of the Berlin summit. While I was still in Berlin, I informed the President of the European Parliament of this nomination, in my capacity of President of the European Council. I also took that opportunity to point out that he must certainly be appointed under the procedure provided to that effect in the Amsterdam Treaty. Today I would ask you to deliver your vote on the future President of the Commission in good time, so that the entire Commission can be appointed before the end of this summer following the selection of members of the college by the President-designate and the Member State governments.
The European Parliament has clearly gained in stature over the past months. I am confident that the people of Europe will reward this by a high level of participation in the elections on 10-13 June.
This afternoon, the EU Heads of State and Government will be holding an informal meeting in Brussels. It will begin with an in-depth discussion of current progress on the Kosovo issue. I will be returning to that at the end of my statement. During the second part of the meeting, we will start discussing the Commission's future working procedures with Mr Romano Prodi. We are firmly convinced that the European Union needs a strong Commission that really can live up to the requirements of efficiency, transparency and - quite crucially - closeness to the people. That is why we will ask Mr Prodi, the Commission President-designate, to draw up a programme, on the basis also of discussions with the European Parliament and the Member States, which clearly defines the Commission's changed working procedures. Some of the improvements here will require a revision of the Treaty. To that end we should use the opportunity of the intergovernmental conference that is in any case scheduled to resolve the institutional questions that remained outstanding in Amsterdam. I will suggest to my colleagues that they should adopt the timetable for this intergovernmental conference, which if possible should take place by next year, at the European Council in Cologne.
Applause
Ladies and gentlemen, in retrospect the last few years will prove to have been good years for the European Union, for European policy. The introduction of the euro was a major step towards integration.
Applause
The countries involved took a sovereign political decision to pass on a national responsibility for a central aspect of their economic policy to a European institution. Among other things, the Amsterdam Treaty laid the foundation stone for a common justice and home affairs policy and for a common and viable foreign and security policy for the Union. The European Parliament acquired much-improved codecision rights. The enlargement process was set in motion and we have opened accession negotiations with the best-prepared applicants, in the awareness also that European integration can succeed only if Europe does not stop at the borders of what used to be the iron curtain. All of this, as also the adoption of Agenda 2000 in Berlin, was also achieved thanks to the outgoing Commission under Mr Jacques Santer.
Applause
Whatever criticism there has been, and however well-founded it may have been, I want to repeat my warm thanks to Mr Jacques Santer and the college at this point!
Applause
Once again we are facing major tasks. They can only be mastered by a strong Commission that is able to act. In the person of Mr Romano Prodi the Heads of State and Government have appointed a candidate for the office of President of the Commission who, I am firmly convinced, fulfils all the requirements for mastering these tasks together with us and with you. Even before the Kosovo situation began to worsen, we knew that the EU's common foreign and security policy needs to be further strengthened. The Amsterdam Treaty that will enter into force on 1 May brings definite improvements in that direction. At the European Council in Cologne we intend to appoint the future high representative for the common foreign and security policy. We need to definitely intensify cooperation in the field of security and defence policy. With the adoption of a cross-pillar common strategy on Russia, we want to send out an unmistakeable signal that the European Union wants to further expand its relations with Russia and will do so.
Applause
We have achieved a quality of cooperation with Russia which we for our part will certainly not call in question again. We welcome the Russian endeavours, in the current crisis, to exert a positive influence on Belgrade. I am in close contact with President Yeltsin and Prime Minister Primakov. Russia - I am convinced - is a central factor of stability in Europe and we must ensure that it is and remains in a position to advance along the road to reform on which it has embarked. Here the European Union remains prepared to cooperate. Indeed, where at all possible, it would like to intensify this cooperation. As I have learned from talks I have held, this is also recognised in Russia itself.
Ladies and gentlemen, we need tangible improvements in EU cooperation in the field of justice and home affairs. Here too the Amsterdam Treaty opens up new opportunities and potential, which we want to grasp courageously. A first test of this will be whether we manage to treat the Kosovar refugees who come into the European Union generously and on a basis of solidarity.
Applause
Combating mass unemployment has to be a central concern of the European Union. We must find ways of maintaining social cohesion and the European social model even under the conditions of the global competition of the 21st century. Important work was done in preparation for the launch of the euro in the field of economic policy. But we should not focus on a one-sided, purely doctrinal stability policy. In the long term we would not be able to convey it to our citizens in political terms. In Cologne we therefore want to supplement the stability and growth pact, which we continue to uphold, with a European employment pact.
Applause
One important task for the future remains enlarging the European Union to the east and the south. Unless the Union is open to new Member States, in the long term European integration would remain a half-baked project and would fail for lack of a political rationale.
But, ladies and gentlemen, there is also a lesson to be learnt from the Kosovo crisis in relation to the applicant countries. Some of them have now found stability in their external and security policy within NATO. But what they want and what they need is for this stability also to be backed up by economic stability. That is the reason they want to join the EU, and quite sensibly so. In relation to the existing Member States, it should be said that they too have a very real interest in enlargement. The lesson of Yugoslavia is that peace on this continent is only possible if economic and social development can and does advance throughout Europe.
Applause
Under the German Presidency we have made headway with the ongoing accession negotiations. The European Council in Berlin sent out a message to the applicant countries once again confirming that the enlargement process will resolutely go ahead.
With the adoption of Agenda 2000 we have created a further condition for achieving that. The aim of the intergovernmental conference on key institutional questions, to which I referred earlier, is to ensure that the European Union definitively removes the last possible barrier to the accession of new Member States. Then it will be up to the applicant states to fulfil the requirements of the acquis communautaire . We will continue in future to support them in this with all our strength. I want to put it clearly on the record that the progress made so far by the applicant countries is impressive and really does give grounds for hope.
To conclude what I have to say, let me come back again to the situation in Kosovo. You will be discussing the development of the conflict today, which I very much welcome. Europe must speak with a strong voice in times such as this and the words must be spoken not just by members of the governments and national parliaments. As an expression of the new Europe, Parliament too must take a definite position, in favour of peace, stability and respect for human rights in Yugoslavia.
The dreadful developments in Kosovo are not an internal Yugoslav problem. They affect us all! Good neighbourliness and justice do not end at national frontiers. We bear common responsibility for our continent. There cannot and must not be any excuse whatsoever for a cynical policy of driving out, indeed of deporting hundreds of thousands of people.
Applause
One million people have had to leave their houses and homes or were driven out by Serbian security forces, 500 000 of them since March alone. There are more than 300 000 refugees from Kosovo in Albania. The small country of Macedonia is also in an extremely difficult position. That is why the EU Member States launched a large-scale aid operation jointly with other states. We want to alleviate the plight of the refugees and we want to show solidarity with the neighbouring states. That is why the Council decided last Thursday to earmark EUR 150 million for humanitarian aid to the refugees.
We will support the main host countries, Albania and Macedonia, together with the Yugoslav Republic of Montenegro, with another EUR 100 million.
Heckling: So will we!
Very good! The Council has also requested the Commission to submit proposals on further tightening the European Union's relations with Macedonia, looking even to a potential association agreement. The extremist Belgrade leadership bears sole responsibility for the situation that has arisen. The decision to put a lasting and verifiable end to the operations of the military and security forces and to allow the refugees to return is in its hands. Mere cease-fire declarations, which are not meant seriously and which we know from the wars in Croatia and in Bosnia-Herzegovina to be lies, are not enough.
Belgrade must immediately take verifiable steps to resolve the conflict. In addition to a genuine cease-fire, that means the withdrawal of all Yugoslav forces from Kosovo, including the infamous bands of paramilitaries, the return of the refugees and the deployment of international troops to protect the refugees and the population.
Applause
Ladies and gentlemen, Mr Kofi Annan, the Secretary-General of the United Nations, who will be a guest at the informal meeting of Heads of State and Government this evening in Brussels, also supports this demand. It is now up to the Yugoslav side to accept the demands of the international community unconditionally and to implement them at once. That and that alone would open the way to a political settlement of the conflict.
The western alliance is not just fighting in the Balkans to prevent suffering and to secure justice and the rule of law in the Balkans. The credibility and validity of the European model of civilisation are also at stake. The Belgrade regime is waging war against its own population. That is why the democratic and constitutional societies of Europe had to oppose the totalitarian regime in Belgrade. The 'European integration' model of the future is confronted with a hermetic concept of ethnic nationalism, which leaves no room for minorities and different opinions. You could say, if you like, that the 21st century is confronting the 19th century.
Thinking further ahead, there can therefore only be one future for the states and peoples of the region. If we want to help democracy to become established there on a lasting basis and win over the people of the region - and here I definitely include the people of Yugoslavia - for the European model, we have to offer them a European prospect.
Applause
By that I do not mean early accession to the European Union, which would in any case place too heavy a burden on these countries. I am thinking far more of a comprehensive regional strategy, of a kind of stability pact for the Balkan region. The aim of that kind of strategy is to pave the way to establishing links with the European Union, with the single market and with the European community of values. The German Presidency has submitted a proposal to that effect.
It is our task to determine, through resolute action, under what auspices Europe will end this bloody century of national egoism and inflated ideology. It is our duty to bring about the definitive, irreversible advance of democracy, human rights and cross-frontier cooperation throughout Europe. Wherever the plight of the people in this region requires it, we will be generous and give real proof of our solidarity with the weak.
Ladies and gentlemen, let us tackle this task together, in the name of Europe, in the name of its people and in the name of its values! Many thanks for your attention!
Sustained applause
Mr President, Mr President-in-Office, ladies and gentlemen, on 14 July 1997, I presented Agenda 2000 to this House, one of the largest packages of reforms in the history of the Union. On that occasion, I stated that it represented an historic opportunity to strengthen the Union and prepare for enlargement.
Today, I am extremely pleased that the Berlin European Council was able to successfully meet this challenge. This outcome would not have been possible without strong independent institutions that are capable of taking action. Of course, the negotiations on Agenda 2000 have been complex and difficult. We had to continue with the agricultural reforms launched in 1992 and maintain the essential elements of economic and social cohesion, whilst taking enlargement and the financial constraints into account.
A year ago, negotiations began on the basis of legislative proposals put forward by the Commission, and these negotiations developed satisfactorily under the British and Austrian Presidencies. The negotiations were completed in Berlin thanks to the German Chancellor and I should like to pay tribute to him on behalf of the Commission.
Of course, the work is not yet finished. There is still some legislative work to be completed before the end of your parliamentary term. We must also negotiate the interinstitutional agreement, to which you quite rightly attach so much importance. But the Berlin agreement has created the political bases needed to complete a package of measures that I would describe as 'ambitious'. I am well aware that there will be disappointment over some points here and there but, overall, there is every reason to welcome an agreement that falls within the guidelines followed by the Commission since 1997.
As far as agriculture is concerned, we needed to preserve competitiveness and the exporting role of this increasingly multifunctional sector while developing rural areas. It is common knowledge that the Commission would have liked to have gone a little further down the path of reform. Nonetheless, I believe that Agenda 2000 was a real step forward.
As regards the common organisation of markets, the idea of price reductions with partial compensation has been upheld. Our proposals for rural development have been adopted as they stand. The issue here is to adjust the scale of such development. These reforms will allow us to strengthen agriculture whilst remaining within a rigorous financial framework for the whole of the new period. They will also smooth the way for enlargement and for an agreement within the World Trade Organisation.
As regards the second major category of expenditure, namely structural operations, our objective was to preserve economic and social cohesion whilst achieving greater concentration of available resources. The Commission felt it was crucial to maintain the levels of aid that were achieved in 1999 for the most affected regions and social groups. We succeeded in doing this.
Secondly, we had to resolve certain specific problems. Rather than distorting the objective criteria for allocating resources, the European Council decided to set aside a small proportion of the budget within the overall budget to deal with such cases in the appropriate manner. The main principles behind the proposed reforms were therefore also maintained, although this has indeed led to a somewhat tedious listing of ad hoc solutions.
Thirdly, the Agenda 2000 communication, proposed by the Commission, set out to provide the Union with the means it needed to create the appropriate conditions for lasting growth that generated employment. To this end, the Commission wished to strengthen heading 3 on internal policies. The amount decided on in Berlin is at the bottom end of the bracket proposed by the presidency. I have often drawn the Council's attention to the importance this House attaches to heading 3, and I am sure that you will succeed in raising our ambitions during the negotiations on the interinstitutional agreement.
The last element as far as expenditure is concerned is administrative expenditure. In Agenda 2000, the Commission had already begun to consider its own reform. In this context, the issue of balancing political objectives and administrative resources is of the utmost importance. As far as heading 5 is concerned, even though the amounts decided on in Berlin are at the top end of the bracket proposed by the presidency, they will barely allow staffing levels in the institutions to remain constant. This is unsatisfactory. Here, again, the negotiations on the interinstitutional agreement will allow Parliament to try to change this approach.
Mr President, the Union will not continue to develop with the current 15 Member States alone. Intensive preparations are underway to enlarge the Union to include our friends and neighbours. In Agenda 2000, the Commission had suggested setting aside a considerable part of the financial package for the pre-accession process and future enlargement. I see that our proposals, the equivalent of a real Marshall Plan, have been adopted in their entirety in this package, and we are talking here of a sum of EUR 80 billion.
We had to combine the two objectives of deepening and widening the Union within a strict, efficient and equitable financial framework. The Berlin agreement must now lead to an interinstitutional agreement that will help guarantee budgetary discipline within ceilings established by rigorous but realistic financial perspectives. As far as the Union is concerned, commitments will stabilise in 2006 at a level lower than that forecast for the year 2000, and this will involve considerable efforts to reduce expenditure. By stabilising the expenditure for 15 countries, we will create the necessary margins within the own resources ceilings that will allow us to welcome new members between 2000 and 2006.
That, ladies and gentlemen, is also solidarity. We have finally been able to reach an agreement on own resources that will lead to a more equitable system. Partially replacing the VAT resource with the GNP-based resource will ensure that Member State's contributions are more in line with their ability to contribute. The change in the financing of the British rebate will remove some of the burden from the countries with the greatest budgetary imbalances, without introducing new corrective mechanisms. Before the end of the new financial perspective, the Commission will have the opportunity to once again examine the own resources system, including the effects of enlargement and the question of new autonomous own resources, something that is close to Parliament's heart.
Mr President, the agreement reached in Berlin on Agenda 2000 is a success and it is a success for the Union. I am counting on Parliament to provide the few corrections needed. Once again, the Union has shown that it can find solutions to enable Europe to progress. I am not hiding my personal satisfaction at having been able to contribute, along with my colleagues in the Commission, to such a positive outcome. We have thus come to the end of the cycle of important deadlines that I presented to you on 17 January 1995.
Mr President, ladies and gentlemen, the President-in-Office has just described the situation in Kosovo in detail so I will only add a few words. We are clearly very worried about the events in Kosovo. I will not go back over the origins of this situation except to point out that it is entirely the product of the Belgrade government's refusal to accept any negotiated settlement. The representatives of the international community, and of Europe in particular, stepped up their efforts to find a peaceful and just solution for Kosovo, a solution that was just for all, for those of Albanian origin and for the Serb nation.
Those efforts failed and the current military action hopes to use force to ensure that the principles and values forming Europe's raison d'être are respected. To take no action would be to accept this situation and Europe and its partners will not accept murders, will not accept deportations and will not accept terror and hatred amongst peoples. Europe and its partners, allied in this difficult military action, have clearly laid down their demands. The international community is now taking action to make the leaders in Belgrade put an end to the suppression, allow the return of refugees and accept the presence of an international force. In time, stability in the Balkans will have to be the subject of a far-reaching initiative, which was already outlined by the presidency at the last General Affairs Council. The Commission will fully support such an initiative.
For the time being, Europe is faced with a humanitarian crisis of tragic proportions. The neighbouring regions of Montenegro, the Former Yugoslav Republic of Macedonia and Albania are affected most. We must also give consideration to the displaced persons within Kosovo. The Commission immediately attempted to make use of Community resources to respond to the most pressing needs. As always, we are working in close cooperation with the United Nations High Commissioner for Refugees.
Furthermore, you will be aware that, during a special meeting, the Commission adopted two far-reaching initiatives which it has forwarded to the European Parliament and to the Council. The first requirement was to prepare to mobilise additional resources for humanitarian aid. A request has been passed on to the budgetary authority for EUR 150 million to be transferred from the emergency reserve in the ECHO budget line. With these EUR 150 million, the Community will have released EUR 180 million from the 1999 budget for humanitarian aid for the refugees in the Former Yugoslav Republic of Macedonia, Albania and Montenegro.
In addition, the Commission believes that we should provide assistance to the neighbouring regions of Kosovo that are taking in refugees. These regions are, first and foremost, Albania, the Former Yugoslav Republic of Macedonia and Montenegro, but other areas could also be eligible if they take in a high number of refugees. We are fully aware that massive flows of refugees into a country places heavy demands on its budget.
The Commission therefore plans to allocate up to EUR 100 million to help finance costs directly involved in taking in refugees: providing security for them, administrative costs, additional transport costs, electricity, water supplies, and so on. A mission from the Commission is currently in the region to analyse what is needed. I must point out that this aid will only be granted if the beneficiaries fulfil the international obligations incumbent upon them, particularly under the Geneva Convention.
This specific aid to third countries is fully in line with the decision taken to provide particular assistance for the refugees entering Kosovo's neighbouring regions on a temporary basis. However, in this respect, I must mention that there is the possibility that the Member States may decide to take in refugees on a temporary basis, in response to appeals from the UNHCR. To enable the Community budget to support these Member States, the Commission has amended its proposal for a joint action to allow us to make use of the European Refugee Fund. This will allow us to draw on the European Refugee Fund, a fund which, I would remind you, holds EUR 15 million. This amendment takes account of the new situation created by the war in Kosovo. Parliament has supported it and we are now waiting for the Council to give its opinion.
For all of these operations, we need Parliament's full cooperation. As far as humanitarian aid is concerned, there are no difficulties in using the emergency reserve. As regards the aid of EUR 100 million designed to finance the cost of taking in refugees in Kosovo's neighbouring regions, the situation has proved to be rather more complex. The Commission's main aim in this case is to rapidly mobilise these funds.
I should also like to draw your attention to another important point that I must mention, namely, the additional staff the Commission will require for these new operations. I believe that Parliament is well aware that the Commission must have the necessary resources to perform its tasks under favourable conditions. We can no longer continue to say that the cavalry is coming.
The Commission will need additional personnel in Brussels and in its delegations to deal with these new operations and with the subsequent restructuring needs. What is more, it will need technical and administrative assistance on site. As a result, in the very short term, the Commission will have to continue to redeploy its staff, but that will not be enough. We will need extra staff in the next financial year, for both this sector and others. The current situation once again highlights the fact that the Commission must have additional staff to perform the tasks required of it.
The communication that was forwarded to you last week mentions this lack of financial and human resources, and I am counting on Parliament and on the Council to take these constraints into consideration. Each institution must contribute and help Europe respond to this crisis in an efficient and responsible manner. I believe that your debates on these two central issues - financial requirements and human resources - must reach the obvious conclusion.
Applause
Mr President, ladies and gentlemen, let me begin on a personal note. I am happy to be the first speaker for my group to welcome the German Chancellor as President-in-Office of the European Council to the European Parliament; everyone will understand that as a Social Democrat I am particularly glad to do so, especially following the statement you have just made, Mr President-in-Office of the Council!
Applause
Rarely has a presidency of the Council had to take such important decisions as you have in the first three months of this presidency's term of office, and whatever people may think of particular aspects of the decisions, one thing has become clear: our European Union has proved its ability to act, for which we thank you.
Under your presidency the European Council nominated a candidate for the post of President of the Commission in the space of one hour, a process that dragged on over more than two summit conferences five years ago. That is certainly worth something in this Union. We will now ensure that we approve Mr Prodi's appointment during this electoral term of Parliament - i.e. in May - and that we vote on the entire Commission by early September at the latest. I think that tallies with your timetable.
For the rest, the resignation of the Commission was not an institutional crisis, quite the contrary. I see it as a step towards European normality. Surely it is normal for Parliament to control and sanction, and surely it is and will remain normal in future too for the EU bodies to assume political responsibility for inadequacies and mistakes.
Applause
The fact that this has now happened for the first time also deserves our respect. What we need now is a radical reform of the administrative structure and the administrative culture in Brussels, and that is not a task just for the new Commission but also for you in the Council and for us in Parliament. We want not a weaker but a stronger Commission. The new Commission must be able to become what it must become, namely a European government.
It we transfer tasks to the Commission, we must also ensure that it is given the funds for the staff it needs in order to fulfil these tasks. Looking at the financial agreement reached in Berlin, I do not have the impression that the Council has fully realised that yet. In fact we here in Parliament have not fully realised yet either that the Commission has to be given the funds to enable it actually to assume the responsibilities we are transferring to it.
Applause
The Berlin decisions on Agenda 2000 are a compromise, which is only normal, yet in some respects it is a difficult one to accept because some of the compromises that were and had to be reached between national interests will in fact be to the detriment and at the expense of Europe. Over the next few weeks Parliament will subject them to critical and detailed analysis and you may be sure that we will find quite a few things to quibble about in these compromises. I will not go into that in detail now. Let me just say this: the agricultural reform was watered down. You will have to improve on it in a very short time, not just because the reform does not go far enough to cope with enlargement but also in view of the next round of WTO negotiations.
Secondly, a new financial perspective requires an interinstitutional agreement. We do not want to undo the Berlin financial package, but we want to organise some parts of it in such a way as to make them more consistent with our demands and priorities, e.g. the measures to combat long-term unemployment and support an active labour market. We want an interinstitutional agreement on the financial perspective, we really do want it, but not at any price. After all, this is an agreement, not a dictate. Nevertheless and overall, with Agenda 2000 you have set in motion the greatest reform of EU policies that the EU has ever undertaken.
Mr President-in-Office of the European Council: we will do our utmost to obtain the necessary majorities for Agenda 2000 in Parliament and to adopt it before the end of this electoral term. We know that it makes up only a part of the reforms needed to make the EU fit for enlargement, which is why I welcome your announcement today that you will determine the timetable for the necessary institutional reforms in Cologne in June. We firmly support you in your intention to conclude this reform process before the first Eastern European country joins the European Union.
There is something else we expect of your presidency of the Council. The European Union managed to conclude a pact on stabilising the common currency, which was a good thing. But now it must also manage to conclude a pact on employment, which is an equally good thing. That is why we support your intentions for the Cologne summit.
Applause
Turning to Kosovo: this is a difficult subject for all of us, particularly in my group. We welcome the united support shown by the European Council in Berlin for NATO's military action. That was another test of the common foreign and security policy, for it showed that Europe is a community of values, not just an economic community. A large majority of my group supports the Member States' position on military action. We regard this action as inevitable, but over and above the limits and necessity of military action, I would like to highlight two or three points. It is true that we have to restrain the criminal Milosevic and his bands of soldiers and murderers. At the end of this bloody century, nationalism and racism must no longer be given a chance in Europe, not anywhere in Europe!
International law builds on national sovereignty and territorial integrity. These are important values, but no state in Europe may take national sovereignty and territorial integrity as a licence to oppress, displace or commit genocide.
Applause
That is why, over and above the military action that has now become necessary, we need to develop international law further, and we invite you to play your part in doing so. The people of the Balkans will only find peace within a European perspective. We welcome your initiative in calling for a Balkan conference to discuss political, economic and social reconstruction in this stricken region. We firmly support the proposals you made here today.
Let me also say here: we thank the troops from the Member States committed to NATO. We thank them for risking their lives to put an end to the ethnic cleansing in Kosovo.
Applause
We also thank the men and women from non-governmental organisations who are endeavouring, again at the price of great sacrifices, to make the situation of the refugees and displaced persons in this region a little more bearable. They too deserve our thanks.
Applause
Mr President-in-Office of the European Council, you took over the presidency during one of the most difficult times the European Union has ever had to go through. We wish you success, because that is also our success, the success of our European Union. In the difficult task still ahead of you, we, the European Parliament, and in particular my group, will always be a critical, sometimes perhaps even a highly critical, but always a reliable partner. Many thanks.
Applause
Mr President-in-Office of the Council, Mr President of the Commission, I am convinced that my group too supports you, Mr President-in-Office of the Council, in the pursuit of human rights and in the action to protect the people in Kosovo. We know what a heavy responsibility has to be shouldered at a time such as this. And here we certainly must be in a position really to define the aim of the war and to bring the operation to a conclusion. Mrs Doris Pack will be discussing that in more detail.
But I believe this should also be a warning to us that we must at last embark on a viable European foreign, security and defence policy.
Applause
During the remainder of your term of office until the end of June, it is your task, Mr President-in-Office of the Council, to implement the appropriate provisions of the Treaty of Amsterdam in relation to key issues. It should not be left to the technocrats. Instead, this potential should be put to real political use, so as to give us a greater ability to act and enable us in future to pursue the kind of foreign policy that will not allow a situation such as that in Kosovo to arise in the first place, that will not mean having to resort to armed force.
Applause
On Berlin, I believe that a number of mistakes were made not in Berlin but before Berlin. I agree with you that the choice of Mr Romano Prodi was a good choice. But if the presidency of the Council had cooperated with Parliament on this matter earlier on, in January this year, then we might not have got into this situation at all.
Applause
When I think back to some of the statements made in December last year I am tempted to measure the outcome of the negotiations on Agenda 2000 against what you yourself considered necessary at the time from a German perspective. However, I speak here not as a German representative but on behalf of my group. That is something else you had to learn as President-in-Office of the Council: that these are two different things!
Laughter
I agree that we should not undo the Agenda 2000 package. But the European Parliament attaches great value to obtaining margins of manoeuvre in relation to other policies, margins of manoeuvre in foreign and security policy, margins of manoeuvre that would, for instance, also relate to enlargement. After all, the uncertainty in relation to agricultural policy has given rise to new concerns among the applicant countries about time-scales. We should make it clear that these uncertainties inherent in Agenda 2000 will not mean any delays in enlargement. Kosovo teaches us that we should use every means available to push enlargement ahead as quickly as possible. I believe it is our political responsibility to do so.
Applause
You will have to prepare the Cologne summit. This concerns the intergovernmental conference. We eagerly wait to see what kind of mandate is defined and in what way the European Parliament will be involved in that intergovernmental conference. We would like to be involved in the same way as the Commission.
For the rest, it would have been a good step in that direction if the President of the European Parliament had also taken part in today's informal summit. He was not invited!
Applause
I also think it would be a good idea to make use of the possibilities offered by the Amsterdam Treaty in relation to justice and home affairs. In the light of Kosovo, we should move rapidly towards the possibility of majority decisions on questions of asylum and immigration policy. That could be achieved by a simple Council decision and it should be done in order to create a genuine ability to act in this area.
I think it is right for the Cologne summit to attach great importance to employment policy. But we should ensure that the discussions are substantive. We should make it clear who really can actively pursue employment policy in Europe. If an employment pact is concluded that has no real substance but that gives the impression that Europe can resolve this problem, and if it then turns out that it cannot resolve the problem because it does not have the necessary instruments, that will damage Europe. European employment policy must not be used as an alibi for the failure of national employment policies! We will put great emphasis on that when we evaluate the Cologne summit.
Loud applause
Mr President, Mr President-in-Office of the Council, today you will meet the newly nominated President, Mr Romano Prodi. We hope that you will confirm what you said earlier, that we need a strong European Commission. Of course there should be a new administrative and new political culture, but we need a strong Commission. I would like to thank President Santer, despite all the difficulties we have had, for what he has done in the past couple of years.
The European Parliament also needs to be fully involved, in the coming period. We have certain queries about the intermediate period. It cannot be that the Council takes three months, while Parliament only has two or three days to play its part in the nomination of the President.
The Agenda 2000 package has, as you have indicated, been agreed under extraordinarily difficult circumstances: bombardments by NATO as a result of the crisis in Kosovo, resignation of the Commission. We welcome the fact that you have kept the European Union together in a very difficult phase. The alternative would have been the hopelessness and helplessness of the European Union. That is not an acceptable alternative. But at the same time, we know that the price of the package which has been agreed has been very high. We have seen the presence of eleven individual Member States of the European Union rather than the presence of the European Union as a whole. That price has been an unacceptable reduction of the financial margins in areas which are essential for the innovation and renewal of the European Union. As Mr Prodi said here yesterday, we need a start in a new direction. The financial basis for the European Union to do so has been significantly eroded.
As others have said, the European Parliament wants an interinstitutional agreement, but not at any price. In this respect I would like to underline that Parliament, in the last few years, has been a very efficient and useful partner. But you need to understand that it is essential that we achieve flexibility in the margins for the future. It is against that background that I make a personal appeal to you, Mr President, to seek some elements of innovation so that we have flexibility and some margins. Otherwise, Parliament will remain a rubber stamp, in budgetary terms, for the next seven years. Let me give you two examples.
One is what you said about Kosovo. Yes, indeed, Parliament's Committee on Budgets agreed yesterday on the EUR 250m. At the same time it means that we have exhausted the total margin that you decided in Berlin for external affairs. This shows, therefore, that the financial structure of the Union is still not right.
It is against that background that we would like to move in the direction of a draft budget which gives the Commission the opportunity to move towards more positive financial gains. I hope that you will find room for more flexibility than is the case at the present time.
Mr President, the Berlin summit was held against the difficult backdrop of a profound institutional crisis in the European Union, with the Commission's resignation, and a serious crisis in the Balkans. As regards Agenda 2000, in spite of the agreement reached in the early hours of 26 March, the image portrayed by the Heads of State and Government was one of confrontation and a lack of vision for the future. In Berlin, each of them stubbornly defended their own interests, but no one furthered the common interest of the Union.
The European Council has still not provided the resources needed. We cannot consider major objectives with a budget that, in the best case scenario, will only represent 1.27 % of the Community gross domestic product. If the budget is not increased, we cannot coordinate economic policies, stimulate job creation or strengthen solidarity.
We are disappointed with some of the Berlin conclusions. The allocations for structural policies and for internal policies break with the upwards trend that began in 1988 and that was reinforced in 1993. In addition, the resources needed for the enlargement of the European Union are not guaranteed, and enlargement is now in danger of being postponed. In quantitative terms, the EUR 240 000 million proposed in Agenda 2000 for structural policies has been reduced to EUR 213 000. There is also a gradual decrease in the percentage of GDP set aside for cohesion policies, from 0.46 % at the moment to 0.42 % in 2006.
As far as the common agricultural policy is concerned, the compromise reached in Berlin continues with the 1992 reform. One of the consequences of this reform was the disappearance of many farms and the subsequent loss of jobs. Corrective mechanisms should have been introduced in Berlin but this did not happen. We are especially concerned for small family farms, as the fall in prices, which is only partially compensated for by income aid, will mainly affect small and medium-sized farms. We are also very disappointed that a fair modulation system to provide greater benefits for small producers was not adopted. This could have helped rectify the current situation, where 80 % of aid goes to 20 % of the farmers.
As regards the institutional crisis, we welcome the rapid nomination of Mr Romano Prodi as a candidate for President of the Commission, in accordance with the Amsterdam Treaty. However, we note that there was no dialogue or agreement with the European Parliament on establishing a timetable of investiture for the new Commission, which would allow us, as a matter of urgency, to resolve this temporary situation and, at the same time, strengthen the democratic legitimacy of this institution.
As regards the war in the Balkans, which we will discuss later, I should like to point out, on behalf of the Confederal Group of the European United Left - Nordic Green Left, that the 15 Member States only approved the NATO military intervention in Yugoslavia once it had already begun. It is clear that the underlying reasons for NATO's intervention are the Milosevic Government's constant suppression of the Kosovar Albanian population, after having taken away Kosovo's autonomy, its disregard for human rights and its refusal to commit to an agreement in Rambouillet. But this harsh and sustained military intervention, which has no mandate from the United Nations, sets a disturbing precedent for the biased use of discretion in international law. Moreover, this military action is now having the opposite effect to its stated objectives: the Serb people are showing greater support for Milosevic as a reaction to the NATO bombings and to the innocent civilian victims it leaves in its wake. The bombings are destroying the country's infrastructures and, at the same time, having a negative effect on the situation of the Kosovar Albanians, who are being expelled from their country in an unprecedented example of ethnic cleansing. There is also the serious problem of relations with the Russian Federation becoming increasingly tense and the danger of widespread destabilisation in the Balkans.
Mr President-in-Office, I regret that I have to end this speech, but I would like to conclude by stating that it is very unfortunate that the European Union and its institutions have become subordinate to the decisions of a military organisation and relinquished their political responsibility in Europe for so many years. If we do not wish to have to act this way in the future, we must try to prevent such situations.
Mr President, I want to offer my warmest welcome to Chancellor Schroeder who is here on behalf of the German presidency. I thank him very sincerely for what I consider to be one of the finest statements I have heard in Parliament from a President-in-Office for a considerable period of time. I thank him for what he said in relation to the crisis in Kosovo. Parliament, by its applause, has shown its satisfaction with that statement. I would also sincerely thank him for the Berlin Resolution in this area.
I know the President-in-Office is having a meeting this afternoon with Heads of State and Government and it is important that during this discussion he convey to his colleagues that it is of the utmost urgency that the relief effort to help Kosovar Albanians continues and that the European Union play a leading role in the humanitarian aid mission. Financial resources must be made available to ensure that the relief programmes continue and that appropriate medicinal and food supplies reach the refugees in need.
We would have hoped that as this millennium ends we would have left the spectre of war in Europe behind us. Sadly, the totalitarian despot, Mr Milosevic, is fuelling the flames of genocide and compounding the misery of the Kosovar Albanians. I very much hold the view that there should be no escape for Mr Milosevic and that at some stage he must face the charges of war crimes in a court of law.
I have one negative point to say to Chancellor Schroeder. I believe that you are genuine in your expression of appreciation of the role of the European Parliament. But your credibility is somewhat questioned by the fact that our President, Mr Gil-Robles, is not invited to the meeting this afternoon. I regret that. It is a mistake that has happened somewhere along the line and even at this late stage I feel you should reconsider it. It is a bad mistake and gives a wrong signal.
I would like to say a special word of thanks and appreciation to Mr Santer for the magnificent work he has done for the European Union for the last four-and-a-half years. I thank him very sincerely for what he has contributed, and also his colleagues in the Commission. I very much regret that he is the victim of circumstances at this particular time. You have my full respect, President Santer, and my appreciation for what you have done for Europe during your term of office.
The Berlin Summit of 25 March was a good summit. It achieved a lot in terms of finalising the overall financial parameters for spending within the EU for the seven-year period after 1999. Ever since the Agenda 2000 proposals for reform of the Union policies were first published in March 1998 it was always felt in some quarters that it would be difficult to find an agreement that was balanced and even-handed across all the territories of the European Union. The German presidency can take solace from the fact that the spending parameters for the budget for the Union for the period 2000-2006 commands the confidence and the good will of all the Member States of the European Union.
The budget totals of £506bn will put in place various programmes to lay the foundation for the impending enlargement of the European Union itself. Equally, it will ensure that the common agricultural policy will be properly financed and that many social and regional aid schemes will continue for the poorer Member States of the Union after 1999.
I should like to deal with some aspects of the common agricultural policy for the moment. It was suggested in a document entitled 'The future financing of the European Union', issued by the Commission before Christmas, that possibly 25 % of the CAP should be financed by the national exchequers of individual Member States. This would have been a regressive step for the European Union to have taken. It would have been a very divisive move because one of the successful aspects of the CAP is the fact that it is administered in a uniform manner across all the territories of the European Union. Renationalising part of the CAP could only have led to the ultimate disintegration and fragmentation of the common agricultural policy itself.
Finally, I should like to say to Chancellor Schroeder: you got off to a reasonably weak start in your presidency; you have made tremendous progress in recent times. There are still a lot of important items on the agenda for completion by the end of your presidency. I congratulate you on the progress you are making to date. You are two-thirds of the way to the winning post. We want to see you put in greater effort between now and the end of June.
Mr President, Mr President-in Office of the Council, the war in Kosovo puts everything that is happening in Europe, including the Berlin summit, in relative terms. Suddenly every peaceful compromise is worth more than was originally assumed. But every peaceful compromise is only worth what it brings us in terms of security in the next seven years of the reform and enlargement of the European Union. From that point of view, the Berlin summit with all its decisions was a total success. I would like to make three comments from a budgetary point of view.
One: the financial package is to be welcomed because you managed to reserve the appropriations for the applicant countries on a definitive basis. My group was particularly concerned about that. The EU of 15 has cut back, especially in the structural field, which meant that Berlin sent out a clear and reliable signal to the applicants for accession.
Two: I criticise the financial package because in my view it unfortunately failed to take the decisive step towards redirecting agricultural policy. This is a heavy burden and calls for a review earlier than planned. The Franco-German engine simply does not run on milk. We all know that. After the elections and under the new Commission, this subject must undoubtedly come back on the agenda.
Three: from Parliament's point of view the financial package is not acceptable where it relates to internal and external policy, to administrative expenditure and to the flexibility we want to see. The terrible events in Kosovo show us that foreign policy tasks in particular will increase over the next few years, that we need more than fine words here if we are to organise a genuine common foreign and security policy initiative in Europe.
But I am assuming that we will be able to use the margin for manoeuvre that is still available during the trilogue, and I ask you to support us here. At the same time I join Mr Collins in asking you to reconsider your decision, so that Mr Gil-Robles can after all take part in the special meeting this afternoon as representative of the European Parliament.
Applause
Mr President, Mr President-in-Office, the extraordinary summit in Berlin was, in fact, extraordinary in more than one respect.
The summit took place with the dreadful tragedy of Kosovo as a backdrop. It followed on from the first political crisis in the European Union with the Commission's resignation. It also had to take decisions on Agenda 2000's major guidelines, particularly the budget guidelines, for the beginning of the new millennium.
You succeeded, Chancellor, in obtaining results on all the points you had to address. What is more, Germany was able to look above and beyond its own interests and surpassed itself in playing its role as president of the whole Union. Being firm believers in Europe, we sincerely thank you for this. It is good for Germany's image and good for the whole of Europe.
Of course, the final compromise is not completely satisfactory. As regards budgetary issues, we are still concerned about the capping of resources as, with enlargement and the aid to Kosovo, expenditure is bound to increase. We would at least have liked to have seen the introduction of an automatic review clause for the financial perspectives on the occasion of each enlargement.
As regards the common agricultural policy, we fear that the timid compromise that was eventually adopted barely equips us to face the future WTO negotiations. As far as the Structural Funds are concerned, it would have been better if the Union's measures on economic and social cohesion had been more in line with the Commission's more generous proposals.
However, despite these reservations, we are, in fact, pleased that the Berlin summit was able to make progress on the main issues.
You acted very quickly in terms of nominating the President of the Commission. We hope that the rest of the process will be carried out in an efficient manner and without rushing; the main concern must be to rapidly provide the European Union with a new, reformed Commission that can play a true political role.
This leaves Kosovo, the most important issue. The Berlin summit obviously could not resolve this tragedy, but what was said in Berlin, and what you have just said this morning, is along the right lines. I am thinking here, in particular, of the political role that Russia could, and should, play. I am thinking of the fact that you have called on our countries to immediately take in displaced people and refugees, albeit on a temporary basis. I am also thinking of the idea of some form of stability pact for the Balkans to help relieve the people of their misery and their isolation.
Your idea is a good one. And when you tell us that Europe should speak with a louder voice and that Europe must respect the values that form the cornerstone of European integration, Mr President-in-Office, we can but approve your ideas and hope that everyone will listen to you.
Mr President, Chancellor Schröder, Shakespeare said: 'To be, or not to be - that is the question'. The Council is now saying that the Commission can both be and not be at the same time. The Europe of Nations Group and the June Movement demand that the Commission should actually resign and be replaced by a clean-up team, which can carry out a clear-out and clean-up operation before a new Commission is selected. We urge the national parliaments themselves to select the person who is to represent their country in the European Commission. It should not be Prodi or a majority in this Chamber that decides who should be the Danish member within the Commission. The Danish member should not be the EU's agent with regard to the Danes, but the Danish electorate's representative in the EU, and besides: 1 000 committees, 10 000 different laws and 100 000 projects are far too much to be controlled from Brussels. Cut away the fat! Put the EU on a diet, and give greater freedom to democracy in our countries!
Mr President-in-Office, the Italian democratic right, Alleanza Nazionale, hopes that the President of this House can attend the meeting you have convened for this afternoon and expresses its full support for NATO initiatives in the former Yugoslavia. May we just point out that had NATO strategists studied the odd history book over the last ten years they would have discovered that ethnic cleansing is habitual practice for some populations in the Balkans, to which 350 thousand Italians fell victim fifty-five years ago when they were expelled at gunpoint from the Adriatic coast where they had always lived.
Agenda 2000 might have seemed a catalogue of pipe dreams when it made its appearance on the European stage, even though it was tough in tackling the thorniest problems facing the Community. Now that it has been rewritten by the heads of government in Berlin, it looks to us more like a catalogue of disappointments, as it is marked by so many uncertainties and contradictions, reflecting even more than before the uncertainties and contradictions of individual States, which, led for the most part by left-wing governments, have transferred into Agenda 2000 their now painfully obvious lack of ideas.
Attempts to strike a balance on the agriculture front produced a series of settlements reminiscent of a collection for charity which, once again, penalise a massive sector of the agricultural economy in the south of Europe. Agenda 2000 lacks the courage to tackle the pressing problem of unemployment with decisive measures, given the continued failure to appreciate properly the importance of small and medium-sized enterprises as well as the acute problem of the entire European Union's technological backwardness compared to the United States.
The fact that Agenda 2000 does not put forward an enlightened and strategically valid vision of enlargement is shown, a posteriori, by the failure of the European Union itself to come up with a foreign policy on the Balkans region, whose history and future are wholly European, leaving aside the madness of the Communist - I repeat, Communist - Milosevic. And the lack of ideas on the part of the mainly left-wing governments in Europe is proven by the fact that their leaders, meeting in Milan recently, decided to take up Clinton's proposals on jobs and the economy, thereby demonstrating a worrying degree of scientific, ideological and cultural subservience. If we continue down this road, the day will come when the news will arrive from the United States that a fellow called Christopher Columbus, having left the Hudson Bay with three caravels, has discovered Europe.
Madam President, I should first like to congratulate the President-in-Office for the tremendous work carried out at the Berlin summit. In my previous speeches, I said to the President-in-Office that he had a difficult task, but the German Presidency has truly shown its mettle and demonstrated its ability to see this task through to the end. In doing so, however, it is natural that Parliament should have some reservations about the content of the budget agreements.
There has been a considerable reduction in the resources available from the European Community. I realise that this was one of the objectives of the German Presidency, but it conflicts with the European Parliament's objectives. And as the President of the Commission pointed out, it is clear that a new interinstitutional agreement will be needed as the Berlin agreements are developed, an agreement that takes account of Parliament's opinions. These opinions refer to certain aspects that have been pointed out, for example, the flexibility we need. What will happen when a crisis develops that calls for additional budgetary resources, such as the crisis that has recently unfolded in Kosovo?
There is a significant reduction of the chapters that can be used in the fight against unemployment. There are also reductions in internal policies, external actions and the Community's own administration. If we work on the premise that there is currently a shortfall in the Community administration, precisely because the Commission was not given the resources it needed, we must ask ourselves if the resources now available for administration are sufficient to allow the Commission to function.
But there are also other sectors; specifically, there is no provision for a review clause relating to enlargement. We are aware that the Central and Eastern European countries have enormous needs, and we must think about whether or not we can cover these needs with our current resources. Indeed, I believe that we will need additional resources for enlargement if we wish it to be completed before the end of the new financial perspective, that is to say, before 2006.
In the agricultural field, we have not yet concluded a far-reaching reform that will help us to maintain the competitiveness of our agriculture and allow us to improve the quality of life in rural areas. Nor will it be possible to complete such a reform as it does not address the fact that those who live in the countryside are still ranked as second class citizens.
But perhaps the area where the biggest cuts have been made is that of structural policies. The Commission - and Commissioner Wulf-Mathies is here now - had made very strict provision for structural policies. These policies have been reduced on the basis of criteria that can perhaps be explained but that will make it more difficult to pursue cohesion policies within the European Union. In other words, there are a range of regions and countries which have a lower level of development, which have to compete under very difficult conditions to meet the objectives of the stability pact and which will experience problems doing so. One amendment that could be very damaging is the plan to do away with the exemption for outermost regions from the 75 % requirement for Objective 1 status. If this exemption disappears, the outermost regions will presumably be treated in the same way as mainland regions, irrespective of the enormous difficulties they face.
On a different matter, Madam President, on behalf of the Group of the Party of European Socialists, I should like to thank the German Presidency, the Council, and the governments of the Member States for the decisive action they have taken on the Kosovo crisis. We are applying new international humanitarian law, international humanitarian law that was born in 1945 with the United Nations Charter and with the Nuremberg trials. We clearly cannot allow a Head of State and Government to inflict suffering on a population like the suffering Mr Milosevic is forcing upon a section of the Yugoslav population, the Kosovar Albanians.
I believe that, at the moment, the Member States of the European Union are acting as representatives of the whole of humanity, within the framework of the North Atlantic Treaty Organisation. And we in the European Parliament, or at least in the Socialist Group, support such measures and hope that they can bring about a prompt solution to the problem, perhaps by means of an initiative similar to the one recently taken by the Secretary-General of the United Nations. This solution should mean the withdrawal of Milosevic's troops from Kosovo, the Kosovar population should be allowed to return to the area under international protection and, eventually, reconstruction and economic recovery should begin in the region.
It is true that there is little time left for the German Presidency, but the European Parliament hopes that the presidency will continue to support NATO's peacemaking efforts and support the Kosovar Albanian population.
Madam President, ladies and gentlemen, the European Union that you are currently leading, Mr President-in-Office, had set itself the ambitious objective - that was too ambitious perhaps - of redefining the Community budget for the next six years. This had to be done with the prospect of an enlarged Europe on the horizon and in an extremely unsettled global context.
The spirit of the European Union could have been broken by a barrier of national interests. Failure would have spelt political disaster only three months after the launch of the euro and two months before the European elections. But, above all, it would have spelt disaster had it occurred in the midst of the Kosovo tragedy. There will only be a positive outcome to this tragedy if there are no rifts in the solidarity uniting the 15 Member States.
We now see that the Community's main interest won through. As you said, Europe was able to speak with a single voice. Europe demonstrated its ability to take action, the essential elements have been preserved and we must congratulate you on this. This is important as the strength of the Union resides in its ability to unite to manage the overall balances needed to make the market function, since the aims of the market are not purely economic ones but also social and even humanist ones.
Since I chaired our negotiating delegation with the Council on the Structural Funds, I should like to speak on that specific point this morning. Throughout our meetings, we appreciated Minister Verheugen's frankness, warmth and ability to listen. Today, we feel that, on the whole, our opinions were listened to. The Berlin agreement incorporates part of the guidelines that Parliament held dear and we support the three main themes adopted by the Council in this field: concentration, simplification and effectiveness. However, there are a number of issues that have not been fully resolved. My colleagues, Mr Arias Cañete, our rapporteurs and, earlier on, Mr Medina Ortega, spoke on these issues. We must continue the dialogue with the Council so that together we can successfully resolve these issues before the end of the present parliamentary term. However, to achieve this, the negotiations on the financial perspective and on the new interinstitutional agreement must lead to compromises that Parliament can accept.
Rest assured, Mr President-in-Office, that the European Parliament will be flexible, but it also expects the Council to fully recognise the democratic role played by our institution. That is why we are in favour of the plan to allow the President of the European Parliament to attend the informal Council meeting that will take place this afternoon.
The Heads of State and Government were able to make a unanimous decision to nominate Mr Prodi as President of the new Commission and, I hope, are awaiting Parliament's approval. I have no doubt that this will be an important factor in the success of this reform, which is essential for the success of the Union, a Union that views enlargement as an absolute political necessity.
Madam President, Mr President-in-Office, ladies and gentlemen, my group and I applauded the statements of the Council President, Chancellor Schröder, because we wholeheartedly endorse his impassioned insistence that we should fight to overcome national egoism, resolutely preach and uphold the European model of culture and civilisation and reject all forms of ethnic nationalism. And we can appreciate that the Chancellor is very pleased with the outcome of the Berlin summit. Agreements were reached there on some difficult and sensitive issues. The substance of those agreements, regrettably, does not match up to the high-flown rhetoric which the Council President employs.
Let me give you just one example. The Council President tells us that it has been decided to release a sum of EUR 150 million for the refugees from Kosovo. We welcome that. But how starkly that contrasts with conclusion 45 of the Berlin summit, which is that under the heading 'Particular situations (2000-2006)', EUR 5 200 million and more are to be dished out to the Member States themselves to cover events of this kind. More than EUR 5 200 million for the governments to distribute to their people, whilst a mere 150 million are available for the refugees, when the Council was unable last week to agree a unanimous position on how to accept refugees, and when in the financial perspective the amount of appropriations for the emergency aid reserve has been cut to virtually nothing for the whole of the period 2000-2006. The harsh reality of the mathematical exercises in Berlin gives the lie to the fine words spoken there. Discrepancies of this kind are likely to make Europe's people lose all faith in the Union.
As regards the European Commission and its president-designate, my group likewise believes that the Council has not fully discharged its responsibilities. We welcome the agreement to designate Romano Prodi as president-in-waiting. But we also note that the Council, by not making any changes to the membership of the Commission, is placing Parliament before a major dilemma. We cannot agree to Mrs Cresson continuing to serve as a Commissioner. My group will not work with her, and we advise her not to show her face here again. We regard Romano Prodi - whom we respect and of whom we expect much - as the formateur of the new Commission, and Parliament will be required to give its views on that new Commission after the elections. Any other interpretation would, after all, lead to constitutional difficulties. I should be glad to know if the Council shares this view.
Madam President, the people of Europe, who have suffered so much themselves as a result of war, are extremely worried about the events in Kosovo. As the air strikes are only making matters worse, we must pull out all the stops to find a political solution that, alone, is capable of bringing an end to the atrocities of the Milosevic regime and to the suffering of the Kosovar people, and that will also combat nationalism.
As regards the Berlin conclusions, you mentioned, Chancellor, that the Berlin Council had reached a good compromise. My feelings are slightly more mixed. Even though it allowed us to make some progress, the agreement contains some shortfalls and presents risks for the future. Of course, the harshest options were rejected, but nothing has been settled for the future. Consequently, in agricultural matters, the price reductions were not as severe as the Commission had requested, but they are nonetheless significant and, more importantly, they are only partially compensated for. These cuts will have a negative impact on agricultural incomes, particularly for small and medium-sized farmers as the idea of putting a ceiling on assistance has been rejected. What is more, the agreement does not put us in the best position to resist American pressure in the next round of WTO negotiations.
I am delighted that the principle of financial solidarity has been retained and that the idea of cofinancing has been rejected. I am also delighted that we are moving towards a fairer financing system. However, in spite of some options put forward, by the Commission in particular, the Council has avoided the issue of seeking new own resources. Why not introduce taxation on financial transactions? This would guarantee greater justice since those who benefit most from the single market would also help finance European integration.
Lastly, to conclude, I welcome the positive political signals from the Council on South Africa and Palestine.
Ladies and gentlemen, the President-in-Office, Chancellor Schröder, has today explained his position to us. However, he has failed to understand that the entity he should be representing - Europe - unfortunately does not exist. In place of the Europe of our dreams, we now have a protectorate of the United States. This is the harsh, unpleasant and galling truth.
He said that there were three main issues of concern.
Firstly, as regards the crisis in the Commission, the selection of Mr Prodi as its President is a very positive step. However, Mr Prodi must understand that he cannot be President of the Commission and, at the same time, a party leader in Italy.
Secondly, Chancellor, Agenda 2000 will sink without trace before it sets off on its maiden voyage if its budget remains frozen at 1.27 %.
Thirdly, we cannot enlarge the European family, combat unemployment, and implement a policy for growth through words alone.
I was surprised to hear you say, with reference to Kosovo, that European civilisation has made it necessary to bomb Yugoslavia. Do you really believe that you are bombing Mr Milosevic, at whose door lie so many mistakes? Unfortunately, Mr Milosevic has gained strength because of the bombing. However, churches, cemeteries, civilian trains and hospitals are being bombed, and these attacks have absolutely nothing to do with European civilisation and history.
Madam President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, the Berlin summit is a text-book example of how dangerous it is for the Community when national interests take precedence and joint progress takes second place. But this time things still went well. The summit did not produce a reform but at least it produced a package which will allow the Union to get through the next few years. The summit did in fact produce one important signal for the future of Europe. It fixed a binding, early date for enlargement. That sent out a necessary signal to the applicant countries and their people. It spurred them on in their reform process.
Peace is an expensive asset. That is why I can only repeat that Europe's future lies in overcoming attempts to draw new frontiers and the domination of national interests. But at the same time the Berlin summit drew up a timetable for institutional reform, so that the Union can become capable of enlargement in the first place. I hope the Council will then recognise that Parliament has equal rights and finally accord it more powers and the right of initiative. That is the precondition for overcoming the blockage of unanimous decisions. Mr President-in-Office of the Council, just imagine if you had to hand out 20 or 25 presents to ensure that everyone agreed.
More rights for Parliament means closeness to the people and democracy for the European Union. That is the future: a Europe that is all of a piece, that is social, ecological and democratic. That is what we want and that is what we must achieve!
Madam President, if I had to sum up the Berlin agreement in one sentence as far as Agenda 2000 is concerned, I would say that the Berlin summit has been a victory for those who want less Europe as the outcome of the summit indeed means that we will have less Europe.
The agreement reached by the European Council is the result of negotiations that concentrated on the defence of national interests rather than on the defence of the process of European integration.
Our government advocated a speculative, short-term policy in Berlin and this House must now make all efforts to change this approach and return to a more pro-European one.
The spirit of the Berlin summit will not help us meet the challenges we now have to face. Enlargement of the Union, reform of the institutions and cohesion and solidarity policies will remain mere ideas unless they are backed up by an appropriate budgetary policy and federalist spirit. This spirit is what has allowed the European Union to progress in the past but it was completely lacking in Berlin.
Madam President, the Berlin European Council only appeared to reach an agreement on the Union's financial framework for the 2000-2006 period.
In truth, this is a superficial compromise, which probably only hopes to survive the European elections without any hitches, and to wait until the real problems emerge in the future.
As far as the Structural Funds are concerned, the plan to maintain the overall levels of allocations and cohesion expenditure will undoubtedly soon lead to a sharp drop in the share awarded to countries such as France. This will become apparent when the details of how this works in practice come to light. Similarly, maintaining the appropriations for agriculture is a purely aesthetic step, as this will only be achieved if the EAGGF-Guidance Section is transferred to the agricultural guideline. In reality, other expenditure will decrease sharply in the context of a reduction in the Community preference system.
These guidelines have not yet been clearly understood by the public nor, indeed, by many French national elected representatives. Yet they are not even enough to guarantee a sustainable balance in terms of the financial perspective. Moreover, only earlier today, the President of the Commission was already calling for additional administrative appropriations. The Council is so aware of this that, in its conclusions, it calls on the Commission to undertake a general review of the own resources system and to include the question of creating new autonomous own resources. In other words, if we are being frank, the Council is talking of creating European taxes. It seems clear that the European Union is preparing to fill the holes by creating new compulsory levies.
We would be most interested to know whether the French Liberals approve of the Berlin conclusions in this respect.
Mr President-in-Office of the Council, ladies and gentlemen, the Berlin summit took place under difficult institutional and international conditions, which meant that less time could be devoted to the Agenda 2000 reform package than would have been generally necessary. Against the background of the Kosovo conflict, every other policy area simply becomes relatively less urgent.
On Agenda 2000: expenditure was stabilised in the structural field, although this meant fairly major shifts in the definition of financial priorities within the structural measures, such as the increase of cohesion resources by as much as EUR 3 billion. At any rate, for the new Objective 2, which is intended among other things to promote rural development, the support has been cut by 5 %. I cannot help thinking that the support could have been concentrated on the neediest regions, considering that more than EUR 4 bn of financial treats were distributed all over Europe.
Yet the Berlin conclusions do represent a response to the further financing of the existing Community of 15 and of an enlarged Europe. On the one hand the Council calls on the Commission to take energetic action to create new, autonomous own resources. Elsewhere it equally clearly lays down that the financial perspective needs to be adjusted, incidentally by a qualified Council majority. That also explains the statements by your colleague Mr Wemheuer and by President Santer of the Commission, who both said that the current agreement would soon have be followed by another reform. So I do not share the view of some Members of this House that the adoption of Agenda 2000 really is a great success.
Madam President, Mr President-in-Office of the Council, Members of the Commission, a war is going on in Kosovo and between NATO and Yugoslavia. Whatever our view of its legality, it is a fact. War is not normally the time for taking a nuanced view, for heightened sensibilities, for a sensible mixture of reason and emotion. Yet that is what we must do today, for even in times of war we must not only think of peace but also work to achieve it. In that sense I welcome what you, Mr President-in-Office of the Council, said here, because you have expressed that same feeling.
Military action became necessary. I am not happy about it, many of us are not happy about it, but we would be even less happy if we had to watch the massacres continue without trying to put a stop to them. Many of us would have preferred to see this action take place under the umbrella of the United Nations. But unfortunately the attitude of Russia and China prevented that. Yet I want to state clearly on behalf of my group: we still believe that on principle such actions must be carried out by the United Nations and we must do all we can to reform the United Nations in such a way as to make that possible in future. But that also means that as you said, Mr President-in-Office of the Council, sovereignty must give way to the principle of respect for human rights. We know that sovereignty has been an important objective over the course of history. But our experience in Europe has shown us that there are higher values than total and absolute respect for national sovereignty. We must get that message across.
Applause
Mr President-in-Office of the Council, the military action has clear humanitarian objectives and we very strongly urge you to adhere to those objectives. It is not a people that we want to defeat, it is the regime, it is Milosevic and his bands of soldiers, as Mr Hänsch called them. Unfortunately - and that is an inevitable consequence - at the moment the situation is that the Serbs have closed ranks even more. Even the opposition, the few who were opposed, and above all the intellectual opposition and the critics in Serbia, do not understand NATO's action and are actually rallying round Milosevic. We must do all in our power to make it clear that we are differentiating between a regime that has brought disaster upon its own people, and a people we want to have in Europe like all the other peoples of this continent and all the other peoples of the Balkans. We must do our utmost to ensure that there are as few civilian victims as possible in the wake of the military actions. That has to be our aim, and not just for reasons of humanity but precisely in order to differentiate between the regime and the people.
Much has already been done for the refugees. Perhaps some of it was done rather too late, but there is no sense in lamenting that now. We will have to do all we can to help the refugees and to support the great, indeed the immense willingness of the people of Europe and of many non-governmental organisations to provide aid. We may say that people today are hard-hearted, but Kosovo and the reaction of the people in Europe show that many also have a very soft, humanitarian heart, and we have to turn that to good use. I am especially grateful to Mrs Bonino for her very vigorous support here.
Let me say quite plainly that first and foremost we should provide assistance in situ . We must not grant Milosevic the great victory of finally emptying Kosovo of all Albanians and preventing the Albanian inhabitants who are scattered throughout Europe from returning home again. We must prevent him from achieving that aim, but above all we must also help the neighbouring countries who are doing outstanding work in a situation that is not easy, for the situation is not easy for Albania, or for Macedonia or for Rome. We must help them to pursue a humanitarian refugee policy.
One final point, Mr President-in-Office of the Council: you clearly pointed the way into the future, whether in the form of a Balkan conference or whatever we call it. We must begin with a kind of Marshall Plan or stability pact. That costs money. But the war and the crises and unrest cost more money and above all they also cost many human lives. You also said that we must contrast the 21st century with the 19th century. I agree with you. The 19th century was a century in which not only did the Balkan peoples come to grief over their nationalism, it was a century when the European powers exploited the Balkan peoples in order to assert their own interests. Now it is not a question of playing off one Balkan country, i.e. the people of one country, against another one. What we must do is bring the people closer together, laboriously bring them together and also show them that it is possible to coexist, as we do in western Europe despite the wars we have had. Even if many people say that the Kosovar Albanians will never be able to coexist with the Serbs - they must coexist, they must coexist on the same continent, in the same region, and it is up to Europe to learn from its own mistakes in the past, to make up for its own past mistakes and lead the people of the Balkans into a peaceful, a non-nationalistic Europe.
Applause
Mr President-in-Office of the Council, on behalf of my group I want to express our full support for the joint action by the EU and NATO states, whose sole purpose is to put a stop to the genocide in Kosovo. The plight of the Kosovar Albanians finally sunk in last year. Finally, every political means was applied, but they had no prospect of succeeding against the Belgrade butcher. Bosnia could have taught us that.
I do understand, however, that democracies are finding it hard to use military force, since they were not constantly updated on Milosevic's reign of terror in Kosovo. Milosevic has no interest whatsoever in the people living in his own country. He has no respect for mankind! That is shown by the mass graves in Croatia and Bosnia. It is shown by the deportations in Kosovo, by the countless acts of rape and the cruel murder of many Albanians. Over all the years of the apartheid regime, Milosevic's governors had already committed countless murders and acts of torture. I myself found evidence of many of these atrocities in Kosovo between 1991 and 1998 and repeatedly denounced them, at a time when all the western politicians were simply looking the other way.
Milosevic does not care about the welfare of his Serbian citizens either, who have been the economic and psychological victims of his policy for many years. Unfortunately, however, the bomb attacks on Serbia have led a good number of Serbian citizens to mistakenly rally round Milosevic. Milosevic has always used nationalism as a means of maintaining himself in power. But nationalism dumbs people down and leads them astray, as we have seen on several occasions during this century.
Milosevic did not in fact set in motion his devilish machinery to wipe out a whole people at the moment when NATO started bombing. Unfortunately these bombing raids were the only logical response to his atrocities. Continued inaction would have made the west more guilty before history than this targeted bombing which, we hope, has a definite political aim. But the political solution must on no account be the partition of Kosovo. If we accepted that we would ourselves be creating a potential flashpoint there for the next hundred years. Since 1990 I have been trying in vain here to make the Council and the Commission aware of Milosevic's planned strategy. The sanu memorandum of 1985 drawn up by the Serbian Academy of Sciences spells out that strategy. It also states that Kosovo will be partitioned if he cannot be contained, a partition into the wealthy north with its rich mineral resources, what is known as 'the cradle of the Serbians', and the poor south, whose existence would sooner or later destroy the state of Macedonia and thus create serious difficulties throughout the region.
In my view, the only solution at this point is an autonomous Kosovo, in which the citizens are returned home under the protection of international troops. The further political future of Kosovo depends very much on a change in the Belgrade regime and the democratisation of Serbia. The leading figures round Milosevic and Milosevic himself must also be brought before the Hague tribunal. On behalf of my group I support all the diplomatic efforts made by the presidency of the Council. But there is one other thing I would ask of you, Mr President-in-Office of the Council. I beseech you to make even greater efforts to enable Mr Ibrahim Rugova, our Sakharov prize-winner, and his family, to leave the country.
Applause
After abandoning him for years by its pacifist tolerance of the apartheid regime, the west now owes it to him to at least ensure that he and his family receive exit visas. I cordially ask you to do this for humanitarian reasons!
Loud applause
Madam President, I agree with Mrs Pack. I would like to say something about the Commission and the problems there have been, and about the criticism that has been levelled. I would like to emphasise that the Council itself bears a huge responsibility for the fact that things went so wrong. It is the Council which, time after time, has approved accounts which should not have been approved. It was the Council which, only this March, disregarded Parliament and approved the accounts for 1997, on the very day when the report from the five experts made it clear that the accounts should not have been approved and that Parliament was right. It is incomprehensible that the Council was unwilling to learn from Parliament's persistent criticism, which was so often voiced here in this Chamber by my party colleague, Eva Kjer Hansen, amongst others.
It is the Council which is now largely responsible for the profoundly obsolete and rigid Staff Regulations. It is the Council which failed to give its backing when Commissioner Liikanen's much-needed proposals on staff reforms were stopped by obdurate trade unions a year ago. It is the Council which now has the opportunity to insist that these proposals are carried out to the letter, together with the SEM 2000 and MAP 2000 reform plans, which are sorely needed. It is the Council which must now insist on flexibility, delegation, more fixed-term posts and easier ways to get rid of substandard employees. It is only the Council which can abolish the national and geographic quotas in the recruitment policy, so that in future we can recruit the best candidate in every situation. It is the Council which has buried the Commission in far too many large and small programmes with no way of controlling them. It is the Council which must ensure that the principle of subsidiarity becomes more than just idle talk. It is the Council which must implement cost-cutting and streamlining measures to facilitate enlargement to include Central and Eastern Europe, while keeping expenditure under the 1.25 % ceiling. Instead of this, unfortunately, the Council ended up diluting the sorely needed agricultural reforms, on which there had usually been a consensus at ministerial level.
Mr President-in-Office, I hope that you take all this along with you to your - hopefully fruitful - meeting this afternoon with the new President of the Commission. In conclusion, I would like to thank you for your resolute stance on the question of Kosovo.
Madam President, Mr President-in-Office, Commissioners, ladies and gentlemen, the speech made yesterday in Berlin by the Commission President designate seemed to confirm that there is no intention of changing the neo-liberal course set for building Europe. It is a fact that the Berlin Council accepted the constraints imposed by the Stability Pact and did not alter them, and that the resources it approved were an inadequate response to Community policies and to the challenges of cohesion and of future enlargement. The Berlin Council maintained unacceptable exceptions to the own resources system, yet at the same time failed to agree on any penalty for speculative movements of capital. The rejection of agricultural cofinancing cannot blind us to the fact that imbalances and privileges for richer and more powerful countries have been preserved in the CAP. As for regional policy, the overall reduction in the Cohesion Fund will mean a cut of at least 18 billion escudos per annum for Portugal, which is incidentally one of the cohesion countries. And if this reduction leads to more restrictive conditions, structural resources could be even more limited.
In contrast to the pompous declarations and triumphs announced in Berlin concerning internal consumption, the lack of solidarity and the indifference towards cohesion confirmed in Berlin will lead to greater stagnation, higher unemployment, and poorer jobs and social welfare in the European Union.
Madam President, Mr President-in-Office of the Council, may I say that in my view you made a respectable statement which was fine-tuned and showed great courteousness towards Parliament. Yet I am still not entirely satisfied with the Berlin conclusions. Agricultural policy is not necessarily your political field, but what you produced in this respect was not a huge success. You said in your statement that a clear signal must be sent out to the markets. That signal is being sent out in the wrong direction. Adherence to intervention signals to the Central and Eastern European states that they should abandon their markets and aim at intervention. That is the wrong direction to take.
You also spoke, in a different connection, about solidarity with the weak. But there are weak groups in agriculture too, and the absence of a degressive system and the graduated system have done nothing for the smaller farmers; instead the smaller undertakings will now suffer from the price reduction and the fact that they are not fully compensated. I do not want to hear any more from you, the Chancellor, about how efficient the large undertakings are, for it is into the large, rationalised undertakings that EU funds are flowing, which makes it easy for them to operate. The smaller undertakings have adjusted to the market. That is where the real achievement lies, and they should have been supported. I admit that provision is made for this under the second pillar. That is the only glimmer of light in the agricultural field.
Thirdly, on budgetary discipline: to save is not in itself a quality. I hope you agree with me there. There should have been a more definite restructuring here, the kind of modulation of agricultural funding proposed by the Commission. In fact I would like to praise Mr Fischler here. What the Commission proposed would also have sent out a signal to the smaller undertakings, who adjust to the market. That institution must now remain able to act.
Mr President-in-Office of the Council, please urge the intergovernmental conference to include agricultural policy in the codecision procedure. It is urgently necessary for Parliament to obtain the right to specific and substantive codecision powers in this area too.
Madam President, recent events in Kosovo and concerning the Commission meant that the agenda for the Berlin summit was not as originally planned. But it did include the long-scheduled items on Agenda 2000. It is a good thing that decisions have been taken, at any rate, although it has to be said that the Council is storing up a good deal of trouble for itself. Hence it is a bad thing that reforms in the milk products sector are not to take effect until 2005. This means that the Union will certainly not be ready, in respect of this sector, to allow new Member States to join from Central and Eastern Europe. The Council did, however, manage to agree a thrifty budget covering several years for the immediate future. These financial perspectives offer hopes of an interinstitutional agreement between the Council, the Commission and Parliament.
The speed with which the Council has chosen Mr Prodi as president-designate of the European Commission has our approval. But it is just the first step. I therefore repeat my insistence, for the benefit of the Council, that the new European Commission must be able to get down to work as quickly as possible and before the European elections.
I cannot understand what was said about the Middle East. Mr Arafat's announced intention to declare a Palestinian state looked more like a means of political pressure than a realistic plan. European support for that Palestinian state could mean the wrong kind of pressure being exerted on the peace talks. What exactly is the intention here with this Palestinian state?
NATO intervention in Kosovo was and is inevitable. The Dutch Members in my group unreservedly support the EU position on Kosovo.
Madam President, Chancellor, Mr Santer, I must say that we are delighted to see you once again, Mr Santer. We were harsh on you because, given the honesty we demanded of your Commission, none of the governments of the 15 Member States should remain in office. As regards the corruption you were accused of, it was probably the quiet Socialist corruption of the 1980s. We saw examples of this in Mr González's government, Mr Craxi's government and Mr Mitterrand's governments, with the exception, perhaps, of the government of our colleague Mr Rocard. We also saw examples of this in Belgium with Mr van den Broek, head of the Socialist Party, who will head the list in Flanders despite the Agusta affair. Moreover, to the best of our knowledge, Mrs Cresson's shoes did not cost EUR 2 000. Perhaps your biggest mistake was to take on the legacy of your predecessor, Mr Jacques Delors, in the BSE affair. Mr Delors is a democrat who, throughout his whole political career, has never stood as a candidate in a single election, except in a local election in Clichy.
Chancellor, in Berlin, a symbolic town whose name nonetheless makes one shiver and brings to mind certain images, it was decided that for the first time Mr Cohn-Bendit's army would return to the scenes where there are still some survivors who remember previous wars. In Serbia, six streets in Belgrade carry the name of French generals from the First and Second World Wars, when the Serbs fought heroically against the Axis powers. This was at a time when there were real deportees and camps that, I believe, were called concentration camps. In Serbia, as in Iraq, Europe is missing its chance to establish an independent foreign policy. If we want to become a major power, with a single currency and a euro that must compete with the dollar, if we want our GDP to rocket, we should sort out the European family affairs in Serbia, in the bosom of the European family, without bringing in a sheriff from outside, and without creating, in particular, as a finishing touch, an Islamic crescent that encompasses Kosovo, Albania, and perhaps Bosnia. In Berlin, Mr Prodi was nominated: he is the leader of the Olive Tree Coalition and it is somewhat ironic to think of the olive tree at a time when we are starting a war. Mr Schröder, you combine German traits with British humour.
Incidentally, we also discussed technical issues in Berlin. We first discussed the CAP and reached a modest little compromise, especially at France's expense. Expenditure is being frozen and prices cut by 20 % instead of 30 % for meat, and by 15 % instead of 20 % for cereals. These reductions are only compensated for in part and, above all, we are preparing to fall into line with the United States in the world trade negotiations, as we did in 1992. Europe is a continent for those who fall into line and it is only natural that we should bomb Yugoslavia, a country which symbolises non-alignment. Germany also lost out over the Structural Funds...
Exclamations from various quarters
There was also financial arbitration in Berlin. Mr Schröder, you are too well briefed not to know that we will be forced to create a European tax ...
The President urged the speaker to conclude
Madam President, I have been constantly interrupted.
We will be forced to create a European income tax or corporation tax unless the Greens force us to adopt a tax on CO2 , due to all the pollution caused by bombing refineries.
Madam President, in the appalling human catastrophe that is Kosovo, and especially with the refugee situation as desperate as it is, the European Union must be able to relieve the situation of the refugees, or rather those who have been driven out of their country. Furthermore, when other options fail relocation of the refugees outside the region and within the EU area must be an option on humanitarian grounds. The EU must adopt a position where it can actively encourage the start of talks for a just peace settlement, and we must also try to involve Russia in the negotiations. Everything that can be done must be done to alleviate this human suffering.
The extraordinary European Council at Berlin was held, at least to some extent, in very special circumstances. The Community lacked clear leadership as a result of the resignation of the Commission the previous month. The Member States, and above all Germany as the holder of the presidency, are to be congratulated on getting decisions through at Berlin, despite the difficulties. This is because there was real effort to reach decisions: nothing was left to chance. The basic attitude was that the talks should be conducted well, before any solutions were found.
However, many of us have problems in approving the substance of Agenda 2000, or at least we have comments to make. The agricultural solution that pleased many Member States has simply swept serious problems under the carpet. In any case, it has to be said, especially as far as agriculture is concerned, that new solutions still need to be found before enlargement takes place, and the WTO talks are not succeeding either, with the present brief. One thing we welcome in the agricultural solution is the better integration of issues relating to the environment, and in that regard the Commission was very successful in laying the groundwork for further action. Good too was the fact that at long last agricultural conditions in the Nordic countries were taken into account to a reasonable extent, and that at least some success was achieved in limiting the seemingly unstoppable flow of money spent on agriculture.
However, we fared better, in broad terms, on regional and structural policy. What is most important is that the scheme should be simplified and made more efficient. Now Parliament has to ensure that the problems which are still on the table are discussed in cooperation so that Parliament can debate the whole of Agenda 2000 as one package in May. This will be a special challenge for the success of enlargement and for the European Union to be able to continue working effectively. If I had to pick out some of the problems with regional and structural policy, one disappointment is obviously the fact that Objective 3, the employment initiative, is lagging behind the others, while we here in Parliament have always maintained that solving the problems of employment is a priority task for the European Union. Now we must focus our attention on highlighting the issue of unemployment in Objectives 2 and 3 to a much greater and more significant extent than is the case now.
The timetable for appointing the Commission must be established without delay, but at the same time we must ensure that we adhere to the objectives Parliament has for reforming it.
I wish the German Presidency luck as it draws to an end. I hope that the developments launched so successfully in Berlin will manage to stay the course. Once more I would like to congratulate everyone on the fact that the Agenda 2000 package was approved at Berlin. This will offer plenty of scope for the future Finnish Presidency to succeed in the face of its immense challenges. The Finnish Government may have already been elected as I speak.
Madam President, in the last ten years, Milosevic's regime has been guilty of large-scale repression and a series of wars. The latest and worst is the current crisis in Kosovo, but it does not end there. Attempts to destabilise Macedonia and Montenegro are already under way, and Albania has meantime come under fire.
The expulsion of ethnic minorities and the mass killings in Kosovo show the contempt in which the Milosevic regime holds human values - a contempt which some are emphasising by provocatively toying with a target, something that merely illustrates their disdain for the humanitarian values of the NATO governments, which as we know are seeking to get as many civilian victims as possible out of harm's way.
You cannot really talk to a regime like that any more. It does not share the values of which the Council President, the Federal Chancellor, spoke just now. This regime needs to be replaced, as a wise Serbian bishop of the orthodox church said here in this building a few months ago: there will never be a solution in Serbia and Kosovo unless Serbia becomes a state governed by the rule of law. If it does, you may be sure that minority rights and human rights will be upheld.
Meanwhile, almost a million refugees are wandering around in Kosovo and the adjoining countries. Help is urgently needed, and we therefore agree with the Commission's policy of giving urgent assistance to Albania and Macedonia. The efforts being made by various Member States are of course laudable and vital, but Parliament would really prefer a policy for the European Union as a whole. Good European Union facilities for accepting refugees as close as possible to their original homes can make it easier to coordinate aid and avoid problems over how the cost should be shared. That will also protect the Union against the futile attitude of financial nitpicking shown by a number of governments in Berlin.
The Commission certainly needs enough qualified personnel to do all this. We agree with Mr Santer's call for them. It is right and proper, and our belief, that extra resources should be found for Macedonia, a country of which we have already been asking too much for too long. Political support for Montenegro is also appropriate, since it is inhabited by Serbs who retain a policy of openness towards Europe. We should be mindful of that.
Madam President, Mr President-in-Office, ladies and gentlemen, I would like to say to the President-in-Office that his success in Berlin relates mainly to Agenda 2000, as this is what was on your agenda.
The success of the Berlin summit is the result of compromise between Member States that allowed us to reform the Union's common policies. We welcome this, even if, relatively speaking, we are far from achieving the ambitious objective originally declared by Mr Jacques Santer. We have put the Union back on its feet but we have not necessarily given it all the assets it needs to conclude the enlargement negotiations. And we are all aware that there will be other dates to set.
Your success is due to the fact that you rejected non-Community measures that would have transformed the European Union into an à la carte free-for-all. You have avoided this by rejecting cofinancing. Cofinancing would have sent out a bad signal as it would mean dismantling the Union's only real integrated policy at the very moment when the enlargement negotiations are underway.
Your success is also due to the fact that you rejected a system of levelling-down which would have been at odds with all the mechanisms aimed at ensuring Community solidarity. Perhaps more could have been done as regards the existing measures aimed at ensuring a fair return.
I will only say one thing about agriculture, and that is that it is unfortunate that the phased reduction of aid was not as well accepted in the agreement. I feel that this would have contributed to more balanced, more equitable agriculture where we provide greater assistance to those in greatest need.
Mr President-in-Office, you mentioned the issue of institutional reform. With the appointment of Mr Prodi, the reforming of the Commission is now under way, and we welcome that. This Commission must practise greater collective responsibility in performing its duties. It cannot operate using feudal systems, baronies and reserved domains.
We must also coordinate the Union's external actions. How can we implement a common foreign and security policy when five separate Commissioners are responsible for these areas?
These are matters of great urgency. But the whole package of institutional reforms is also a matter of great urgency, because the Union is in need of such reforms and because it is a precondition to the next enlargements, as you quite rightly emphasised this morning. We support this.
And then there is Kosovo. In this crisis, in this war, the Union's voice must be strong because it is vital in Europe. We all agree on our objective, namely the end of ethnic cleansing. Non-discrimination is enshrined in our Treaties and in our laws. We must ensure that it is respected within our borders, but also outside them.
To put it simply, we know that peace will not be obtained at any cost. We have committed our troops. We had to do so. Now we must also work on involving the United Nations and Russia in the search for a solution. We need a protected humanitarian area, complete with intervention forces. We need a conference of the Balkans leading to a European Union of the Balkans and your stability pact must contribute to this. We also need to think about the consequences of a European defence identity and strong proposals to reform the United Nations.
Madam President, Mr President-in-Office, I believe that the majority of our colleagues feel that the European Council worked hard in Berlin.
You had a busy agenda in front of you and you cleared the ground. First of all, you made a start on solving the institutional problem posed by the Commission's resignation by appointing Mr Prodi. You left the common agricultural policy intact, rather than reforming it. You took significant decisions on the Kosovo crisis and you began work on the financial perspective, outlining choices that, on the whole, we approve.
I therefore believe that the European Council has done its job and we must thank you for this, Chancellor.
I should like to say a few words on the financial perspective, as I believe it poses a problem. In Berlin, the European Council made two choices. It chose rigour, which we approve of, and it rejected flexibility, which worries us. You chose rigour and we understand why, even though such rigour may sometimes be deceptive. For example, as regards agriculture, the overall budget is less than the total specific commitments that were agreed on. Also, category 5 does not allow us to meet the requirements for further staff, which were becoming increasingly apparent, as the President of the Commission, Mr Santer, quite rightly highlighted.
This House accepts that you have opted for budgetary rigour and we have always supported this approach, but above all, and in spite of everything, you rejected flexibility and that is important. Without flexibility, we cannot be rigorous, because if we look at category 4, we see that expenditure on Kosovo will far exceed the amount under this heading.
Without wishing to take an aggressive stance, we must remember, Chancellor, that Parliament has the legal and institutional resources to re-establish the margin of flexibility we believe is necessary. And we will do so if, in the next few days, you do not take some steps towards giving us the flexibility that we believe is extremely valuable, as valuable as you believe rigour to be.
Madam President, ladies and gentlemen, this debate on the German Presidency is taking place at a tragic time, as has already been said. Once again in Europe, we are seeing the terrible consequences which fanatical nationalism, racism and fascism can lead to.
History is repeating itself. Mr President-in-Office, the German Presidency commands respect in this difficult period. However, you have to cope with the most important problem in the functioning of the European institutions, namely the unanimity required for making decisions in crucial areas. This applies not only to the common foreign and security policy; it applies also to the foreign ministers, who were actually unable, shamefully, to come up with a humanitarian response last week in the tragic circumstances we are witnessing today.
As regards the Berlin summit itself, Mr President-in-Office, you deserve praise for unquestionably securing an overall agreement. In some respects, you secured a good agreement. In other respects, we believe it was a bad one. You secured a good agreement concerning Commission President Prodi, who already showed us in the House yesterday that he is made of the right stuff. You secured a bad agreement, in our view, on Europe's budget. On the one hand as regards revenues: the decision, the compromise on own resources to my mind means giving in to the Member States who have for years argued for the principle of the juste retour . We have called in Parliament for greater transparency and fewer rebates. We have got less transparency and more rebates. That is most regrettable. Nor have we obtained any satisfaction on the interinstitutional agreement, either in qualitative or quantitative terms. Parliament's rapporteur, Mr Colom i Naval, is always a moderate man. He said very sharply last week that the proposals currently on the table for an interinstitutional agreement are a kind of provocation. So I think it will take a great deal of hard work to reach an agreement.
Mr President-in-Office, I cannot deny that your statement this morning impressed me greatly. We fully support your resolute approach to the Cologne summit. We hope you will secure a clear timetable there for new institutional 'deepening', which is vital if Europe is to have credibility. We hope too that you will be successful in achieving a European Employment Pact with which we can persuade people to have renewed faith in the future of Europe. In other words, Cologne has to produce more of substance than Berlin. We are confident that you will work energetically to ensure that it does.
Mr President-in-Office, Commissioners, ladies and gentlemen, after analysing the conclusions of the Berlin European Council, and given the objective difficulties involved in concluding Agenda 2000, we must congratulate the German Presidency on having been able to reach an agreement that many felt was little short of impossible.
But our congratulations must also be extended to the whole college of Commissioners for their excellent preparatory work on Agenda 2000 and for their sincere dedication throughout the whole procedure.
From the point of view of regional policy, the European Parliament has stated quite clearly that the Union should set aside a minimum of 0.46 % of Community GDP for cohesion policies. It must be set at this level if we wish to have sufficient critical mass available to reduce regional disparities at a satisfactory pace, as highlighted in both the triannual report and the sixth periodic report on the social and economic situation and development of the regions of the European Union.
The regrettable debate on net budget balances and excessive contributions to the Community budget has led to substantial financial reductions in the Commission's proposals for cohesion policies, which were already modest in themselves. This debate ignores the fact that the balanced development of the whole Community territory leads to extremely favourable trade balances for the wealthiest Member States.
But it is fair to say that, although expenditure is being reduced, the principle of concentration was left intact. By allocating more than two thirds of the Structural Funds to Objective 1 regions, work on cohesion will remain at levels that are the same as or higher than those of the previous programming period.
We must also welcome the fact that Objective 3 now has a horizontal character and the fact that the Cohesion Fund has been maintained, thereby ending a fruitless and meaningless debate.
But in this respect, as Mr Bourlanges claimed, we are concerned that we have still to establish the financial perspectives needed to provide a multiannual financial framework for long-term policies such as regional polices.
If the Council were to show a certain degree of flexibility, this would add the finishing touch to the Berlin agreement and would enable us to conclude the interinstitutional agreement. This agreement is vital if we are to guarantee the stability of Community finances in the coming century.
Madam President, ladies and gentlemen, first, of course, thank you very much for your praise of our work. It is a pleasure not just to be criticised for hard work but occasionally - in this Parliament at least - also to hear words of praise.
Naturally I shall begin by responding to the critical comments that have been made. And I am happy to do so. But let me say at the outset that I am pleased there has been agreement on the Kosovo issue here in Parliament, barring a very few critical voices. I have taken careful note of Parliament's strong reactions to the human rights violations in Kosovo and of its resolute support - or at least the support of a very large majority of Members - for the western position.
In evaluating the situation, let me go back to what one Member of your Parliament, Mrs Pack, had to say. In my view she gave a very accurate analysis and accurate description of the risks that could arise if the international community does not continue to take resolute action with a view to reaching a political solution to the Kosovo crisis through a mixture of military measures and, of course, political activities. It must be clear to all that we must not confuse cause and effect. The cause of the conflict is Milosevic's criminal policy and the sole purpose of the effect we want to achieve by, for example, the military measures, is to protect the people in Kosovo and to reach a political solution. Let me emphatically underline what was said here. Our intention is not to punish anyone but to achieve the designated objective of bringing an end to a humanitarian disaster that is expanding and accelerating, so as to prevent even more people from dying.
Applause
I am glad to be able to say that the Council and Parliament are entirely at one on this!
Secondly, regarding the critical comments on the Berlin results, I fully understand what Mr Graefe zu Baringdorf, for instance, said about agricultural policy and the fact that we did not manage to achieve all our objectives, not even those which, looked at in isolation, can be regarded as extremely sensible, such as stabilising smaller undertakings even more than proved possible. That is partly because the different Member States have different interests and want to assert them. Of course the agricultural part, like the part relating to the Structural and Cohesion Funds and like the financing part, is in fact a compromise, with all the strengths but also the weaknesses of any compromise. To reassure you, let me say to you, Mr Graefe zu Baringdorf, that if I had been able to act on my own, I would have responded more closely to your wishes! But that was not possible, as everyone will easily understand - nor indeed was it at all desirable.
Laughter
Secondly, regarding the Structural and Cohesion Funds, I noted that we did not match up to some of your expectations. Nor could we, for some Member States are mainly contributors to these funds - and I do not just mean Germany, do not misunderstand me here - while others profit from both funds.
That quite naturally creates opposing interests, that can only be reconciled through compromise. I believe that in regard to the size and shape of the two funds, it has become clear that all in all we have found a sensible compromise. As far as Parliament's interests are concerned, there will after all still be negotiations about flexibility and other similar demands that have been made. I believe these negotiations will be conducted in an equally determined and purposeful manner. At any rate, that is what the Council wants, as in the case of the negotiations that have now been concluded on preparing for the necessary legal acts. Here I am optimistic that we will manage to achieve the sensible measure of flexibility that Parliament wants.
Applause
I can only underline what has been said about further-reaching aims. Of course what we must now do is to get the institutional reform underway, and not least because besides the financial architecture, institutional reform is one of the real conditions for the success of the enlargement process. Only if we manage really to achieve the institutional reforms in parallel with the accession negotiations will we be able to keep to the scheduled timetable for accession. Without institutional reforms, the greater Europe, one that does not stop at the eastern border of Germany, would become ungovernable. I believe that the Members of this Parliament know that, but the Council knows it too. This is indeed one of the very major tasks, and although it cannot be achieved during our presidency we can at least get it underway.
On the two other major objectives referred to in this debate, namely to draw up the common foreign and security policy, to safeguard it institutionally and to appoint a genuinely important and significant personality to represent and conduct this common foreign policy, in Cologne we want to decide on the person to be appointed and of course make progress in substantive terms. Here too we feel we are being held accountable to Parliament, and quite rightly so. We really do want to work on this. It must be equally clear - and here I am especially addressing the critics of European employment policy - that European employment policy, the employment pact we want to forge, must not be seen as a substitute for national employment policies. It would be quite wrong to perceive it as such; rather, it should be seen as usefully supplementing national policies. That is the aim we are pursuing.
If we could manage to direct the Member States' considerable resources more towards this objective through coordinated national budgetary policies, and if, on top of that, we could also manage to direct European resources towards this objective, then I believe we really would be doing something to combat unemployment, especially youth unemployment, in Europe. We would also be making an immense contribution towards anchoring the idea of Europe more firmly in the minds of our young people than some of us may have managed in the past. That is what we want to discuss and set in motion in Cologne.
On the question of relations with Parliament, let me offer a concluding remark. Like any head of government controlled and elected by Parliament, I naturally respect the Members of Parliament. But as a government we are self-assured enough to indeed accept and recognize the rights of the MEPs but also to point out that it is still up to us to legitimise policies, such as expenditure policy, so long as there are no radical changes. We have to explain to people why and how much they are to pay out and what for. That form of legitimation also gives us a certain self-assurance. I look forward to a constructive dialogue with Members of Parliament, with Parliament itself, in which no-one gives any special treatment to anyone else but both sides know that Europe can prosper only if the institutions are able and become even more able to work together.
In this regard I have one more point to make. It is a question of the ceterum censeo that has been mentioned in many statements, the ceterum censeo about inviting the President to today's informal meeting. We have on occasion issued such an invitation, and we will do so again. The reason for our decision today is quite simple. Firstly, I will be seeing the President and talking to him very soon, and secondly we really convened this informal summit in order to talk with Mr Prodi. Parliament has already had talks with Mr Prodi, so an invitation did not seem necessary. Moreover, it was clear that against the background of developments, in this situation the Heads of State and Government cannot meet without discussing Kosovo. We have exactly an hour and a half for this. That is the reason why we did not invite the President of your Parliament, it is not because of any reservations about the President and even less about Parliament - and we will certainly not make a habit of this. Even if indeed you cannot agree, at least I would ask you to understand and to believe me when I say it was neither a question of disrespect nor of rudeness, but simply a question of time.
I hope I have managed to answer some of the objections. I thank the Members of this Parliament and the President for giving me an opportunity to speak here. It was an honour. And I also thank you for letting me reply to your statements. I wish you much success in your work and much success for all of us who are in and for Europe.
Applause
Thank you for what you have said today, Mr President-in-Office. I wish you success in the negotiations at the informal summit meeting this afternoon.
Madam President, it is well known that before the Berlin agreement on Agenda 2000 was concluded, there was a great deal of indecision, indecison which has dogged the European Union since Maastricht.
In my view, this is because euroscepticism has given way to europhobia among our political leaders. The result is that the European Union is not equipping itself with the necessary political and economic resources to achieve its aims, on paper at least. This indecision has been borne out by the crisis in Kosovo, where the ineffectual implementation of the common foreign and security policy has been unable to prevent the crisis from escalating and has once again allowed the United States to become the major force in our region.
On issues relating to Agenda 2000, there were also discrepancies between our words and our actions. Of course, we are glad that some form of compromise was reached. However, that compromise led to an economic package that is substantially smaller than that proposed by the Commission and Parliament.
As far as the Structural Funds are concerned, we welcome the fact that the solutions that were chosen - which relate to the partnership principle, the performance efficiency reserve, and so on - do not differ from the proposals put forward by Parliament. As regards the economic support given to the four poorest countries, it was decided that it would be best to maintain per capita expenditure at 1999 levels. This may satisfy Spain, Portugal and Ireland. However, I cannot understand why this solution satisfied my country, Greece, when it is well known that it is the poorest country and the only country which comes under Objective 1 in its entirety. Nor can I understand why it accepted the increase from 55 % to 62 % in Spain's share of the Cohesion Fund, and the reduction of its own share from 18 % to 17 %. But, as Kipling would say, that is another story.
Madam President, Berlin was worth the journey, as we have heard here today several times. But it will take a lot more work before the objectives set out by the Berlin European Council have an impact on the ground. That applies in particular to the important issue for the future, 'enlargement', which has rightly been addressed repeatedly here today. The slogan here runs: rather than drawing away in fear we must move towards one another. In an exemplary joint effort, the Commission, the Council and the European Parliament have made the Interreg Community initiative stand as a signal for cooperation beyond the existing external border of the EU. Many thanks, Commissioner!
Now we must ensure that European legal texts and European aid money lead to constructive cooperation between the people on either side of the EU border. In my own country, Austria, as also in other Member States bordering on the applicant countries, we have an opportunity to turn the idea of European cooperation into reality with concrete projects. Let us do so! We also have this kind of very concrete cooperation between the European institutions and the European people in my own country at present, on a different European issue, the question of the refugees in and from Kosovo.
In Austria the people themselves, vigorously supported by the media, by radio, TV and the press, have sent out their own very personal European signal in the form of an exemplary action called 'Neighbour in Need'. In the space of a few days the people - first and foremost it is the ordinary people, who find it hard enough to live on their incomes as it is - have already donated more than 100 million Austrian schillings. That is tangible proof of the European solidarity that we, the political office-holders in Europe, all too often call for in word alone. We, the Council and Parliament as the European budgetary authority, should take a leaf from their book.
Applause
Madam President, ladies and gentlemen, the agreement reached in Berlin on Agenda 2000 guarantees that the European Union will function in the short term, but it does not secure its long- and medium-term future.
The first reason for this is that the courage needed to alter the status quo of Community policies and their distributive effects was lacking. The second is that financing the enlargement of the Union means there will be no growth in structural and cohesion policies and there will be delay in financial and agricultural reforms. Thirdly, no provision has been made for any special mechanism to assist the adjustment of weaker and more vulnerable economies to enlargement - my own country, for example. Fourthly, the status quo has essentially been maintained for the CAP, which means that it will continue to treat the farmers of the European Union unequally. Furthermore, the CAP will not facilitate negotiations at the next WTO round in three years' time, at which we will come under enormous external pressure to make further reforms.
Lastly, with respect to Portugal, I feel that the agreement on the Structural Funds would not have been a bad one were we not in the process of enlarging the European Union. As Portugal is the country which has most to lose from enlargement and we have been offered no compensation whatsoever, it was a bad agreement. And the reform of the CAP was even worse, as the most backward agricultural economy in the European Union has not even been granted the right to increase its area of irrigated land, not just to accommodate the major Alqueva project but also more generally. It is impossible to carry out any modernisation in a region like ours without increasing irrigation.
Madam President, the basic agreement reached in Berlin about the agricultural part of Agenda 2000 contradicts the statement by the Commission that it wants to make European agriculture more competitive and therefore viable. The partial adoption by the Council of the Commission's price cutting proposals in the milk, cereals and beef and veal sector will bring these prices closer to the world market level, but the proposed compensatory payments go no way near to covering the income losses. Now we are told the milk market reform is only to begin in the year 2005, in three phases, and that the quota system is to expire in 2008. We welcome the idea of optional set-aside. That is something we called for. In the case of cereals too, the agreements will initially run only until the year 2002, when adjustments are to be made if necessary. Further price cuts of 5 % are under discussion, but on the basis that then the compensation could be raised again from EUR 63 to EUR 66 a tonne. But obviously nobody noticed that this hit the oilseed farmers particularly hard. After the compromise reached by the agriculture ministers, they were sure of obtaining EUR 66, but now it will only be 63. On the other hand we welcome the fact that set-aside is still fixed at 10 % until the year 2006. In regard to beef and veal, the Agenda decisions resolve neither the surplus nor the income problem. The mother-cow breeders have won, the traditional bull-fatteners have lost. That is the simple outcome of the Agenda, my dear President-in-Office of the Council!
Madam President, ladies and gentlemen, this resolution and, on a general level, the strategy chosen by the Committee on Budgets is an irresponsible course of action that is in danger of leading to real budgetary conflict.
The financial agreement concluded in Berlin is today an important success that could not be repeated under the present circumstances. For this reason, some of us fully support it despite the fact that, although it is a good agreement, it does not fully satisfy everyone.
In order to fulfill a legitimate wish, some of us are also prepared to oppose an increase in the budgetary powers of this House if it means jeopardising the Structural and Cohesion Funds.
The political message in this resolution threatens rejection of the Berlin financial perspective. It also leads to a risky annual budgetary procedure that does not guarantee allocations for the Structural and Cohesion Funds. In financial terms, our opinion differs from that of the Council by only 0.38 % of the total approved in Berlin for the next seven years.
As President Santer pointed out, an agreement is around the corner and must be reached without any further delay and by June at the latest.
The real problem is that there is a political trend in this House that favours an annual budgetary procedure without financial categories and, consequently, without fixed year on year amounts for structural policy.
We can begin to understand this way of thinking even though we are against it, but we cannot understand how those who opt for this path are those who have a duty to defend a European model of economic and social cohesion.
The debate is closed.
The vote will take place at 12 noon.
VOTES
Proposal for a Council Regulation amending Regulation (EC) No 2597/97 laying down supplementary rules for the common organisation of the markets in the milk and milk products sector with regard to milk for human consumption (COM(99)0063 - C4-0175/99-99/0048(CNS)) (Committee on Agriculture and Rural Development)
ECB recommendation for a Council Regulation concerning the limits and conditions for capital increases of the European Central Bank (BCE(98)0011 - C4-0103/99-99/0802(CNS)) (Committee on Economic and Monetary Affairs and Industrial Policy)
Proposal for a Council Decision concerning the Community position within the Association Council on the association of the Czech Republic to Community programmes in the field of research, technological development and demonstration (1998-2002) and to programmes for research and training activities (1998-2002) (COM(99)0046 - C4-0115/99-99/0040(CNS)) (Committee on Research, Technological Development and Energy)
Proposal for a Council Decision concerning the Community position within the Association Council on the association of Estonia to Community programmes in the field of research, technological development and demonstration (1998-2002) (COM(99)0046 - C4-0116/99-99/0041(CNS)) (Committee on Research, Technological Development and Energy)
Proposal for a Council Decision concerning the Community position within the Association Council on the association of Hungary to Community programmes in the field of research, technological development and demonstration (1998-2002) and to programmes for research and training activities (1998-2002) (COM(99)0046 - C4-0117/99-99/0042(CNS)) (Committee on Research, Technological Development and Energy)
Proposal for a Council Decision concerning the Community position within the Association Council on the association of Latvia to Community programmes in the field of research, technological development and demonstration (1998-2002) and to programmes for research and training activities (1998-2002) (COM(99)0046 - C4-0118/99-99/0043(CNS)) (Committee on Research, Technological Development and Energy)
Proposal for a Council Decision concerning the Community position within the Association Council on the association of Lithuania to Community programmes in the field of research, technological development and demonstration (1998-2002) (COM(99)0046 - C4-0119/99-99/0044(CNS)) (Committee on Research, Technological Development and Energy)
Proposal for a Council Decision concerning the Community position within the Association Council on the association of Poland to Community programmes in the field of research, technological development and demonstration (1998-2002) (COM(99)0046 - C4-0120/99-99/0045(CNS)) (Committee on Research, Technological Development and Energy)
Proposal for a Council Decision concerning the Community position within the Association Council on the association of Slovenia to Community programmes in the field of research, technological development and demonstration (1998-2002) and to programmes for research and training activities (1998-2002) (COM(99)0046 - C4-0121/99-99/0046(CNS)) (Committee on Research, Technological Development and Energy)
Proposal for a Council Decision concluding the Additional Protocol to the EEC/Cyprus Association Agreement to associate Cyprus to the Fifth Framework Programme for research, technological development and demonstration (1998-2002) (COM(99)0057 - C4-0140/99-99/0049(CNS)) (Committee on Research, Technological Development and Energy)
Proposal for a Council Decision concerning the Community position within the Association Council on the association of the Republic of Bulgaria to Community programmes in the field of research, technological development and demonstration (1998-2002) and to programmes for research and training activities (1998-2002) (COM(99)0084 - C4-0143/99-99/0060(CNS)) (Committee on Research, Technological Development and Energy)
Proposal for a Council Decision concerning the Community position within the Association Council on the association of the Republic of Romania to Community programmes in the field of research, technological development and demonstration (1998-2002) and to programmes for research and training activities (1998-2002) (COM(99)0084 - C4-0144/99-99/0061(CNS)) (Committee on Research, Technological Development and Energy)
Proposal for a Council Decision concerning the Community position within the Association Council on the association of the Slovak Republic to Community programmes in the field of research, technological development and demonstration (1998-2002) and to programmes for research and training (1998-2002) (COM(99)0084 - C4-0145/99-99/0062(CNS)) (Committee on Research, Technological Development and Energy)
Proposal for a Council Decision concluding the Agreement amending the Agreement for Scientific and Technical Cooperation between the European Community and Australia (COM(99)0024 - C4-0142/99-99/0009(CNS)) (Committee on Research, Technological Development and Energy)
Proposal for a Council Regulation on the common organisation of the markets in the sugar sector (codified version) (COM(98)0794 - C4-0147/99-98/0370(CNS)) (Committee on Legal Affairs and Citizens' Rights)
Proposal for a Council Decision on the conclusion of the protocol on specially protected areas and biological diversity in the Mediterranean, and on accepting the annexes to the said protocol (Barcelona Convention) (COM(99)0030 - C4-0166/99-99/0019(CNS)) (Committee on the Environment, Public Health and Consumer Protection)
Proposal for a Council Decision on the acceptance of amendments to the Convention for the protection of the Mediterranean sea against pollution and the protocol for the prevention of pollution by dumping from ships and aircraft (Barcelona Convention) (COM(99)0029 - C4-0170/99-99/0023(CNS)) (Committee on the Environment, Public Health and Consumer Protection)
Proposal for a Council Decision on accepting the amendments to the protocol for the protection of the Mediterranean sea against pollution from land-based sources (Barcelona Convention) (COM(99)0028 - C4-0173/99-99/0021(CNS)) (Committee on the Environment, Public Health and Consumer Protection)
In successive votes, Parliament approved the various Commission proposals
We shall send an usher straight away if this gentleman does not hear what we are saying.
I see that he has heard, and I can assure you that we shall check on his credentials.
Madam President, may I draw attention to the fact that the photographer is still sitting up there. A hussier went to him but he has refused to move. I would ask that he be removed and identified and that consideration be given to withdrawing or at least doing something with the pass. It is not acceptable for telephoto-lens photographers to be sitting up there refusing to move.
Applause
That had not escaped me, Mr Balfe. I was keeping an eye on the gallery, and I had the same concerns as you. I would ask this gentleman to leave.
Madam President, I just wanted to propose that we should congratulate the President of the sitting for beating all the speed records for the votes. I think that along with Mr Martin you are in pole position, but the competition is open to anyone.
Applause
Madam President, I voted against the resolution on the Berlin European Council due to the adoption of an amendment which bore absolutely no relation to the Berlin summit and its results, stating that Parliament would refuse to cooperate with a Commissioner, in this case Mrs Cresson. I think that we have had many opportunities in the House to discuss, comment on and vote on texts concerning issues such as the Committee of Independent Experts and the Commission's resignation.
However, tabling an amendment at the last minute, whether on the Berlin European Council, agricultural prices or any other subject, discredits our institution; it does not reflect well on us and I feel it is an unjustified attitude that was badly thought out and was not called for. I repeat: I voted against the resolution, and I am proud of it. The Commission has resigned and we have given a political judgement on the issue, at all levels. I think that the approach that I have condemned is damaging to the image that Parliament had projected in the last few months.
Madam President, all the implications of the Berlin European Council of 24 and 25 March have undoubtedly not yet been perceived by the people of the Union, who, as usual, will gradually discover the consequences of these agreements.
Let us take the case of agricultural policy: Commissioner Fischler described the measures that were adopted as the most radical reform in the entire history of the CAP, one that is so major that it surpasses the in-depth changes that took place in 1992. This radical reform, that is to say integration into the global market and the reduction of farmer's incomes, is in reality a collection of specific technical measures, and for someone who is not an expert it is difficult to grasp its general thrust.
We think that this lack of clarity is all the more serious given the fact that the decisions that were taken are going to be used in order to determine many subsequent policy guidelines. For example, the Council mentions in its conclusions that - and I quote - ' the decisions adopted regarding the reform of the CAP within the framework of Agenda 2000 will constitute essential elements in defining the Commission's negotiating mandate for the future multilateral trade negotiations at the WTO.'
Therefore, without realising it, we seem to have already decided on the European Union's negotiating position for future international negotiations. This procedure, which is certainly the norm in Brussels, is quite unbelievable compared with the usual methods adopted by democratic countries, to the extent that - and I would like to highlight this point - national parliaments have so far not been invited to ratify these agreements at all.
The irony of history seems even greater when we know that a short time before the Berlin European Council, a public hearing organised by this House had concluded that there was a lack of debate and democratic control with regard to multilateral trade negotiations.
This is exactly the situation that the Group of Independents for a Europe of Nations has been condemning for a long time, and which led to disastrous results at the Uruguay Round. It is essential that the same method is not used again in the future. This is why we demand that the Berlin conclusions should be rejected on this point, and that the Council's and the Commission's mandate for the next WTO negotiations should be the subject of an in-depth public debate and a formal vote in the national parliaments.
Madam President, I can tell that the PPE is in the middle of a campaign, including when it comes to the interests of this House! When Mr Martens said yesterday that the resignation of Edith Cresson alone would have solved the crisis, I think he was evidently campaigning.
Parliament is making a legal mistake by adopting the amendment on the Berlin European Council resolution. We have accepted something which is absurd. The Commission has resigned, collectively, because it is collectively responsible. Politically, however, this is significant. Mr Martens prefers not to see what is happening or to read the report from the Committee of Independent Experts, according to which there was clearly collective responsibility for the errors that were made.
I think that we ourselves have demonstrated the maturity of this Parliament and helped bring the truth to light, and that we have enabled the Commission to regain its credibility and allowed democracy to progress. I welcome this, but I deplore the way that Parliament has voted, which does not do it credit.
Madam President, to add to the excellent reasons set out by my colleague Georges Berthu that encouraged us to vote against the Berlin summit resolution, I would like to put forward a few points regarding paragraph 2, that is the appointment of the new Commission.
What a contradiction on the part of Parliament, which, once again, is openly surrendering before even giving battle. I remember those people who asked for the immediate replacement of the Commission that had resigned. These are the same people who are now satisfied with a Commission that would be put in place from January 2000, and on whose appointment the European Parliament may be consulted.
In the same sitting, we voted for Amendment No 2, which is disgraceful and was tabled at the last minute by the PPE Group and the ELDR Group, objecting to Mrs Cresson retaining her post and declaring that we will not cooperate with her as long as she remains in office. Meanwhile, we rejected Amendments Nos 16 and 17, which demanded that the Commission be replaced and asked that the Commissioners should not be candidates at the European elections. Parliament did not take anything that was said in the report from the Committee of Independent Experts to implicate the Commission as a collegiate body.
Unemployment in Europe cannot be brought down using the methods of the Swedish Labour Board at EU level. We therefore voted against paragraph 4 of the resolution. We would rather see deregulation of the labour market and lower taxes on labour; not more of the kind of active labour market policy that has failed to deliver results in Sweden.
There is certainly no reason to centralise an expanded Swedish-style approach at supranational level. Circumstances vary from one Member State to another and, where there is a desire for a labour market policy approach, individual countries should ideally decide for themselves. Another reason for voting against paragraph 4 was that it violates the subsidiarity principle.
We need to be seen to be exercising major restraint on the expenditure front; it is therefore to be welcomed that the agreements reached in the Council of Ministers are based on prudential management of taxpayers' money. Any additional resources that can be then be released should be mobilised to facilitate the EU's eastward enlargement. New growth markets are developing in the applicant countries; these will create new and worthwhile job opportunities for the Union's current members. Fostering such markets will contribute much more to the employment situation than could ever be achieved through an active labour market policy.
I have voted in favour of the Berlin Summit resolution to give my support in particular to the German presidency's achievement in getting agreement for the structural fund package in Agenda 2000.
I am pleased that the Council has taken on board several recommendations made in my report on the general framework regulation. A key achievement was the follow-up commitment to the Cardiff Summit to continue to support the Northern Ireland peace process with the Special Peace Initiative.
One outstanding issue remains to be solved with the Council in conciliation before assent is given, namely Parliament's request for additional Community initiatives, URBAN and Crisis. Parliament is, of course, willing to seek a compromise in this area, but is must reflect Parliament's priorities in the Community initiative field. Let me again underline our intention to achieve our political priorities, to fulfil our responsibilities to communities in our regions.
I regret that the European Council did not accede to Parliament's request to reinstate the URBAN initiative. This initiative has proved to be a useful weapon in tackling urban deprivation. The retention of LEADER for promoting rural development should be counterbalanced by the retention of URBAN.
The retention of URBAN would be especially important for cities like my own - Dublin - which is likely to see a considerable reduction in the Structural Funds available because of its loss of Objective 1 status.
I had been campaigning for retention of URBAN as it could provide the basic funding for my proposal that there be a fund specifically ringfenced for the development of deprived urban areas. These areas are both absolutely and relatively disadvantaged as they are side by side with areas of considerable affluence.
I hope that tonight's conciliation results in URBAN being reinstated. I want to ensure that the general Structural Funds are used to a significant extent to address the problem of urban deprivation. I would ask that the rules governing ESF and ERDF be changed in order to direct more of these funds to areas of acute deprivation and I would also ask that the regional aid guidelines be amended to allow for state aids to be paid at a higher rate to those urban areas which are suffering acute disadvantages.
I will be voting for the joint resolution on the Berlin Summit as I welcome the European Council's prompt nomination and recommendation for President-Designate of the European Commission.
The result achieved in Berlin with regard to the structural funds has demonstrated the importance that the European Council has attached to both the continuation and reform of economic and social assistance within the Union. Most welcome is the 300 million euros in funding guaranteed for use within the Highlands and Islands of Scotland. The Highlands and Islands have made good use of the funds provided under the existing Objective 1 programme but continue to be disadvantaged by peripheral and sparsity of population. The continuation of funding will help the region overcome these disadvantages.
The only disappointing aspect of the summit was the limited reform of the common agricultural policy. Far more radical reform is required.
The reform of the Structural Funds, as it stands following the Berlin summit, does not provide any solution to the inadequacies of regional policy. It will not help to improve economic and social cohesion. It is going to result in a particularly damaging breakdown in regional policy, notably to the detriment of several rural areas of France.
The only cause for satisfaction is fisheries. Thanks to our intervention as draftsman of the opinion of the Committee on Fisheries, we were able to obtain the resources to fund structural measures for fisheries (restructuring the fleets, and so on) in regions located outside the scope of Objective 1, whether or not the beneficiaries belong to regions eligible for Objective 2. In total, 0.39 % of the structural budget, that is ECU 875 million, is reserved for the FIFG. Such a political outcome was not a foregone conclusion, as the Commission was so resolutely hostile to it at the start.
We are by no means as satisfied with regard to regional policy.
In this sector, the Berlin European Council further increased funding: ECU 195 billion for structural policy, ECU 18 billion for the Cohesion Fund and ECU 49 billion for the pre-accession instruments. The Objective 1 regions get the lion's share, with 69.7 % of structural funding, to the detriment of Objective 2 (11.5 %).
Everyone is competing to be the most eloquent in demanding more funding, but no one is questioning the effectiveness of the money that has been spent.
What is there to say about a budgetary approach which consists of fixing a spending objective rather than a ceiling for spending, seeking out projects at all costs in order to spend all of the funds that have been approved, rather than allocating funds to existing projects? Spending is becoming an end in itself and the measure of a programme's success.
However, statistics published by the European Commission demonstrate, to anyone who will take the time to analyse them, the limits of the policy that has been followed:
The richest regions of the European Union increased in strength between 1986 and 1996, which bears witness to the concentration of wealth and activity in certain areas: Hamburg, Brussels, Antwerp, Luxembourg, Ile-de-France, Darmstadt, Upper Bavaria, Bremen, Vienna... and to a lesser extent, Karlsruhe and Emilia-Romagna.-The implementation of economic and monetary union is sure to aggravate the depopulation of the most outlying, most rural and least populated regions, to the benefit of the central area of the Union (Benelux, north-west Germany, northern Italy, Ile-de-France, etc.).-The poorest regions are gradually making up for their delayed development. The average of the 10 poorest regions was 41 % of Community GNP in 1986. In 1996 it was 50 %. This development is particularly marked in Portugal and Ireland.-In actual fact, while the rich are growing ever richer and the very poor are becoming less poor, it seems that the average regions, those which receive funds from Objective 2, are experiencing a sometimes considerable reduction in their GNP and a worsening of the employment situation. This is particularly evident in France: the Pays-de-Loire has seen its GNP fall from 95 % to 91 % of the Community average, that of Poitou-Charentes has dropped from 91 % to 83 %, and that of the Centre, from 103 % to 92 %. This is a general trend which spares neither Rhône-Alpes nor Alsace. It has been confirmed in Sweden and Finland, countries where unemployment has also increased in worrying proportions during recent years, as well as in several regions of the United Kingdom.It may therefore seem strange that during the negotiations Objective 2, which is dedicated to industrial and rural regions undergoing economic restructuring, should have been sacrificed to the benefit of Objectives 1 and 3: its budgetary envelope will be ECU 22.5 billion for the period 1999-2006, which is more or less the same figure as for the period 1994-1999. The rural regions eligible for Objective 5b will be among the main victims of this situation: in France, one third of the population eligible under this Objective will no longer receive structural funding after the transition period.
This is not the only anomaly in the reform of the Structural Funds. Many regions are benefiting from special treatment as a result of political bargaining that has enabled them to escape the rigour of joint decisions. Only three countries are excluded from this: Luxembourg, Finland... and France. The case of the Belgian Hainaut region is significant. It is receiving an additional allocation of ECU 15 million in order to compensate for the loss of its eligibility for Objective 1, while the French Hainaut, which borders on it, is receiving nothing. This discrimination is not justified either by GNP or by the level of unemployment in the two regions.
This example is quite a good illustration of France's position at the end of the negotiations. Having been weakened by Germany with regard to agricultural issues, France's position on regional policy has not been respected and it has also been unable to maintain the position that it had within the CAP.
In this sector, as in many others, the Berlin summit has been a failure: a failure for France and a failure for Europe.
Happart report (A4-0168/99)
Madam President, I rise to speak on the Happart report. We agree with the price proposals in the report because for legal reasons they are vital to protecting farm incomes. But I want to point out that the package is not sufficient to protect farmers' ability to survive, as agricultural prices are staying the same, while the general price level is rising constantly as a result of inflation. That brings down farm incomes - in Austria it brought them down by 1.7 % in 1997 - while raising incomes in, for example, industry.
Madam President, ladies and gentlemen, I voted against the report because I believe that we basically still need another discussion about agricultural policy in this House. I would like to see more market.
When you think that according to OECD statistics, one third of all farm revenue in industrialised countries comes not from the market but from state support for agriculture and in the European Union as much as 40 % of farm revenue comes from the taxpayer's pocket, from state support, then in my view that means we must urgently review this sector. That also applies to price supports and subsidies, such as for sugar, where we pay twice if not three times the world market price and then regulate matters again with quotas for individual undertakings.
I believe we need more market in farming. I would have liked to see that reflected here.
We take it that the agreements reached by the Council of Ministers in Berlin on the common agricultural policy form the basis for the implementation work now being carried out by the Commission. There is consequently no need in our view for Parliament to complicate the situation further by coming forward with proposals for joint action. Under these circumstances, we decided to support our group's position, even though we still maintain our previous criticism of the CAP.
The Danish Social Democrats have today voted against the Happart report because it paves the way for a rise in the prices of agricultural products. We cannot support price increases at a time when a reform package has only just been adopted which lowers the prices. This simply does not make sense. We should instead be reducing the prices, especially in the sugar and sugar beet sector, where there is no common organisation of the market. The artificially high prices of our agricultural goods must gradually be reduced so that they reach the same level as the world market prices. This is an essential prerequisite for the enlargement process.
The text we are holding in our hands is the negative summation and dangerous outcome of what was forecast in Agenda 2000 and what is already being implemented through the specific regulations governing most agricultural products. These regulations establish strict prices and quotas, which cannot be changed if the regulations themselves are not changed. All the rest is just a veneer of negotiations and debates; what we are actually talking about is simply the timing of a death that has already been prophesied.
The Commission proposals simply apply the term 'reduction' across the board for all agricultural products. The Committee on Agriculture and Rural Development examined these proposals and rejected all the amendments that called for price increases. What we are left with are dangerous proposals, without any balance between the human factor, production and the land, and without any link between prices and products. These proposals aim to further reduce the agricultural population and to bring down prices and production costs in the interests of competition. Not only will they give rise to new imbalances in production; they will also directly threaten the quality of products, the environmental balance, agricultural employment, the social balance and social cohesion.
As the rapporteur himself points out, the 1992 review of the common agricultural policy led to a decline in the markets and to a reduction in farmers' incomes. It even managed to wipe out small and medium-sized family farms, chiefly in the Mediterranean regions of the Community. This resulted in a drastic reduction in the number of farms and in the level of jobs in agriculture, thereby increasing unemployment in agricultural regions and dangerously accelerating the depopulation of the countryside. The average income resulting from agricultural activity throughout the EU fell by 3.9 % in relation to 1997. Your aim is to reduce it even further, hence the new proposals for agricultural prices, true to the spirit and letter of Agenda 2000. These proposals not only prolong the current situation by means of 'technical adjustments', and address the problem of farmers' incomes in a technocratic way; they also push ahead with the further decreases in incomes with the avowed ulterior objective of reducing the agricultural workforce and driving farmers out of the farming profession.
The measures implemented in this sector prove that the declarations of interest in protecting and promoting the countryside are sanctimonious and hypocritical. Prices and subsidies have been frozen or drastically reduced for the eleventh successive year. Institutionalised intervention is being cut back or abolished, leaving the small and medium-sized farmers at the mercy of commercial middlemen and multinationals. In addition, subsidies are vanishing into thin air to pay crippling co-responsibility fines. The unconcealed injustice that is being perpetrated against small and medium-sized family producers is continuing and even increasing. Moreover, large farms, which absorb 80 % of Community support, are still being subsidised in a provocative and even more intensified manner. And finally, the policies being implemented serve the God of large-scale interests. These declarations of interest in the protecting and promoting the countryside are exactly on a par with those made on humanitarian aid and on the protection of the Kosovar Albanians under the hailstorm of murderous bombs.
Step by step, a new feudalism is appearing with new tenant farmers. The feudal method is being revived through co-responsibility fines, so-called co-resourcing, and so on. This debate has the wrong title. It is not about establishing prices but about detailing disgraceful acts against small and medium-sized farmers, against producers in the south, against consumers and against the fabric of society and environmental stability.
You say you are bombing Yugoslavia for 'humanitarian reasons'. Are you exterminating farmers for 'environmental reasons'? It appears that their sweat and toil are polluting the 'healthy environment' of 'globalisation' and of 'competition', and that you want to return them to the purgatory of the 'new order of things'.
But the farmers have demonstrated that they do not intend to accept, much less serve, such designs. They have proved this through their struggles, through their rallies, through the mass pan-European rally that was recently held in Brussels with the participation of the 15 Member States, and through the rallies in the enlargement countries, such as Poland. You will reap what you sow. You will be forced to defend yourselves at a people's Nuremberg on account of your anti-farming and peace-shattering policy.
The report by our colleague Mr Happart is the last report on the agricultural prices of the current CAP. Once again, the majority of Parliament has voted against the amendments requesting that depreciation of the currency be taken into account when establishing price levels and compensatory aid. Farmers' income is penalised by this depreciation of the currency. What social group would accept a stabilisation of its income, meaning a decrease in real terms?
The launch of the euro on 1 January of this year also had negative effects on European farmers' incomes due to the pure and simple abolition of the green ecu. The combined effect of inflation and the abolition of the green ecu is going to give rise to a drop of around 4 % in institutional prices and compensatory aid in the next marketing year.
When we are discussing agriculture in general we hear a great many calls for rural development, the traceability and health and safety of products, respect for the environment and animal welfare, etcetera. Now, when we are voting on the economic factors that enable us to fix farmers' income, all we do is regularly reduce it. Faced with the problem of the reduction in aid and prices, the only option available to our farmers is to turn to intensification, either by expanding their farms, or by setting up off-land production. How can we fail to see that it is contradictory to set high environmental, health or animal welfare standards, while at the same time regularly reducing the principle of Community preference? In order to have European production costs and European constraints, we must have European prices. This should be the plan of action for professional and political leaders who want to safeguard European agriculture.
I will be voting today in favour of fair agricultural prices from the country market to the supermarket. This has always been the policy of the Labour Government. At the recent Berlin EU summit, for example, Labour secured reforms of the common agricultural policy that will eventually save British consumers around 1 billion pounds a year, while protecting farm incomes.
The Labour Government also won Britain a fairer share of EU regional aid at the Berlin summit. Labour not only made sure that Merseyside kept its Structural Funds, but secured new Structural Funds for South Yorkshire, West Wales and Cornwall. Furthermore, Labour also successfully negotiated special funds for the Scottish Highlands and Northern Ireland.
All this was achieved while at the same time stabilising the EU budget. The Labour Government successfully defended Britain's EU budget rebate. Labour also ensured that the EU budget will remain within its cap of 1.27 % of GNP well into the next century.
The Tories always made a pig's ear of EU summits, most famously when they demanded Jacques Santer be elected President of the European Commission. Labour, by contrast, can be trusted to bring home the bacon.
Jové Peres report (A4-0164/99)
Madam President, I voted against all three agricultural reports. My position regarding the Happart report also applies to the Jové Peres report.
Fantuzzi report (A4-0173/99)
Madam President, I welcome the intention to introduce measures to promote and provide information on agricultural products in third countries because I consider these instruments absolutely necessary if we want to continue to withstand international competition. The EU must pursue an active export policy that goes beyond the use of export refunds and can have a positive impact on the sales of agricultural products over and above the existing export refunds. Given the importance of this regulation, let me point out that the funding allocated and the financing procedures must be adequate. There should be a special budget to ensure that this export policy instrument has a real impact. Since I consider it important to ensure that the measures can be applied in practice, I have vehemently opposed the introduction of a new management committee.
It is regrettable that the Commission should have waited more than two years before presenting the proposal for a regulation on measures to promote and provide information on agricultural products in third countries. The Agriculture Council had been asking the Commission since the beginning of 1997 to examine the possibility of setting up a horizontal framework for the assistance of promotion activities for the export of agricultural products.
I would first of all like to highlight the extremely small size of the budget proposed by the Commission, which only amounts to EUR 15 million per year. I would like to make a comparison with the free trade agreement concluded with South Africa. In order to compensate for not using European designation of origin terms (port, sherry, etcetera), the Commission has agreed in its negotiations with the South African authorities to provide funding of EUR 15 million in order to allow South African wine products to enter the European market.
With regard to the measures covered by this promotion fund, we did of course support the amendment aimed at abolishing the eligibility of 'high-level visits by Community representatives.' Why should European funds be used to finance trips taken by Commissioners or directors-general of the Commission to third countries? Personally, I do not think that the role of a Commissioner is identical to that of a sales representative.
Finally, our group voted against Amendment No 23, which was unfortunately adopted by the majority of the House. This amendment specifies that the Commission shall carry out a study into the possibility of abolishing export refunds and making part of the funds released available for promotion measures. Once again, through a text that could be positive for European agriculture, the defenders of globalisation of the agricultural markets are eroding the principle of Community preference.
Viceconte report (A4-0166/99)
I am pleased to see that Parliament's determination has borne fruit. Since the start of the discussion on the Commission proposal on serious diseases, that is to say about a year ago, Parliament has stood firm in its position. This led to the meeting of a Conciliation Committee, in which the main amendments proposed by Parliament were eventually approved by the Council. This is why I am very satisfied.
There has recently been a heightening of awareness about rare diseases, which have long been ignored by doctors, researchers and society, and they are finally becoming a real public health concern. This must become a priority in public health policy in the European Union.
This is the aim of the programme of action proposed by the Commission, which is based on the view that if impetus is not given at European level, work in this field will never progress. Indeed, as these diseases are rare, the cost of developing and marketing drugs aimed at preventing or treating them would not be covered by sales of the drugs. These drugs, which are therefore called orphan medicinal products, are also the subject of a proposal for a regulation that I would like to see adopted as soon as possible.
With the aim of treating all diseases equally, we therefore need to put in place all the necessary measures to facilitate and encourage the work carried out by researchers and to ensure the appropriate remedies are put on the market. It seems clear that this can be done most effectively at Community level. Only transnational cooperation will enable us to use the appropriate measures and knowledge in a coordinated manner, and to rationalise spending. This is why the European Parliament has demanded and obtained measures concerned with setting up a European information network, establishing cooperation between voluntary organisations from the various Member States, training professionals and promoting networks among experts.
However, it was not possible to alter the Council's position with regard to the size of the budgetary envelope, which the European Parliament wanted to see doubled.
This is obviously very disappointing. Nevertheless, a joint declaration on the Commission proposal aimed at defining a new framework programme in the field of public health states that it will be necessary to 'duly take account of the budgetary implications.' This is a compromise. The European Parliament will ensure that it is respected.
Ghilardotti report (A4-0186/99)
We applaud this report on the proposal for a Council Directive establishing a general framework for informing and consulting employees in the European Community. Thanks to the directive, one of the most significant employee rights will be consolidated. This is vital both for strengthening the social dialogue and for increasing mutual trust within companies.
As to the scope of the directive, we would have preferred not to see a requirement for 'at least 50 employees'. There are no grounds, in our view, for any such threshold; instead, emphasis should be placed on the right of all employees to be informed and consulted. As the directive does no more than set minimum standards, however, we feel that we can go along with the proposed threshold. Member States remain free to apply provisions that they believe would suit them better.
The Danish Social Democrats have abstained from voting on the proposal for a directive on information and consultation. We cannot vote in favour of the proposal because there is a danger that, in its present form, it will interfere with Denmark's special bargaining model, whereby information and consultation are regulated in agreements on cooperation committees concluded between the social partners.
We have not voted against, however, because the question of informing and consulting employees is part of the EU's social dimension, which must not be opposed in the interests of solidarity with those workers in the EU and the new Member States who do not yet have efficient systems for informing and consulting employees. We therefore hope that the Council will find a solution which satisfies both the need of workers for a high level of information and consultation throughout the EU and the need for Member States to be able to maintain systems which are already functioning efficiently.
I voted against this report in the final vote because I believe that responsibility for the issues it covers lies with the Member States. It is the subsidiarity principle which should apply here.
I must express my very great satisfaction with regard to the proposal for a Council directive and Mrs Ghilardotti's report.
What is at the heart of this proposal are workers' legitimate rights to be informed and particularly to be consulted with regard to decisions on the management and organisation of the firm for which they are working. The discrepancy between this right and reality is actually very great, and workers are too often treated as mere pawns who can be used as the economic climate dictates.
Nevertheless, in Europe there is a real will among workers to make their voice heard and to have a role to play in the running of their firm. This is a characteristic of our European social model, and we must protect it at all costs. Legislative measures must reflect workers' demands. The Commission proposal aims to do this. Its objective is to ensure minimum standards of consultation and information. Even if it is only the 'union minimum', as in the French expression, we need to see it as only a first stage in a more long-term strategy of strengthening the role of workers.
Competitiveness and social dialogue are not in conflict with each other - quite the contrary! I fully subscribe to the opinion that the necessary restructuring will be much better received, even if it involves job losses or retraining, if management have been able to explain their approach and to listen to comments from employees. These measures must be applied in as many firms as possible. The threshold of at least 50 employees is satisfactory. Nevertheless, this should not exempt small businesses from taking into account the opinions of their staff. We will have to work on defining incentive mechanisms in order to promote this type of dialogue.
It is obvious that with this aim of extending the scope of these measures, we cannot accept the derogations proposed by the Commission for companies that pursue political, ideological or religious aims. We obviously need to define appropriate penalties so that these measures can be correctly applied.
Along the same line of thinking, Mrs Ghilardotti rightly reaffirmed that we would no longer tolerate employee representatives being penalised as a result of their duties, and I will not disagree with her.
If we want to prevent Europe from remaining simply an unidentified social object for workers, we must arm ourselves with the means of guaranteeing their basic rights.
We are voting against the report on informing and consulting employees in national enterprises. The proposal is a striking example of lack of respect for the principle of subsidiarity. In the first place, there is no cross-border aspect to the proposal and, secondly, this matter has already been regulated in the majority of Member States, including Denmark, through cooperation agreements. This matter must be regulated nationally and between the social partners. Such an approach will take into account the subsidiarity principle and the national differences and traditions within the EU.
The number of companies closing down operations or relocating has increased. Sweden has lost businesses because EU aid has been delivered in more advantageous ways in other countries. That is not how EU support was intended to function. Shutdowns and relocation have an impact on companies' workforces. It is important that individuals affected by such decisions can be informed at an early stage.
Such matters are dealt with under collective agreements and legislation in the various Member States. In Sweden, we have the Co-determination at Work Act.
The proposed directive seeks to introduce a consultation framework under which management can inform labour of major changes in company strategy. There are grounds for asking whether this is an area which the EU should be regulating. As the directive is designed to bring in minimum requirements, however, the Member States - or the two sides of industry - are free to maintain or introduce rules which call for more extensive provision of information.
I voted against the report because the legal basis conflicts with it.
Report as a whole: against.
Any proposal or measure that strengthens the information, control and role of workers within a company will have our full support, despite the fact that we are aware of the limitations of such legislative interventions in the day-to-day reality of the system in which we live.
From this standpoint, we agree that we need to establish an obligatory and effective legislative instrument that will provide for the swiftest and broadest possible information and consultation of employees on issues relating to the progress and prospects of the company, employment, labour relations and, more generally, all the issues and planned decisions that directly affect the interests of workers and, consequently, their lives and prosperity.
However, we are categorically opposed to the direction these procedures are taking within the Commission. It regards information and consultation as tools to make it easier to ensure the compliance of workers, or, as mentioned in the explanatory statement of the proposal for a directive, as a prerequisite for the success of procedures to restructure companies and adapt them to the new conditions created by the globalisation of the economy, especially through the development of new ways of organising work.
In our view, the process of informing, consulting and involving workers must be considered as one of the ways in which they can strengthen their role and influence, with a view to effectively promoting and supporting their interests. Naturally, they should not become merely participants in decisions that are taken in their absence. The way in which these mechanisms are developed will clearly depend on the workers themselves and, to a large extent, the orientation and quality of their representatives. Furthermore, employers are strongly opposed to the text proposed by the Commission - which is somewhat unambitious and limited - and also to the many amendments tabled in the Committee on Employment and Social Affairs and here in the House with a view to rendering it devoid of content. This is proof that, if they function correctly, these mechanisms may contribute effectively to defending workers' interests.
We do not believe that this directive will be effective if it only covers 3 % of companies, as the Commission itself admits. In our view, the implementation threshold for this directive must be lowered to five employees so that it will cover small SMEs, which form the overwhelming majority of companies. This is something that has already entered into force in some national legislations under pressure from the labour movement.
The limitations that are being proposed in the name of the confidential character of information and the protection of privacy are unacceptable. If enforced, such limitations will lead to a substantial infringement of the right to be informed and consulted. The provisions for the timing and extent of the information and consultation process must be especially stringent. This process must take place in good time, before a decision is taken, so that there is sufficient time for workers to act, and it must include any changes that may affect their labour and security rights. We are referring, in particular, to plans for reorganisation, amalgamation and cooperation, investments, relocation, closures of all or part of a company or establishment, and changes in labour relations, as well as more general issues, such as the strategy, position and development of the company.
It is constructive that the report by the Committee on Employment and Social Affairs attempts to make significant improvements to the Commission text. These improvements hope to extend the scope of the directive, the content of information and the degree of consultation. They also hope to prevent Member States from restricting the scope of the directive to large companies, that is, those employing more than 100 workers, and to increase the protection of workers' representatives. However, above and beyond this, it is extremely important to retain the provision in the Commission proposal that relates to the lack of legal consequences of the decisions taken by an employer in violation of the obligation to inform and consult. Therefore, we must not adopt the amendments which seek to do away with this provision. Otherwise, the directive would become devoid of content. Nonetheless, this matter of the lack of legal consequences must relate to the entire decision that is taken where the obligation to inform and consult is not met, and not just to the section involving labour relations and agreements. This would help us to prevent any violations of the directive.
I felt unable to support this report in the final vote. The directive cuts fundamentally into national systems for informing workers; yet we have not had sufficient evidence of the need for a supranational regulatory approach. In the absence of proper discussion of the effects of the measures advocated, the consequences for industrial relations could be dire. That is why I could not endorse the proposal - although it contains many good ideas. I certainly see a need for better provision of information to workers in the public sector.
Ghilardotti and Chanterie reports (A4-0186/99 and A4-0184/99)
Madam President, I would like to give an explanation of vote on the Ghilardotti and Chanterie reports on aspects of social policy. I believe we all need to reconsider as a matter of principle to what extent we want to deal with certain policy areas at European level.
I voted against both reports because in my view we should not create a kind of social union within the European Union. We should not be aiming at a tax union. We need state influence at national level; but we do not need it at European level at the same time. Labour market policy should be organised at national level. According to both reports, the labour market should be regulated Europe-wide by means of consultation rights being granted Europe-wide and working time rules applying Europe-wide, as proposed in the Chanterie report.
I believe we should keep to national rules in this area. We do not have to regulate everything at European level. We do not need to imitate the nation-state at European level. That is why I am against these two 'social policy' reports.
Chanterie report (A4-0184/99)
The principal merit of these reports, presented by our colleagues Mr Chanterie and Mr McMahon, is that they bring the issue of reducing working hours back into our field of discussion, even though we are not concerned today with debating the benefits of this approach in the battle against unemployment.
This being the case, the proposals presented to us are entirely aimed at considerably improving the situation for those professions that have so far been excluded from the various measures that already exist. From this point of view, I agree with Raphaël Chanterie's proposal that the period necessary for the Member States to conform to the new provisions of the directive should be limited to four years.
Also, like Hugh McMahon, I must support the idea of including self-employed drivers in the directive on working time for road transport. Too many examples demonstrate that excessive periods at the wheel dramatically increase the risk of road accidents.
I also note with satisfaction that the report takes into account the considerable growth in subcontracting, which allows too much freedom with regard to the legislation in force.
Finally, I dare to hope that the demands made concerning the monitoring of working and driving hours will be effectively implemented by the Member States, but I have some concerns in this respect.
I have regularly questioned the Commissioners on working time in the road transport sector and on the employment conditions of certain shipping companies. So in future I will see to it that these new directives are effectively applied.
The economic Europe is on the way to becoming a reality. While our fellow citizens have understood that there are certain obligations linked to this stage, the time has now come to build a citizens' Europe in which social matters must have an important place. Without this, the very idea of Europe will be questioned!
As evidence of support for social protection in the EU, the Commission is putting forward its proposal on extending the working time directive to cover sectors and activities which were excluded and which concern approximately six million workers, chiefly in the transport sectors. Unfortunately, however, we are unable to agree with the Commission: on the one hand, the 1993 directive did not go far enough and fell far short of most national legislations, and on the other, the proposal is part of a more general package, which is characterised by the segregation of workers and by indefensible derogations and exceptions.
First and foremost, we are opposed to any segregation of workers into mobile and non-mobile workers. It is true that mobile workers have certain special features according to the sector in which they are employed, but this can be resolved by relevant special regulations, which must not, under any circumstances, entail a reduction in the level of protection afforded to them. Evidence of the arbitrary nature of the regulations lies in the fact that the Commission itself is proposing that the directive should cover all non-mobile workers in the sectors which are currently excluded, as well as mobile workers in the rail sector. It would seem that mobile workers in other sectors who are not subject to the general working time directive will be covered by other special regulations which lay down more oppressive terms and conditions. A typical example is the proposal for a directive relating to the working time of mobile workers in road transport, which permits working times of up to 60 hours per week.
The Commission's current position clearly bears the same hallmarks as the approach governing the general working time directive that is already in force and that is characterised by the flexibility of the working week: it allowed the Greek Government to adopt a bill on working time arrangements which allows for a working week of up to 48 hours. In last year's White Paper on this subject and in its current proposal, the Commission stresses the need for action to allow adequate business flexibility for companies and prevent unjustified burdens on companies, as it so elegantly describes the protective provisions of this labour legislation.
We fear that by extending the scope of the directive, the way is being prepared for the directive to be amended as a whole. This would be unfortunate as it would provide even greater opportunities to manipulate working time. A typical example of the problem is the provision to extend the reference period for the calculation of the average weekly working time from the four months generally in force to twelve months for mobile workers and workers chiefly undertaking work on the open seas. Moreover, it is laid down categorically that mobile workers will be exempt from the provisions of articles relating to the daily rest period - that is, working hours - even though the directive still allows for 13-hour days. They will also be exempt from articles relating to breaks and weekly rest periods - with the result that seven-day working works are still permitted - and the article relating to the duration of night work, which firmly states that this must not exceed eight hours. At the same time, there is no specific provision setting out any quantitative limit. Incidentally, the provision establishing Sunday as a day of rest is being abolished. In our opinion, we obviously cannot talk either of extending the level of protection, or of legal protection against the disruption of working relations and working time. This is particularly evident in the transport sector in the context of the completion of procedures to liberalise the markets and greater competition.
The report by the Committee on Employment and Social Affairs has come up with some constructive amendments that mainly limit permissible derogations. Yet it retains the basic exceptions in relation to mobile workers. It also accepts the view that, by means of collective agreements, we can have derogations to the reference period for the working week, even though it limits the scope of the relevant provisions. However, collective agreements - at whatever level they are concluded - must not be allowed to undermine the position of workers and infringe fundamental provisions of labour legislation, such as those relating to the calculation of working time and those of a necessarily traditional nature. Moreover, one of the basic principles governing the law of collective agreements is that they must either be brought into line with the overlying legislative provision or their content must be more favourable to workers.
Against this background, it is clear that such legislative intervention will not solve most of the problems it is supposed to try to solve. Indeed, under the guise of the specific characteristics of the various sectors, it puts the segregation of workers on an official footing and prepares the ground for a more general amendment of the working time directive that will be to our detriment.
We have denounced the 1993 directive from the outset and we ask that it be amended to promote the 35-hour working week without reducing incomes, safeguard the 5-day working week and the 7-hour working day, drastically limit overtime, and abolish overwork. We also want it to place stringent limitations on night work and restrict derogations to the permissible minimum subject to stringent conditions, taking account of the special features of the respective sectors. In each case, the central objective of the legislation on working time must be to protect the health and safety of workers and the population as a whole, to reduce unemployment, to promote the aim of full employment, to make use of the opportunities provided by modern technology to the benefit of humankind, and to prevent it being contravened by means of contracts such as those related to tied labour.
McMahon report (A4-0187/99)
Everyone is aware that road transport is one of the sectors in which the social Europe does not exist. In the absence of an agreement between employers and workers, it is therefore positive for that social Europe that the Commission has taken on its responsibilities and proposed the directive that we are discussing today.
Along with workers' unions, the rapporteur and the Committee on Employment and Social Affairs have approved the main principles of the Commission text and improved it with regard to certain social aspects:
the 48-hour week will be the minimum standard for all drivers in the EU, - working time can be up to 60 hours as long as the average of 48 hours remains the reference period, - the directive will also cover self-employed drivers and working time will be the same for employees and for self-employed drivers.Other provisions clarify and categorise road transport work, for example by giving a more restrictive definition of night work.
In general, we should hope that the Transport Council will reach an agreement so that road safety and the social welfare of drivers will be guaranteed and social dumping will finally be fought effectively in a sector in which the social Europe has been only too slow in arriving.
This report sets out to extend the 1993 working time directive to include further groups of employees. The principles behind the 1993 directive and the present proposal are the same. The 1993 directive has caused many problems for the Danish trade union movement. In the first place, the EU directive does not, in general terms, contain any improvement in the legal position of Danish workers compared with the agreements that exist at present. Moreover, the Danish authorities have required that the directive should be implemented by incorporating it into the agreements. In our opinion, this is absurd and this kind of thing - coupled with other (increasing) instances of EU interference in Danish agreements - has the effect of undermining free negotiations.
We fully appreciate that the proposal can, in some respects, be regarded as progress in those EU countries whose trade unions lack the strength to demand improvements through agreements. But based on our experiences in Denmark - and because the EU must respect free negotiations - we cannot vote in favour of this proposal to extend the EU's regulatory power.
We voted against Hugh McMahon's report on working time in the transport industry, as we cannot accept the notion that self-employed drivers should be included in the proposal for the regulation of working time. This would mean an immensely awkward reworking of arrangements in the case of Finland, and would seriously affect the feasibility of small business transport systems. For the same reason we cannot accept the restrictions contained in the report on night work.
At long last the European Parliament has now had the opportunity to discuss a Council directive regulating the organisation of the driving and working time of professional drivers and to adopt it with a few proposals for improvements.
I hope that this directive, which has been overdue since at least 1993, is finally nearing the end of the road and it remains to be hoped that it will survive the deliberations still to come in the Council without changes.
In 1993 all the transport sectors were excluded from Directive 93/104, which laid down the general working time rules. This directive is designed to make up for what was omitted at the time.
I wonder how many people today remember the vehemence of the discussions about Directive 3820/85, which the unions believed did not go far enough, while the employers believed it interfered far too much in working life.
Today we can say that even if Directive 3820/85 did not regulate everything as might have been expected, it was a good thing that it existed at all and tried to bring order into a profession in which labour law conditions had not progressed since the time of Emile Zola's book 'Germinal '.
However, today we may well ask how the mobile workers, meaning everyone employed in transport, could possibly have remained excluded from the general social rules on working time, periods of rest and driving time.
After the negotiations with the employers on collectively agreed rules failed again, the Commission now found itself forced to decide on a legal initiative.
So the weekly working time of all professional drivers has now been fixed at 48 hours. However, this can be extended to 60 hours a week provided the average weekly working time over a period of four months remains 48 hours. There was in fact an amendment calling for the four-month reference period to be reduced to one month but, although appealing, it was rejected by a majority.
It is also a pity that in fixing night-work time, the formula of 10 p.m. to 6 a.m. that is usual in all other occupational sectors was not retained. One might indeed ask why night work for transport workers is now to be calculated from midnight to 5 a.m. even though many of them work right through the night. This means that long-distance drivers and taxi drivers who work at night are deprived of well-deserved bonuses.
The greatest improvement introduced by the new directive is in driving and working time. Here the Commission has finally realised that replacing the concept of driving time by that of working time would improve road safety, improve the drivers' working conditions and help harmonise competition between undertakings. In the past driving time was the sole criterion, but now the criterion for professional drivers is the period from the beginning to the end of their work, thus including all the activities involved, such as driving, loading and unloading, technical standby duty, the time spent on customs formalities, and so on.
However, the practical problems relating to controls and to monitoring compliance with social rules on road transport need to be resolved.
A first means of ensuring this is the new tachograph that will apply from the year 2000. It not only automatically checks the time worked over a period of four months but also shows the hours worked over a one-year period. Perhaps it can even be used as evidence that professional drivers work far longer hours than any other workers and therefore also have a right to retirement at age 55 as called for by the unions.
Be that as it may, the entry into force of the new directive, if it is respected, will bring major improvements with it, even though much will still remain to be done.
Blokland report (A4-0183/99)
Madam President, we voted for the report because the integration of the two directives on incinerating hazardous and non-hazardous waste is to be welcomed. However, we very much regretted that Parliament did not adopt the Greens' amendment aimed at a zero-emission limit value for dioxin in water. We know that dioxin is the most dangerous chemical mankind has ever produced. Following new scientific findings, the WHO has also drawn attention to this problem of the maximum permissible level for humans and reduced its limit values.
So I cannot understand why Parliament has not followed an early Commission proposal. I regard this high level of dioxin pollution as a kind of Waterloo in health terms. I think it is totally irresponsible for Parliament not to accept these proposals, for this in fact means it has bowed to the pressure from industry. In the case of a substance as dangerous as the Seveso poison dioxin, I find that difficult to understand.
It would have been important for Parliament, which accepted the reduction of dioxin emissions into the air and the reduction of the values, to also agree to the values for water. It is quite incomprehensible why the values accepted for dioxin in water are five times as high as those for the air. After all, water is the most essential means of survival and it is not impossible for drainage water to enter the ground water and for the emissions in the air to precipitate into the water. That is why I very much regret that Parliament did not agree to halve the emissions of hazardous substances into the water or even opt for a zero emission level. We had suggested a late date, namely the year 2020. This would have been feasible in technical terms. Unfortunately we did not manage to give priority to consumer protection.
I must express my surprise concerning the strategy defended by Mr Blokland and by the European Commission, which aims to fuse the Commission's proposal for a directive on the incineration of non-hazardous waste and Directive 94/67/EC on the incineration of so-called hazardous waste. This plan to integrate the directives is worrying from several points of view.
First and foremost, Directive 94/67/EC, in accordance with Articles 13 and 18 of this directive, will be applied to existing incineration facilities for hazardous waste from 1 July 2000. This means that those sites have planned investments with the aim of fully complying with the standards set out in the text by that date at the latest. Those standards now have to be considered as obsolete, just when they are about to be applied throughout the Community. Let us be serious: economic operators need a minimum degree of consistency and legal security.
Secondly, this fusion, on the legitimate pretext of simplifying Community legislation and making it clearer, actually ends up reducing the level of environmental protection by encouraging the mixing of hazardous and non-hazardous waste in the same facility. This would undoubtedly mean that the incinerators that are currently under-supplied in some Member States could be used to their full capacity. However, investment errors should not be corrected at the cost of reducing the security standards on hazardous waste.
It is essential that we maintain a very clear distinction between these two types of waste, as the fact that they are so different in nature and in their level of toxicity means that we need to define their specific technical characteristics. This should be taken into account at each stage of waste management: when it is being collected, received, handled in the facilities and treated, and when disposing of residues and so on. In fact, if we respect the principle of treating different types of waste separately, the proposed aim of simplifying legislation loses much of its interest.
However, we must support the idea of reducing the economic distortions that result from the differences between the standards for emissions into the atmosphere and discharges into water, but that should not be done to the detriment of the progress that had been made as a result of Directive 94/67/EC on hazardous waste.
Parliament adopted the integration of the directives, and I therefore voted against the modified proposal.
We voted against all the amendments that involved merging Directive 94/67/EC on hazardous waste and the proposal for a directive on non-hazardous waste. The approach proposed by the Committee on the Environment, Public Health and Consumer Protection presents several risks.
There is a danger that the rules that apply to the incineration of hazardous waste will be relaxed by implicitly allowing it to be incinerated in facilities intended for non-hazardous waste.
With regard to the application of the directive on non-hazardous waste, merging these two texts runs the risk of causing a delay in the adoption of new emission limit values as defined in Directive 94/67/EC.
With regard to monitoring, there may be a fear that the preliminary monitoring procedures specific to the incineration or co-incineration of hazardous waste will be removed. Even if fully applied by producers of special waste, these monitoring procedures cannot be incorporated into the procedures that are carried out when receiving non-hazardous waste at non-hazardous waste incineration facilities.
With regard to the balance of incineration lines, this integration of the two directives threatens to favour certain incineration lines to the detriment of others, through ill-adapted limit values, whereas we need to pursue all four incineration lines: the specialised incineration of non-hazardous waste, the specialised incineration of hazardous waste, co-incineration (incineration in a cement kiln) and incineration by adapted combustion plants. We must take care not to give priority to one incineration line over another, given that the environmental and energy balance responds to recognised needs.
Last but by no means least, there is a risk of an excessive rise in treatment costs, bringing no significant environmental benefit, with limit values being fixed for pollutants that are not specific to the waste being incinerated (sulphur dioxide or nitrogen oxide for example), which should be adapted both according to the type of facility and to its capacity.
This proposal substantially supplements the existing Directive 94/67/EC - replacing Article 8 - on a crucial environmental point: determining the specific limits for the concentration of pollutants in treated liquid waste resulting from the cleaning of exhaust gases and determining specific controls and monitoring procedures.
The principle that is being adopted is a sound one. We cannot allow pollution to be transferred from one environmental medium (air in this case) to another (water and soil in this case). In other words, we cannot on the one hand lay down strict limits on concentrations of pollutants in gas emissions from an incineration plant (and as a result, through the cleaning of the combustion gases, extract large quantities of pollutants) while, on the other hand, allowing a large part of these pollutants (through the defective treatment of the cleaned air) to lead to permissible quantities of (defectively) treated discharges.
It is worthwhile noting the following:
1.The philosophy and thinking behind the proposal brings to the forefront, from another viewpoint, the internal contradiction of incineration as a method of treating hazardous - although not only hazardous - waste. In other words, the more we try to reduce atmospheric pollution by retaining greater amounts of toxic substances by cleaning the combustion gases, the greater the problems we are faced with when protecting the other two environmental mediums - water and air - from pollution and, of course, the greater the financial resources needed for this purpose.2.This method of incineration is unreliable in terms of protecting the environment and public health due to the uncertainty that still exists with regard to the danger of pollutants in treated combustion gases resulting from the operation of incineration plants. Characteristic of this uncertainty are the enormous discrepancies in the explanatory statement concerning the upper emission limits that have been established by developed countries. These limits are up to a thousand times higher or lower according to the country or plant involved.3.Based on the above, therefore, the opinion of a large section of the scientific community and all NGOs on the limitations and shortcomings of the incineration of hazardous waste is borne out. As a result, the priority of the precautionary principle, that is, the non-production or the limited production of hazardous waste, is confirmed.4.All the above applies in full to the incineration of non-hazardous solid waste. In other words, we are calling for corresponding regulations. And these problems are further exacerbated by the fact that: a) The incineration units have much greater capacity, resulting in a much greater production of combustion gases.b) In this case, we have the production (due to incineration) of toxic substances 'from scratch', since non-hazardous waste, including household waste and associated waste, contains zero or negligible amounts of toxic substances, whilst their incineration gives rise to all the problems mentioned above, such as the production of dioxins, furans, heavy metals, slag, bottom ashes, and so on.- Lienemann report (A4-0180/99)
In order to be coherent and effective, any environmental strategy must be carried out by means of a legislative approach combined with economic and fiscal instruments, and must be supported by adequate financial instruments.
LIFE is the only Community financial instrument aimed entirely at supporting an environmental policy covering the whole of the European Union and including environmental cooperation with neighbouring countries. Due to the type of projects that it funds, LIFE is distinguished from the other instruments for research and development and support of structural investments that also contribute to protecting the environment.
The proposal for a regulation that we are to vote on today presents the third phase of LIFE, incorporating three thematic components:
LIFE-Nature, which is based on the cofinancing of nature protection projects that can contribute to preserving and regenerating natural habitats and species (budget heading B4-3200).
LIFE-Environment, which is based on the cofinancing of new environmental measures, demonstration projects and preparatory projects aimed at integrating an environmental dimension into land-use development and planning projects and industrial production activities, with a view to improving waste management and reducing the effects that products have on the environment (budget heading B4-3201).
LIFE-Third Countries, which is based on the cofinancing of technical assistance programmes focused on creating capacity for the administrative structures that are required in the environmental sector and that are necessary for developing an environmental policy, and action programmes in neighbouring third countries other than countries that are candidates for accession (budget heading B7-810).
The members of the Group of Independents for a Europe of Nations voted for the amendments that favour the setting up and application of the LIFE programme. However, we wish to stress that measures undertaken with the support of LIFE must take account of Community environment policy. We therefore voted against the amendment which made the development of this policy conditional on the results of the LIFE programme. If this was the case, the financial resources that are envisaged in the programme would be entirely insufficient, particularly with regard to the enlargement of the European Union to include the CEECs.
The sitting was suspended at 1.50 p.m. and resumed at 3 p.m.
Situation in Kosovo
The next item is the statements by the Council and the Commission on the situation in Kosovo.
Mr President, since Kosovo is daily and nightly on our minds, I do not mind being taken by surprise in having to make some introductory remarks, bearing in mind that this morning the German presidency and the President of the Commission also devoted time to this very important issue. I am sure it goes for both the Council and the Commission when I say that we are very much aware of the seriousness of the situation, of the human tragedy that is developing, and that nothing must hinder us from examining and thinking continuously how to bring this appalling situation to a politically satisfactory solution.
Obviously that is not an easy thing to do. We should be pleased that the Western Alliance, including the European Union - and Russia to a large extent - have managed to maintain a common attitude towards what is seen as a barbarism which should no longer belong on our continent. It is therefore of the utmost importance that this Union is preserved. The Commission, for its part, has supported the presidency in every effort and initiative, trying to show that while it is not our opinion that military solutions should be used to resolve this tragedy, they are at least preventing President Milosevic from imposing a military solution and exploiting his military might against the Albanians in Kosovo. That will not be accepted.
In the past weeks the German presidency has been working very hard with the other European, American and Russian partners to try to see how the military track on the one hand could be accompanied by political initiatives on the other. The House will be aware that there was an important meeting in Oslo yesterday between Secretary-of-State Albright and the Russian Foreign Minister Ivanov, in an attempt to reach an agreement on a plan that is also being discussed today by our Heads of Government with the Secretary-General of the United Nations. This provides for an attempt to achieve unity on a Security Council resolution which would make clear to Mr Milosevic that what is expected from him in the first place is to take measures to allow the safe return of refugees - we should perhaps speak of deportees - to Kosovo. This would be achieved by him withdrawing his troops and paramilitary services, to give the necessary guarantees for the security of these people, based on his acceptance of an international military presence on the ground.
Mrs Bonino and I have been trying to give active support to those countries which neighbour Kosovo and which are the most heavily affected by the massive influx of hundreds of thousands of refugees. Therefore, we were very pleased to note the concerted support from the Council of Foreign Ministers who on Monday pledged EUR 250m to those countries. EUR 150m would come from ECHO, to be spent mostly as usual through non-governmental organisations where obviously UNHCR plays an important role. The other EUR 100m would enable the governments which are mainly dealing with the refugee problem to take certain measures to prevent destabilisation in their countries as a result of this unexpected massive influx. We are thinking of Albania in the first place but also of the former Yugoslav Republic of Macedonia, and we are also trying to reach those in Montenegro who are dealing with the massive influx of tens of thousands of displaced persons.
I hope we will be able to present final proposals to Parliament soon. I have already been in touch with the chairman of the Committee on Budgets to try to arrange for the allocation of 100 million, which has to be found in the budget without damaging other important on-going programmes that, in fact, often benefit the same countries that we want to help with the additional EUR 100m.
This will not be the last time that we discuss this issue: it is an on-going process. I can only conclude my introductory remarks by saying that we all hope very much that Milosevic will come to his senses. It is not the outside world that is imposing a military solution on him, it is the outside world that is heavily and, we feel convincingly, protesting against the atrocities, the ethnic cleansing and the deportations that are taking place against the people of Kosovo. Where we can alleviate their plight, we will spare no effort. As Mrs Bonino is here, I take it that she will comment more particularly on the humanitarian efforts. These are my introductory remarks.
Applause
Mr President, ladies and gentlemen, in addition to what Chancellor Schröder has already said today as President-in-Office of the European Council, I would like to stress that in the current serious crisis in and around Kosovo the European Union has demonstrated a high level of solidarity and ability to act. It has shown solidarity in terms of its political evaluation of what is happening there - which, as you all know, has not always been the case - and an ability to act in relation to the aid that has to be provided for the people concerned, to the stabilisation measures that must be taken for the countries in the region and to consolidating the principle of the primacy of politics over war. After all, when weapons speak we must not simply put politics to one side; instead we must always continue to pursue the road of politics. We must be clear that political initiatives can contribute to putting an end to the use of arms.
Mrs Bonino and I were in Tirana and in Skopje exactly two weeks ago. Mrs Bonino will no doubt be reporting on that later. I just want to say that for both of us this journey was something totally outside the normal political routine. I for my part - and I am quite sure this goes for Mrs Bonino too - was shaken to the core by what I witnessed there, and I have seen many such things in the past - the victims of torture in South Africa, the victims of famine in Somalia, the victims of expulsion in Africa - but I have never seen such a massive, such a brutal, such a systematic violation of human rights as there, and this is happening in the middle of Europe, on our doorstep! So I believe it is essential that we adhere to the aim of putting a stop to this inhuman action. It can no longer be tolerated in Europe at the end of this century!
Applause
At the same time, we have to exercise our political imagination to seek a solution to the problem. The German Presidency is putting all its energy into endeavouring to do so at this time. I am very happy to be able to tell you that broad international agreement is emerging on a process that looks something like this: the Yugoslav Government will be offered a 24-hour ceasefire as soon as it begins to withdraw its troops and paramilitary units. That ceasefire will be extended if this withdrawal continues; and once the withdrawal is complete and the other conditions have been met, we can begin to implement a peace settlement, one that is still on the basis of what was negotiated in Rambouillet.
But that only answers the immediate question of what we will do when the shooting stops. The longer-term question is this: how can we develop a policy that guarantees stability and peace for the entire region in the long term? Here we have put forward for discussion the idea of a stability pact for the entire region. This must certainly be looked at as a medium and long-term process, at the end of which we do not envisage a new order in the sense of re-drawing borders or even persuading people to leave their home; at the end of it we want to see a political strategy that enables the peoples of the region to cooperate and to co-exist peacefully.
In the present situation it is crucial that the European Union and the international community leave no doubt about their resolve. That is why we must adhere to the conditions we set for ending the military action. These conditions are such that Milosevic can quite easily fulfil them. It is up to him and him alone to ensure that his country is not destroyed even further and that the lives of the people of his country are not put at risk.
Let me also state again quite firmly: the international community is not at war with Serbia or with the Serbian people. It is not a question of gaining territory, ruling over people, obtaining spheres of influence. Nor is it a question of raw materials or oil or anything of the kind; it is a matter of fundamental human rights and nothing else! It is a matter of ensuring that the declaration of human rights is not a hollow phrase in Europe but that ...
Heckling
There is no point in you interrupting because I do not understand you. I do not understand your language. There is no point. I do not understand it!
It is a matter of making it clear that we are also prepared to make sacrifices for the sake of our common convictions and to most resolutely oppose the activities of those who are trying by criminal means to destroy all the progress we have achieved in European civilisation!
Applause
Thank you, Mr President-in-Office.
Mr President, yesterday was Holocaust Day in Israel. That anniversary is a stark reminder of our commitment to the principle of 'never again!', which was the founding principle of the European Union. We must never again turn a blind eye to genocide, we must never again tolerate ethnic cleansing, we must never again appease a brutal dictatorship. The message has to go from this Chamber and from the international community that the Milosevic campaign of ethnic hatred, which began ten years ago, must end where it began - in Kosovo! We must say to him that on the verge of the next millennium he cannot use events which took place in 1389 to justify mass murder today. We will not let him drag us back to the barbarity of the Middle Ages.
Heckling
I congratulate the German presidency on the firmness of its resolve and leadership in this conflict. We all know the immense difficulties this has presented for Germany, and I recognise and pay tribute to the courage of the German Chancellor and Foreign Minister in particular. I also congratulate the Commission on the speed of its response to the humanitarian crisis, despite the difficulties it is having to face at the moment.
The Socialist Group has consistently argued that military action was a last resort because of the very dangers of military action which we are seeing at the moment. However, once every possible opportunity for negotiation was exhausted - and every possible opportunity was exhausted - then military action was inevitable and should be supported by this House.
That military action must continue until Kosovar Albanians are able to return to their homes in peace. We must not give Milosevic any sort of victory or allow him to play any more games with the international community. We must increase our resolve to deal with the displaced people. They are not refugees: they have been driven from their homes.
We must also learn our lessons from these events. It is quite clear that we need to have a European defence identity and, therefore, the St Malo initiative must be followed up rapidly.
It is equally clear that Europe does not have the resources for a European defence identity: we cannot mount a campaign without American and NATO support. So if we really believe in peace-making and peace-keeping, Member States must be prepared to have a defence budget commensurate with our ambitions. It is not enough to talk! We have to put our money where our mouths are!
The final lesson we must learn: a lot of attention is focused on the importance of Russia and America. This whole tragedy has underlined the importance of one other country in Europe, and that is Turkey. Turkey is clearly crucial to the peace and stability of this continent. It is beholden on the European Union to take seriously its responsibilities for Turkey and ensure that Turkey feels part of the European family.
Mr President, it will take a long time to correctly assess the position taken by Europe in the tragedy of Kosovo, and it will not be done before the deafening bombing and the lamentations of the refugees have stopped ringing in our ears.
The warmongers will continue to shadow-box to ensure the effectiveness of aerial attacks, which have been going on with catastrophic ferocity for three weeks. Ordinary people, however, are questioning the major role once again given to the Americans by Europe through NATO.
We must not forget that entire decades passed before Mr McNamara acknowledged that the massive intervention in Vietnam was a criminal error. Nor should we forget that, more recently, just as Mr Milosevic is now being called 'the butcher of Kosovo', Saddam Hussein was called 'the butcher of Baghdad'. Despite the massive operation in the Gulf, he is still alive and continues to rule, whilst children in Iraq are dying of hunger and disease.
Now that the standoffs and dramas have reached a climax, there is no room for dispassionate responses. There is, however, grave concern about the disastrous dangerous consequences that the failure to come up with a political solution might have. There is concern that the whole of the Balkans risks becoming destabilised if ground operations are initiated, and unless the inviolability of existing borders is guaranteed. There is concern about a resurgence of cold war tensions and about the fact that the role of the United Nations as the guardian of peace and international legitimacy is in danger of being undermined.
Mr President, let us hope that this afternoon the Brussels Council will assume its real responsibilities, albeit belatedly, and that it will safeguard not the credibility of NATO, but peace in Europe and cooperation among all its peoples.
Mr President, I just wanted to say that I respect Mr Lambrias's opinion. But he did not express the opinion of the Group of the European People's Party. I expressed it this morning in the presence of the President-in-Office of the Council.
Applause
I want to make that clear. And it must be recorded in the Minutes!
I already guessed what you were going to say, Mrs Pack, but this is a problem which should have been resolved earlier, within the group. Mr Lambrias asked to speak on behalf of the Group of the European People's Party. This is not the President's problem; this particular case is an issue for the political group.
Mr President, during this year many of us have met Mr Ibrahim Rugova. On his frequent visits to European capitals and to Brussels, Mr Rugova told us several times, and with growing anguish, that a tragedy was unfolding in Kosovo and that Milosevic's violence would push the Kosovar population, and especially its young people, to armed struggle.
Unfortunately we did not take heed of those dire warnings. Perhaps we wanted to, but we did not succeed. The time required to reach intergovernmental agreements - the UN is a case in point but so are European mechanisms - is very long, which means that our decisions are dictated by procedures instead of by the true necessities of history and by the facts.
NATO's intervention was long overdue and I congratulate our colleagues from the EPP Group for clearly rejecting this statement, which I cannot imagine represents the opinion of our colleagues. NATO's intervention did not cause ethnic cleansing. It simply revealed its extent. It did not provoke Mr Milosevic. It has simply shown that Milosevic is a war criminal.
We respect the voices of those who would honestly not like to see weapons used. We respect the voice of Catholic leaders such as the Pope; but if we do not use force against Milosevic, violence will continue and spread. We need a union of minds and determination. This is the reason why the ELDR Group would have preferred the European Parliament to have considered the utilisation of ground troops if needed. For the rest, we fully agree with the joint statement and with what Chancellor Schroeder said this morning.
Mr President, ladies and gentlemen, the crisis in Kosovo, which is completely dominating European current affairs, to the extent that it makes the other subjects being debated seem absurd, should be looked at from three points of view: the military aspect, the humanitarian aspect and the political and diplomatic aspect.
The political and diplomatic failure of the Rambouillet Conference, which did not succeed in obtaining the agreement of all the parties in the conflict, unfortunately reversed the order of priorities, and it is now the outcome of the military phase that will dictate what will happen next. This outcome obviously depends solely on the behaviour of Slobodan Milosevic, who should not for one moment be in any doubt as to the determination of the NATO allies; they will only put an end to military action when the safety of all the inhabitants of Kosovo is guaranteed within the borders of the Federation of Yugoslavia, and when all the refugees, who are victims of ethnic cleansing, can return to their country. This non-negotiable demand has just been pointed out in a most timely manner by the United Nations Secretary-General, Kofi Annan. It is supported by the large majority of public opinion in Europe.
By blindly refusing to face this reality, the dictator, a former Yugoslav communist, is adopting a suicidal attitude with regard to both himself and the entire Serbian population, whose sincere patriotism, which commands respect, is being abused. While continuing their military pressure, NATO and the allies have to deal with an unprecedented humanitarian crisis. The flood of refugees is overwhelming the capacity of Kosovo's neighbouring countries to accept them, and threatens to politically destabilise them. The Office of the United Nations High Commissioner for Refugees, which is entangled in its own bureaucracy and perhaps paralysed by its inability to quickly mobilise the necessary resources, has proved to be inadequate, but the mobilisation of NGOs and the International Red Cross has been entirely remarkable.
In the face of the immense scale and the urgency of need, it is essential that humanitarian intervention is coordinated. It seems that the issue of accepting the most vulnerable refugees - women, children and the sick - in Europe and across the Atlantic, is being dealt with in a much calmer manner than was initially the case. This should not of course be interpreted as a de facto acceptance of the ethnic cleansing that Slobodan Milosevic has planned for Kosovo, but it is undoubtedly necessary in order to relieve the pressure on Albania, as it is obvious that the completely safe return of those who have been expelled from Kosovo cannot take place immediately.
The definitive end to the crisis has to come through a political and diplomatic solution. Russia appears to be an essential partner in seeking this lasting solution to the crisis in Kosovo. It has already made considerable diplomatic efforts to make the Yugoslav dictator listen to reason, and will have an essential role to play in negotiating and guaranteeing peace, particularly by participating in a peace-keeping force which will act under a United Nations mandate.
Within Kosovo, Ibrahim Rugova, to whom the European Parliament awarded the Sakharov Prize a few months ago, has an essential role to play. In order to ensure that he is not used as a tool by the Yugoslav dictator - who is currently holding him hostage - we must demand that he regain his freedom of movement so that he can meet with the authorities directly affected by the conflict, and Parliament should take the initiative to invite him to come and speak to the Committee on Foreign Affairs, Security and Defence Policy.
It is essential that the European Union, which has been unable to prevent conflict, either in Kosovo or in Bosnia - despite the fact that these conflicts were clearly predictable - should draw all the lessons that it can from these failures, and should finally provide itself with a truly credible common foreign and security policy. While the European Union has enabled the enemies of the past to be reconciled, in the future it should serve as a model for the Balkans and we should affirm loud and clear that there is plenty of room for a democratic and peaceful Serbia, which includes Kosovo, in a united Europe. This is the message of hope that we must convey to our Serbian friends, who are currently being abused by a shameless dictator who is leading their nation towards a collective suicide, and not towards the glorious destiny with which he has dazzled them in order to serve his personal criminal ambitions.
Mr President, in my view it is right and also encouraging that Europeans are mobilising in their millions in response to the humanitarian tragedy that has been forced on the Kosovars.
Europe must bring aid to the refugees, offer asylum to those who request it, affirm their right to return, work to reestablish them and ensure their safety by means of a European peace-keeping force. We must also demand substantial autonomy for Kosovo and convene a European conference for peace, security and reconstruction in the Balkans. These are our proposals, some of which date back a long time.
I would like to express here today my complete condemnation of Milosevic's policy. I think that the ethnic cleansing and the forced exodus of the people is an abomination and a crime. Whether the Serbs are the perpetrators, as in Bosnia in the past and now in Kosovo, or whether they are the victims, as in the recent case of the people of Krajina in Croatia, I am among those who believe that sovereignty is a very important element in international relations, but that it does not mean that a power can do absolutely anything to its people or to a minority.
That is not what we disagree on. The source of our disagreement lies in making war the habitual means of resolving problems, with no regard for the severe humanitarian, material and political consequences. It lies in the refusal to see that the bombing has entirely the opposite effect to the objectives that were officially laid down for it. It lies in the acceptance of the dubious and irresponsible game that some western countries are playing with the KLA. It lies in the rejection of the UN and the cavalier exclusion of partners such as Russia, all of which we can now see are essential for ending this crisis. All these strategical errors bear a mark, the mark of NATO and the American leaders, on the eve of the Washington summit that is aimed at fixing their hegemony over Europe in the post cold war period.
This is why I am convinced that Europe has allowed itself to be caught up in this affair, and that it is in its interests to do everything possible to free itself from this tragic deadlock. In this respect, I am following the current European diplomatic initiatives with a great deal of interest and attention.
That is the way forward. We should be aware that all of the organisations in Yugoslavian civil society that are fighting courageously for human rights, for autonomy for Kosovo and against the power of Milosevic, have recently launched a joint appeal which says that NATO's military intervention has undermined all the results that they had achieved and has endangered the very survival of civil society in their country.
We should also be capable of listening to the voices that are being raised, from the Christian Democrat vice-president of the Parliamentary Assembly of the OSCE to Monsignor Botazzi, from Helmut Schmidt to Mario Soares, from top political leaders in Sweden, Austria, Germany, Italy and France, to many figures from European progressive movements, calling for the bombing to be stopped and for a full-scale political battle to be undertaken in order to achieve a fair and lasting peace at the heart of our continent.
Mr President, Mr President-in-Office, ladies and gentlemen, in times of war, the dominant reality is one of fronts, organised and maintained as coherent blocs. Any dissonant noises are treachery and have to be silenced. The room for debate contracts, and in wartime too, the absence of debate is very dangerous. We should not delude ourselves that all the valid and humane arguments are contained in a single analysis and a single approach.
Who can claim here that the NATO raids, without a mandate from the UN, do not give rise to problems as far as international law and international relations are concerned? Who can say that shutting out the UN here does not create a vacuum, because the UN has not given the green light to action but nor has it condemned the raids? Often in a vacuum of this kind, nothing happens for a long time or another factor intervenes, in this case NATO, with both humanitarian and military strategy objectives. I recommend that everyone should read Mr Brzezinski in today's Süddeutsche Allgemeine Zeitung , who sets out these ideas very clearly.
Who can be sure that the criminal treatment meted out to the Kosovo population, which started long before the NATO bombings of course, will suddenly and miraculously stop? But who can deny that the raids have dramatically increased the persecution and deportation of the Kosovars? Above all, who can forget that the scale of this mass exodus and expulsion has been totally underestimated and that the measures to cope with the refugees have been badly organised? Who can fail to see that if the destructive bombing continues, this will in the long term affect not only the regime but also and primarily the population and their day-to-day living conditions?
But most important of all is what we should do now, namely concentrate on political initiatives. We must move away from military targets and look to political objectives. The Greens are therefore happy that the German Presidency and Joschka Fischer are working so hard to secure a peace plan. It is our firm conviction that a lasting political solution cannot be found without involving the UN and Russia. We believe that the Council must create the conditions in which a limited halt to the bombing can open the way to preparation of a cease-fire, naturally with conditions attached, conditions which Kofi Annan has indicated.
I am eternally grateful to Europe's citizens for their generous readiness to take in Kosovar refugees. Their decision, born of high moral standards, is a clear signal to their government leaders that the EU governments should emulate those same standards, rather than falling woefully short of them.
Mr President, I think that in the past few days we can finally say that the spirit of Munich is not quite so heavy in the air in this House. That was not the case a month ago. Finally, following developments that have taken place, we are facing up to the situation and we are not, as Mrs Alvoet said, pretending not to see that the problem with the UN was not created by Kosovo and that it existed before that situation arose. We are aware of the power of veto within the Security Council, and we know that some countries are constantly using it in order to block any initiative on the part of the international community. There was no alternative, Mrs Alvoet, to NATO intervention. I agree that it is unfortunate, but that is how it is.
I would like to say to Mr Pasty that I find him very optimistic. To say that Mr Milosevic is suicidal is to give him too much credit and it is a refusal to understand that his policy is a scientific one, which he is continuing to carry out and for which is entirely responsible.
I have a lot of doubts and am very sceptical about the German plan. It will be used by Mr Milosevic to gradually withdraw his troops as far as he pleases, resulting in a situation that we have been rejecting since August: the partitioning of Kosovo. It will be a partitioning in which he will be the winner, and which will enable him to annex 40 % or 50 % of Kosovan territory, where there happen to be a few monasteries, but more importantly where there are much richer areas, such as mines. He will annex this section, and from that moment on he will refuse to withdraw, and the international community, tired from long weeks of intervention, will sign up to Milosevic's victory, as it did at Dayton. Just as he was given 50 % of Bosnian territory at Dayton, this will give him 50 % of Kosovan territory, obviously completely cleared of any Kosovar presence.
This is the danger that we are facing. I think that it should be very much on our minds. We are aware of Mr Milosevic's intellectual and criminal resources. We know that he is capable of anything. He has proved this once again. There was no need for him to prove it again for me, but I think that it was necessary for some of my colleagues in order to make them finally open their eyes. I think that we should continue to keep our eyes wide open and, while we are waiting, work to ensure that he is found guilty before the Tribunal in The Hague, because he has long ceased to be a person with whom political negotiations are possible. It is high time that the international community realised that.
Applause
Mr President, Mr President-in-Office, NATO has launched, on its own authority and bypassing the United Nations, military action aimed at putting an end to an unacceptable policy of ethnic cleansing. What we are now seeing is that this action has undoubtedly contributed to accelerating and magnifying the ethnic cleansing. We are seeing that the initial strikes, which according to Mr Vedrine and Mr Cook were only to last a few days, have rapidly become a full-scale war against a European nation whose economic infrastructure we are systematically seeking to destroy, and whose civilian population is inevitably being bombed. Meanwhile, we have no idea where this escalating situation should lead if the Yugoslav authorities do not give in to force.
The initial objective that was given for the bombing was to obtain by force what we had felt we were unable to achieve through negotiation: the implementation of the Rambouillet plan, a substantial degree of autonomy for Kosovo, with respect for Yugoslav sovereignty and monitored by a substantial NATO force. The antagonism between the Serbs and the ethnic Albanians has now reached a level where it is almost beyond remedy, which means that the future coexistence of these people within the framework set out in the Rambouillet plan no longer seems to be a realistic prospect.
In the face of these shifts and this deadlock, we all now feel that there is no solution to the escalating military situation and that we should not listen to the irresponsible warmongers who are calling for a ground operation and/or the arming of KLA militias. We all feel that bypassing the UN and excluding Russia were mistakes and that we urgently need to bring them both back into play. We are all aware of the need to take each and every opportunity to reopen dialogue with a view to finding a political solution. We now need to give priority to everything that will enable us to move from the process of war to that of peace, everything that will enable the refugees to return to their land in safety as soon as possible. We will have to rebuild what has been destroyed.
The peace plan drawn up by the current presidency, which you have just presented to us, Mr President, finally and happily breaks away from the mounting military action. It shows us a course that will not under any circumstances be that of increasing military action, which is something we should make every effort to resist. Mr President, before resentment builds up which could create a deep divide in Europe, we now need to put as much of our energy into seeking peace as we did into starting the war.
Mr President, ladies and gentlemen, in 1991, here in this House and in front of Mr Delors and Mr Mitterrand, who were supporters of Milosevic's Communist Yugoslavia, I defended the Croatians' and the Slovenians' right to independence. At the time, Milosevic's red army was shelling Dubrovnic and massacring at Vukovar, while this House remained indifferent. For five years, with the Chrétienté-Solidarité movement I helped more than 300 Croatian children in Bosnia to be kept alive. I am even more ready to express my total and equal solidarity with the Serbian children who have been subjected to the ultimate in technological barbarity.
Kosovo is not Croatia. For the Serbs, it is not only a province, but the birthplace of their nation. NATO is not bombing Milosevic's regime, but the entire land, all the people, the entire future of an ancient European and Christian nation. One day historians will have to explain why, up until now, NATO has only engaged in this war. NATO, which was formed in 1949 to protect Europe from Soviet imperialism, did not intervene on behalf of the people of Berlin in 1953, the Hungarians in 1956 or the Czechs in 1968. NATO is in fact solely the tool of the United States, which did not mobilise against the genocide in Tibet or Cambodia, or against the massacres in Lebanon. Today the genocide of Christians in Timor and Sudan is continuing with complete impunity. And NATO cares little about the situation of the Kurds in Turkey or the Kabyles in Algeria, where the habitual slaughter of women and children by the National Liberation Front is continuing.
So why this war against Serbia? For the Kosovars? Come on! They are also the victims of Clinton's folly in supporting the KLA, which, we should not forget, is a Communist and terrorist organisation like the Kurdish PKK. NATO intervention is not a cure that is worse than the disease, it is a disease that is much worse than the disease. By bombing Serbia, in contempt of its sovereignty and of the rules of the UN, NATO is establishing the law of the jungle. By using the most obscene tricks of misinforming and brainwashing our people, it is also violating the rules of war. We are waging war against the Serbs, but we are denying them the moral right to defend themselves, and to take prisoners. It has even been said that, in the interests of democracy, they should have to put their television and radio at the disposal of their aggressors. Such claims and such contempt for the enemy have never before been seen throughout history. That does not give credit to our era. The Serbs are the baddies. The Serbs have the audacity not to recognise that the bombing is good for them, as the strikes are only a form of surgery. We want to cure them, and the swines are protesting! The Serbs are wicked, all of them. NATO has the enamelled whiteness of the teeth and clear conscience of Clinton the humanist.
However, enough of the sarcasm: Clinton, the cold-blooded murderer of hundreds of thousands of children in Iraq, is once again a criminal. His crimes are crimes against humanity. Let us hope that his war, which you are slavishly supporting, will not lead, through a tragic chain of events, to the third world war and the end of mankind.
Applause
Mrs Müller, can you tell under which Rule you are asking for the floor?
I refer to the Rule in the Rules of Procedure under which you must call to order a Member of this House who calls the President of the United States a murderer.
Ladies and gentlemen, you will not achieve your aims by shouting while another Member is speaking. When some colleagues were speaking a short time ago, Mr Le Pen made some comments on what was said by the President-in-Office and Commissioner van den Broek. I reprimanded him, but I think that it was wrong to do this, just as it is wrong for others to raise their voices while Mr Antony takes the floor. There is no point whatsoever in doing this. We know what kind of ideas are expressed in this House. Let us respect them, even if we do not agree with them at all.
Mr President, I should like to begin by paying tribute to a Serbian democrat, the journalist Slavko Curuvija, who paid for the defence of democracy with his life last Sunday. He was assassinated after having stated publicly that Milosevic could not guarantee peace but could only generate a crisis. We also have a duty to pay tribute to the Serbs who are fighting for peace and freedom in their own country and who are risking their lives to do so.
Having said this, Mr President, I am only going to say two things at this stage. Firstly, this morning, Chancellor Schröder quite rightly said that the European Union must be a community of values and not simply an economic community and market. And the values that we are defending now are the values of respect for human rights and respect for life - the most fundamental value - that are being systematically violated in Kosovo as we speak. This is something that we have seen repeatedly in the tragic process of the dissolution of the former Yugoslavia, for years in Slavonia and Bosnia and now in Kosovo. And perhaps we will see it tomorrow in Montenegro.
This is indeed something that Europeans cannot tolerate. We must therefore strongly support our Commission - particularly at the moment - as it is doing a good job. We must also emphasise that not only is military action underway but we are also seriously suggesting that a global solution for the Balkan problem be drawn up, as Chancellor Schröder mentioned again today. This would allow us to incorporate the process that has enabled Western Europeans to overcome so many centuries of barbarity and confrontation.
As a result, Mr President, it is vital that we support this plan, and that we give it our full support so that those who have been expelled can return home. This cannot be achieved through resolutions alone; it requires intervention forces. I should also like to point out that, at a time when the Amsterdam Treaty is about to enter into force, these missions are defined as Union missions under the so-called 'Petersberg missions'. We must put them into practice.
Just this once I thank you, Mrs Bonino and Mr van den Broek, for your prompt intervention.
I would just like to point out that four months ago, a man wearing a funny scarf was here among us receiving the Sakharov Prize for freedom of spirit. We owe protection to this man, because otherwise there will be no point in awarding this prize, which is a sort of Nobel Prize for spirit, each December.
I must highlight here today the peculiar situation that this man is in. He is considered to be a pacifist. He has fired no shots. He has not mounted an uprising, something for which some of his compatriots might even resent him. Mr Milosevic, who has protested his sincerity through some of our colleagues present here today, and is unable to accuse him of anything, says that he is now protecting him in Pristina from Serbs that may make attempts on his life.
The European Parliament must intervene. First of all, as I proposed in the resolution, we must invite Mr Rugova to come back to speak to us in Brussels or Strasbourg and tell us what has been happening to him, mainly because he feels bitter. As Mrs Renata Flottau said, he is having trouble understanding the silence of all those who have paid court to him over the years, awarded him their prizes, been photographed with him in order to attract media attention, and are now powerlessly watching as the Serb dictator humiliates him.
I am afraid that he will be thinking of us, and I would like to make a proposal. It is true that our regulations are strict. The European Parliament has not declared war. It is free, and Members are free to speak. A few days ago I wrote to the Serbian chargé d'affaires in Brussels to tell him that in my capacity as chairman of the Subcommittee on Human Rights, but for the moment without authorisation, I am prepared, along with other colleagues, to go to Belgrade or Pristina. The European Parliament must consider sending a delegation - which can be quickly arranged - to go and meet Mr Rugova in Pristina and to bring him back here. I would like to say the following to Mr Milosevic: 'As you can accuse him of nothing, here is the symbolic opportunity to show that you are preparing to return to peace. Hand Rugova over to us.'
Mr President, I agree with what Mr Soulier has just said. But I rise on a different point of order, to ask if you can tell us what has happened to the German presidency. I would have thought that in a continent at war the least courtesy the presidency could have shown us would be to stay here until the end of the debate.
I am unable to answer your question, Mr Spencer. According to my information, the Council presidency was going to attend the debate until the end.
Mr President, I agree with what the Council President has said today about Kosovo, and also with what the Commissioner said. But let us be honest. The West is now paying for its half-hearted attitude in the early 1990s over the need for a military response to the atrocities in the Balkans. Recognising the independent states, with the exception of Bosnia, was in itself to some extent an acceptance of the ethnic discrimination which at the same time we find so repugnant. In Kosovo, it is about to happen all over again. Little has been learned from the disintegration of Yugoslavia. Little has been done for the Serbian opposition, and little has been done for Mr Rugova. We awarded Rugova the Sakharov Prize, but part of Parliament was busy giving encouragement to the KLA.
I am a fervent supporter of NATO. But the cynically technological NATO briefings hide the fact that we have become locked into a process whose consequences we cannot fully predict. Hence these questions of mine. How can we stop Milosevic from dragging down Montenegro, Macedonia and Albania to destruction with him? How can NATO extricate itself without using ground forces? The genie of an independent Kosovo has escaped from the bottle. The unilateral agreements reached at Rambouillet have been overtaken by events. How is the Council going to prevent the formation of a greater Albania? These questions are important. In the meantime, our duty is to take in the refugees and to be generous in making good the damage, including damage to Serbia once Milosevic has gone.
Lastly, I totally agree with Mr Soulier. I hope that Russian diplomacy will help us to resolve the difficulties and bring Rugova here, so that we can discuss his strategy with him face to face and incorporate it into the stability pact which the Council has drawn up.
Mr President, it both saddens and angers me to have to say that, as of today, the European Parliament has become just as guilty as all those inhuman and hypocritical leaders in the United States and Europe who are using war in an attempt to salvage their lost credibility.
The joint resolution we have before us brings shame on the European Parliament simply by having been tabled. If we vote in favour of it, it will be a disgrace for years to come. If the European Parliament wants to play its part, it should simply cry out in agony on behalf of the people of Europe: stop the war now! Respect peace! Leave the leaders of Yugoslavia and the legitimate leaders of the Kosovar Albanians to solve their own problems. They have demonstrated that they can. Get out of their way! Otherwise, why not call on the Turkish army, as Mr Titley suggested, to interrupt its 'charitable' work slaughtering Kurds in Kurdistan to go to Kosovo and salvage the human rights that you are defending.
Mr President, ladies and gentlemen, when someone says that he does not want war, I believe everyone applauds him. When someone says that he hates war, everyone applauds him. But when someone does not say that he hates ethnic cleansing, that he rejects ethnic cleansing, then there is a problem. Some people say that the Serbs and the Kosovars should sort out their own problems; well, Milosevic has been dealing with the Kosovars' problems for ten years, and has been saying what he wants to do for ten years. In his speech in 1989 at the Field of Blackbirds, he explained everything. When I was young I was taught that I should read books. We have read what Hitler wrote, and he did what he had written. We have read and heard what Milosevic wrote at the Field of Blackbirds: he did what he had said and what he had written. He wanted to purify Kosovo so that the Serbs could regain it, and that is the current situation. In that situation, there have been attempts at negotiation, and there have been mistakes. Everyone has made mistakes. Rugova has led a peaceful resistance, and we awarded him a prize. That did not work. It is an awful situation, and the bombing has not heightened the ethnic cleansing: it was going on before the bombing started.
I am now proud of the German Government. I am proud of the German Minister for Foreign Affairs, who is currently trying to find a diplomatic and political solution to this conflict. However, a political and diplomatic solution and an end to the war must never mean the continuation of ethnic cleansing. We did not build Europe on the ashes of the Second World War to experience the tragedy of war now - and it is an unbelievable tragedy; I would never have thought that my son would see another war in Europe. We do not have the right to sit back and allow ethnic cleansing out of cowardice. Selection and deportation were Hitler's weapons. We want the Serbs and Serbia to join Europe and stay in it, but not with ethnic cleansing.
Mr Spencer, ladies and gentlemen, I would like to inform you that the President-in-Office is engaged in an informal trilogue with our Vice-President Mrs Fontaine on the subject of the Structural Funds, and will be back here at 5.30 p.m. to answer questions.
Mr President, so far the NATO bombing has unfortunately not stopped the ethnic cleansing, quite the contrary. Kosovars have been driven out of their country in dramatic circumstances or are actually refugees within it. They are the victims of a totalitarian, ethnocentric nationalism which we deplore. But at the same time, I cannot condemn the NATO action, because I am aware that Europe stood by impotently for ten years, as Mr Cohn-Bendit has just said, whilst the former Yugoslavia fell apart, and when Milosevic revoked Kosovo's status as an autonomous region ten years ago, those familiar with the area predicted what would happen in the next few years. We did nothing at that time.
But we must go back to a political framework, an acceptable international legal framework, which therefore has to involve the United Nations, the OSCE and the Russians too. We want the Kosovars to be able to return to Kosovo quickly, but without a political solution this will have to be done under military protection, as advocated in our joint resolution.
But we should be sorry if this were to be military protection under NATO rules alone. We agree with those who advocate a European perspective for the peoples of Eastern and Southern Europe, so that respect for human rights and international law can stand together in peace and development.
Mr President, we hope that the next Commission and the next Parliament, working more closely together, will remind the Council, whose absence today is justified, that it is just one of three Community institutions and not the most important one either.
The Members of this House are not, I believe, right-wingers or left-wingers, warmongers or pacifists; we are, I very much hope, just men and women seeking to point out that international law does not exist if human rights are not respected first. And therefore we cannot but be divided into two categories: those who are in good faith and those who are in bad faith, with those who fight for principles realising that force sometimes needs to be used to defend them, since force or war are not good or evil in themselves but necessary attitudes and decisions when it comes to fighting for human lives and dignity.
In any case we should note how Rambouillet has once again demonstrated the lack of European political union. If political union had been achieved a few years back, perhaps we would not have ended up with the tragedy we are witnessing today. If Europe had not just been represented at Rambouillet by four powerful nations but had been present as a political union, and if, prior to Rambouillet and at least since '92, Europe as a political union had sent a strong message - a strong and clear message - to Milosevic, maybe we would not have experienced all the wars, destruction and tragedy that we have seen. But things carried on as they did because of the choices made by certain governments and political forces: European union does not exist and all we can do is wait for NATO to represent what we ourselves are not in a position to represent. Let us hope that in the future Europe is able to achieve a political content and work towards a stability pact for the Balkans, that it is able to provide the deportees with the certainty they require in order to return home, in other words hope for the future, and that it is able to show solidarity with those who are hard at work - for example in neighbouring regions such as Puglia - in practical terms as well as in words.
We should give a vote of thanks to Commissioner Bonino and the Arcobaleno organisation, together with a clear message from ancient Rome: 'Parcere victis, debellare superbos '. And Milosevic must be defeated, otherwise the warmongers and the arrogant will continue to trample on the rights of those acting in good faith and defenceless citizens.
Could I conclude with a request, Mr President: if this Parliament were to convene an extraordinary sitting so that we could all meet at the border between Albania and Kosovo, this might be a good signal to send out at the end of a parliamentary term which has not brought political union but at least has established, between ourselves as Members of Parliament, a common will to be close to the people.
Thank you for your suggestion, but I would like to add that we should go there unarmed, otherwise we would run the risk of becoming involved in the conflict ourselves.
Mr President, what we have been witnessing in Kosovo over the past few weeks is the greatest tragedy to cast a bloody shadow over Europe since the end of the Second World War.
In this desperate and devastating situation for the Balkans it is more vital than ever before for politics to start playing its full role once again, or at least to try to do so.
In the meeting of the European Council taking place over the next few hours it may be confirmed that both the European Union and the United Nations are to return to the political arena. The fact that the heads of government of the Member States are meeting with the UN Secretary General, Kofi Annan, seems to be a prelude to a European initiative - as was moreover announced here by the Council - which might, if there are positive signs from the Yugoslav side, enable a return to be made to the negotiating table.
However, there is no doubt that the fundamental condition for any suspension of the Allied bombing of Serbia is an immediate cessation of all military activity in Kosovo by the Yugoslav side, the withdrawal of Serb forces from the region and an end to the repression and expulsion of the Kosovar population. And on these issues and principles all European countries must maintain the strongest and firmest possible unity. In the hours to come we shall see the details of the proposals put forward by Europe and by the United Nations. Everything will depend, quite clearly, on the Yugoslav response.
It is important to stress that whilst a strong and united front among the European countries and NATO is vital, the option of a political solution should remain open. The NATO military initiatives in themselves are not a solution to the problem: they have been and still are the only way to try and stop activities which to all intents and purposes are now genocide as far as the Albanian-speaking population of Kosovo is concerned.
It is clear from the events of the past few days that the process of creating an effective European common foreign and security policy needs to move much more swiftly and that the Union should avail itself of all the political and practical instruments it needs to defend peace, security and respect for human rights, both on its own borders and in other parts of the world.
In order to outline a solution to the complex problem of the Balkans it is furthermore vital for the Union to work out a strategy, a plan, to build up a long-term political and economic stabilisation process for the region, including through stronger relations with the Union itself.
Perhaps today we are all paying the price for not having held out prospects of European integration for the region of the Balkans as well. At the same time there is an even clearer and more pressing need for the whole of Europe, including Russia, to work together across the board, as it were, in order to build a future of peace, progress and stability throughout the continent
Alongside the political and diplomatic initiatives, humanitarian assistance for the refugees and the victims of Yugoslav repression needs to be coordinated and reinforced. There is a considerable awareness of this need throughout Europe. The Arcobaleno mission launched by the Italian Government has met with the approval and active support of most of the public and civil society in our country, which is springing into action in a remarkable way.
We believe that - above and beyond what has been done up until now, and this is already a great deal - the Council, the Commission, the Member States' governments and the whole of the international community should step up and fine-tune their efforts to help the people of the region. Today this is the acid test for the present and future construction of Europe.
Mr President, there is no question here of our determination in the struggle against Milosevic, which of course must remain undiminished - since we know that any weakness may be exploited by the Serbian dictator - but the problem facing us is how to deal with a situation of military intervention which seems to have no way out, as the bombing cannot go on for ever, nor can it be the last word in an action that is intended to lead to peace. The reasons for the intervention, to defeat the madness of a dictator who has come up with a barbarous and inhuman plan, are justifiable, but if the bombs do not resolve the matter, I feel that - unless Mr Dupuis is suggesting sending in ground forces, which up to now has been ruled out - political logic calls for negotiations, since we want to avoid the option of a war which is won or lost.
As Mr Verheugen said, we did not intend to wage war on Serbia, all we have in mind is to return people to the land from which they have been expelled. We must therefore make every effort to ensure that Kofi Annan and the UN are successful in their endeavours, that Russia is involved and that Rugova can become a partner in the discussions.
May I now make one final point, Mr President. We are defending those who run the risk of becoming a wandering and dispossessed people. There are urgent needs, and while we should be grateful to Commissioner Bonino and Commissioner van den Broek for the work they have done, this is just a drop in the ocean and the situation is explosive. In Italy, as Mr Vecchi told us, LIT 30 billion have been collected from the public and EUR 150 million is available: we would like to know what is the precise extent of the existing needs. What also interests us, and this was accepted by the Council, by the current presidency in fact, is the request made in the other Assembly for a stability pact. This is the objective to follow, because rather than winning a war, we want to make peace win the day.
Mr President, as Members of Parliament, we have a duty to promote and defend international law as the best means of defending human rights. As a result, I am wondering why no cases against Milosevic were brought before the Criminal Court in The Hague prior to 24 March.
The United Left brought a case against Pinochet, which is currently being examined, and if we had documents and witnesses, we would also bring one against Milosevic.
According to Articles 1, 3, and 5 of UN Resolution 3314/29 of 14 December 1974, NATO's attacks and Solana's decision can be considered a war crime.
The best humanitarian aid we can provide for the Kosovar Albanians we are defending is to finally bring peace. The European Union must raise the voice of dialogue, of negotiation and of politics in the face of American violence. Consequently, we must promote peace alongside the UN and the OSCE.
Mr President, war has returned to our continent for the first time in fifty years and we do not know how long it will last or how it will end, but wars always come to an end.
Given the time that I have, I will not talk about the causes, aims or responsibilities of war. I would simply like to take a look into the future, beyond the war, at the European landscape that will be the framework for the peace that is built, and at the aims of peace. That part of the continent in which the war is taking place has fallen prey to demons that we thought no longer existed. The Pandora's box from which they come reveals some terrible contents. First of all there is the suffering of all those affected by the war: the Albanians who have been driven from their homes, but also the Serbs, who we should be careful not to confuse with Milosevic; they tremble at the bombs and watch in terror as their country's economy is destroyed.
Another demon is that of the division of Europe. It is back. Hopes for a united continent are dying. They have given way to the old situation, with on the one side a strong and united Europe - our Europe - which is capable of deciding its own fate, and on the other side another Europe that has to suffer a fate that it is not yet able to choose. There are many signs of this division. The Ukraine has decided to become a nuclear power once again. The plan for a union between Russia, Belarus and Yugoslavia, even though it is a plan that has no future, sends a clear message. In the face of the Europe of the Fifteen, Slavonic Europe is seeking to organise itself. What a defeat for us all!
Yet another demon is nationalism, which is never really dead, but which is gaining new impetus and spreading. Let us not forget that not long ago, the majority of Serbs saw Milosevic as a dictator. Now those same Serbs are rallying around him, purely as a result of a nationalist reflex. The resurgence of nationalism is also reflected in a new attachment to ethnic and religious differences. What a regression! However, after the war, the Serbs and the Albanians will have to learn to live together again and, with time, forget their hatred. No peace-keeping force will achieve this result. The people will be the ones to decide. In the East, a very serious consequence of this war is that those who were part of the totalitarian system have regained their prestige, to the detriment of those who wanted democracy and reform. Courage will be needed now in Russia, to curb this tendency, and in Belarus, to continue to oppose Lukashenko. There are other examples too.
Ultimately, it is not only Serbia which has been destabilised, but the entire Balkan region, where there is increasing doubt amongst public opinion about the legitimacy of the borders and the possibility of living in peace with different peoples. There needs to be an immediate response to this unstable situation in Europe, which is the framework for future peace. First of all, we urgently need to move back towards political solutions. War is never an end in itself. It is a tool used in exceptional circumstances for political relations between states.
Secondly, we must not delay in bringing back into the debate two entities that have been wrongly excluded: the United Nations, a symbol of law, and Russia, which still has a great deal of influence in the Balkans and indeed in other countries in the region that could be useful in providing troops for a peace-keeping force that Milosevic would find harder to reject than he does NATO. Have we tried that?
Finally, the Europe of the Fifteen must take the initiative, on its continent, to find a channel for negotiation and to curb the general destabilisation of the Balkans. The future of our Europe, that of the continent and of the people who live in it, depends on it. Time is marching on: we must hurry!
Mr President, some parties to this debate are claiming that the peace movement, in calling for a cessation of the bombing, is effectively playing Milosevic's game; we are allegedly advocating Munich-style appeasement and are bereft of alternative strategies. That is quite incorrect. We totally condemn the criminal policy of ethnic cleansing being pursued by the Yugoslav regime and believe that Milosevic should stand trial before the courts. The world community has a duty to intervene in defence of human rights. The solution to this situation should be based on the right of the Kosovo Albanians to return home to an undivided and autonomous Kosovo under UN or OSCE protection, as part of a stability pact for southern Europe.
Our view is that the NATO bombardments are wrong and have visibly failed. Room must therefore be made for non-violent alternatives. Finding these will take time and demand patience. Nelson Mandela negotiated for years. The Dalai Lama - after 40 years in exile - calls not for aerial bombing, but for the possibility to negotiate with a regime which this Parliament has condemned for its breaches of human rights. Why did we abandon the pacifist Rugova in order to support a guerrilla movement about which we know precious little? I fully agree with Mr Soulier on this.
Let us look at what NATO has on offer. Three weeks into the bombing, it is proposing to deploy 300 new warplanes, mobilise reservists and persist with the military campaign. That is what NATO has on offer. According to the International Peace Bureau, NATO 'has so far done nothing but accelerate the repression, unite the Serbian nation around Milosevic and alienate the Russians'.
What is more, the UN has been made to look foolish. I quote from The Guardian of 2 April, in which Sweden's former prime minister, Ingvar Carlsson - in an article written jointly with his co-chairman on the UN's Commission on Global Governance, Shridath Ramphal - asked: 'What if in a virtuous rage China invades Taiwan?' Dangerous precedents have been set and it behoves us all to be aware.
But let us imagine for one moment that NATO is serious in its intent; that all the allegations of cynicism are misguided; and that people mean what they say when they wax lyrical about peace. Surely it would still make sense to acknowledge that the outcome in the field demonstrates that thebombing has failed and must be stopped - unless the idea is to prove that the operation was a success, even though the patient died.
Mr President, 'war', it says today in a German daily, 'is always the result of a policy that has not achieved its aim'. That is why the generals should only intervene after the politicians have failed. But what does a military leadership do if it has been instructed to win a war without waging a war? At present the necessary military action by NATO has been taken on the responsibility of a group of politicians who once upon a time loudly proclaimed themselves pacifists and opponents of war in the peace movements and are now ordering a war without wanting to dirty their hands.
There is clearly a wide gap between instructions and means here. If peace is to be achieved by political means then the military have to withdraw. If it is to be achieved by military means the politicians must withdraw. At present the two areas of responsibility are being confused in an unprofessional manner and two half-measures certainly do not make a whole. In addition to the aggressor, those who are incapable of intervening at the right moment with the right methods also bear responsibility for the plight of the people.
Mr President, I speak on behalf of my group and I will begin with what is most important. We endorse the NATO action on Kosovo. Military action was sadly unavoidable in the light of Milosevic's response. That action is necessary if the Albanians are to have any future in Kosovo. The European Parliament must leave no room at all for doubt today about where it stands on this. Of course, the starting-point remains the search for a political solution, but it has to be on the basis of Rambouillet, with an international military presence on the ground and the refugees able to return to an autonomous and democratic Kosovo. Given all that has happened since Rambouillet, that looks very much like an international protectorate. So be it, then. But that means troops. To my mind, these should as far as possible be European, including the Russians. The conflict is after all a European one. Essential requirements will be a robust mandate and an effective command structure. The EU is not NATO. As far as military operations go, the EU is a minor player, and a degree of modesty is appropriate. All efforts to forge a European security policy have so far remained wishful thinking. For the second time, the European Union is playing a subordinate role, despite the Amsterdam Treaty. But that is not to say that the EU has no role. The EU is politically behind the NATO action, as the German Chancellor has reaffirmed this morning. The EU must give a lead in accepting refugees, in the region to begin with and later outside it. Albania and Macedonia need help. The EU must take on the responsibility for rebuilding Kosovo, as it did in Bosnia. The EU must be forward-looking and not allow a third Balkan conflict to happen, because there is still a good deal of material for conflict, even after Kosovo. Stability in the region must not be seen purely as a military concern. Investment in cooperation, socio-economic development and the quality of democratic society are equally important. This, ideally, is the substance of a stability pact for the southern Balkans, in which the European Union, under the Amsterdam Treaty, should give a lead, for example by the pursuit of a common strategy. An approach or stability pact of this kind must also hold out the prospect of increasing close cooperation with the EU, because that kind of cooperation, of integration, is and remains the best instrument for peace which Europe has to offer.
Mr President, I have listened very carefully indeed to this discussion. People keep saying things that no longer bear any relation to reality. They say we must return to the negotiating table. Think how long we went on negotiating, without any result except that the situation became ever worse. We must finally look at the situation realistically and realise that if we want to be credible we have to take a credible democratic stance. That means realising that people are not there for countries, but countries for people. So if we expect the Kosovars to return under the rule of those who drove them out of their homes and murdered their families, we are asking something humanly impossible.
We should finally be totally realistic and pragmatic. People keep saying that ground troops could perhaps be deployed. I think that is a big mistake because European ground troops have often failed in their aims in this region. But the Kosovars are in their home country. I myself saw in Croatia - and I was often in Croatia during the time of the war - that the Croats were successful when they had more or less the same weapons as the Serbs. They chased them out, for people who are defending their own territory are far stronger than the aggressors who always come with a bad conscience.
Finally, let me say something encouraging. People keeping asking what will then become of the Serbs. First of all, Milosevic is not Serbia. The Serbs are not Milosevic, just as the Germans were not Hitler. But we must finally realise that we cannot make peace with Milosevic because he will only start to commit his crimes all over again. Secondly, we must do our utmost to ensure that the policy pursued here is based on realism and not on illusion.
Mr President, I would like to devote a minute of my speaking time to a minute's silence for the 10 victims from the train that was bombed by NATO planes. Some of them were children and all of them were innocent Serbs, killed during the Orthodox Easter.
The House observed a minute's silence
Mr President, if the Germany presidency were present I would say to it that horror in this situation is not enough. We need to learn the lessons of the last few months. Some four months ago in this Chamber I said that Europe would fight and that Europe would be right and that the key thing was to persuade Mr Milosevic of our intentions that we would fight. And fight not just in the air. That is the cosmetic dishonesty of limited involvement. That is the arrogant assumption that you can have victory without risk, or power without bodybags.
By telling Mr Milosevic that we would not fight on the ground, we invited the vicious and predicted Serbian response on the killing ground of Kosovo. One million people are this week paying the price for the hard lesson which has to be learnt by all of us and primarily by Third Way governments - whether in this continent or in America - who have to learn the lesson that in the case of peace and war there is no Third Way. It is no good Mr Bianco saying this is not a war to the Serbs. It certainly feels like a war to the Serbs.
So I say to the Council that if you want Mr Milosevic to negotiate the peaceful admission of international troops; you will first have to persuade him that, in the last analysis, we are prepared to use troops to enter Kosovo aggressively. You cannot have one without the other when you are dealing with Mr Milosevic.
Rambouillet is dead. In the long term we will have to look at an independent Kosovo, but that will have to be an independent Kosovo, in a new Balkans, in a new Europe that incorporates a democratic Serbia. That is the thinking you have only just begun to take on board at the Council. I beg you to accelerate that process.
It has been claimed, Mr President, that the war in Kosovo is a just war, and the principle of humanitarian intervention has been invoked. To ensure that this principle, which is still somewhat hazy today, does not lead to an arbitrary and selective act of force, it should be incorporated into international law and should depend upon one institution: the United Nations.
However, the principle has been used by a military alliance, an expression of brute force.
After three weeks of war, the humanitarian situation has deteriorated appallingly in Kosovo, where apart from the ethnic cleansing pursued by Milosevic, there has been a constant hail of NATO's depleted uranium missiles, DUs. When they return, the Kosovar people will have to protect themselves from the land's radioactivity for centuries.
So much for setting a civilised example, Chancellor Schröder! Ethical war is born of the ethical State.
Europe should stop and think! Europe has been the cradle of law throughout history, and it should jettison the military option, an aberration which flouts international law and its governing principle of national sovereignty, before all this leads to a backlash against our own states.
Mr President, there can be no equivocation: ethnic cleansing and enormous injustice against the Albanian population are totally unacceptable. Nor should there be any doubt as to the EU's desire to take responsibility in both humanitarian and economic terms for the huge outpouring of refugees. And it goes without saying that the standards the world has set for human rights must hold sway over the claims of nation states to sovereignty. The demands of international law cannot, however, be put aside. If such laws are wrong, they need to be changed, not broken.
What is so worrying is that Europe has stumbled into a war which has produced a million refugees, yet there is no evidence of any policy to extricate ourselves from the crisis. A colonel who has been witnessing the collapse of Yugoslavia over many years made the following point: 'Either people were plain stupid when they decided to launch this war, or they were extraodinarily cynical in believing that the flood of refugees and the attendant human tragedy were a price worth paying.'
The prime task for the EU now is to work for a political solution; to put a end to ethnic cleansing; to support the refugees; to stop the bloodbath; and to create real opportunities for the refugees to return. It is not enough for the EU to be welcoming Kofi Annan's offer to mediate and bring an end to this conflict; it should be giving him its active support.
The EU has a duty to establish the UN as the paramount body for overseeing the rule of law in the international community. The EU must now call for a peace-keeping force under UN auspices, involving Russian peace-keeping troops, so that ethnic Albanians can return to their homeland. The EU must see to it that the UN special tribunal on Yugoslavia swiftly undertakes investigations into war crimes that have been committed. Equally, countries need to be encouraged to ratify the agreement setting up the International Criminal Court, so that we have an instrument to deal with war crimes in the future.
It cannot be the EU's task to sanction NATO's military initiative. The Union's task is to devise constructive solutions - politically, diplomatically and economically - to this and other conflicts.
Mr President, of course the main responsibility for this conflict lies with the Serbian Government. There is no excuse for the campaign of terror being waged against the Albanian population of Kosovo, Milosevic has led his country from catastrophe to catastrophe. However, this does not mean that NATO's bombardments are a solution, or are likely to herald a positive outcome.
NATO has manifestly succeeded in starting a war which it does not know how to end. What more graphic illustration could we have than the hesitation over sending in ground troops? Existing levels of ethnic cleansing were, moreover, stepped up when NATO began to bomb, not to mention the fact that NATO's bombardments play into the hands of the most insalubrious political forces - not only in Serbia, but to some extent in Russia too.
If we want a solution, there is one option only. The UN must be brought in, and there must be a cease-fire, followed by negotiations and a political solution.
Mr President, I should like to use these two minutes to talk about an issue linked exclusively to the crisis in Kosovo: the humanitarian crisis suffered by hundreds of refugees in the area today.
Firstly, I should like to express my gratitude to the Commission, to Mrs Bonino, to the NGOs and to the humanitarian aid associations, and I would like to acknowledge the important work they are doing.
But at the same time, I ask myself one question: how long will the European Union continue to see this type of situation as an emergency, as something that has just happened without us knowing why, as if there had been an earthquake?
Nothing was more predictable than the humanitarian crisis in the Balkans, yet we continue to act and react as if a hurricane had lashed the area or as if an earthquake had destroyed the heart of one of our countries. I believe that this is a very serious problem
Yesterday, the House held a debate on new reports on justice and home affairs; one of them involved the integration of refugees and another related to the strategic paper on the European Union's migration and asylum policy.
I remember past debates, much older debates, on a Commission proposal for a joint action concerning the temporary protection of displaced persons. It dates back to 1997 and was presented by Mrs Gradin. It was not adopted and this instrument is not available to us, an instrument that would today allow us to deal with this situation in a very different way.
Why have we not ratified the Amsterdam Treaty? We have a very solid argument to put to our people: ladies and gentlemen, we do not have a legal instrument and we do not have the budgetary instruments we need to handle this situation because the Amsterdam Treaty will not be adopted until May.
I hope that this will make us think, I hope that these measures will be implemented and I hope that the next time we realise that we will have to face a situation such as this, we will be in better shape to deal with it than we are now.
Mr President, like everyone else I am very concerned about the media reports today in particular that General Mladic and various other people have now been given free rein to impose further terror on Kosovo. For many years these people have moved freely in Bosnia, despite the presence of SFOR troops and have remained free, despite the serious allegations made against them.
What must also concern us is the escalation of the conflict beyond Kosovo and into Albania. The Serbs must stop their incursions into Albania now. I was particularly struck by the sincerity of the presentation made to us by the German presidency, and indeed by Commissioner van den Broek. I welcome the three-phase peace plan proposed here.
The involvement of the United Nations in the conflict would be a welcome step forward. I look forward to further details of this plan and hope that it can form the basis for meaningful negotiations.
We are all very concerned by media reports coming from Kosovo, especially of rape being used as a weapon of war. It is a despicable repeat of the most heinous crimes committed during previous conflicts this decade in Yugoslavia.
President Milosevic has a ten-year record of terror and manipulation. He has shown repeatedly that he can play on ethnic fears and has presided over an expansionary regime based on terror. The solution to this horrific 20-day bombing campaign will obviously involve negotiation. We cannot ignore the reports of great human rights abuses. We want peace - yes, but not at any cost. I will give the rest of my time to silence, as indeed did my colleague beside me.
Mr President, the appalling treatment meted out to the Albanian population of Kosovo must be totally denounced and implacably opposed, but withdrawal of the peace monitors and the launching of the NATO bombing offensive was not the way to do this. Bombing has not stopped the killing, but increased it. It has not put an end to the catastrophic humanitarian situation, but intensified it. It has not advanced a political solution, but retarded it. It has consolidated Serb opinion behind Milosevic and weakened the opposition.
The idea that NATO bombing was justified outside the United Nations because two permanent members of the Security Council would have blocked it is a body blow to the UN and a most dangerous precedent. The bombing needs to be stopped. The proposals put forward for a settlement on the basis of the United Nations Security Council resolutions including a United Nations peacekeeping force with Russians should be wholeheartedly supported. Above all, an immediate cease-fire is required, to concentrate on the terrible plight of those displaced and their return home.
Mr President, the abiding images of the systematic ethnic cleansing in Kosovo are yet more sad proof of the fact that we are living in the bloodiest century in world history. During the peace talks in Rambouillet on the outskirts of Paris, it gradually became absolutely clear that the people representing Yugoslavia's President Milosevic at the negotiating table were only there for show. At the same time they were able, under cover of the peace talks, to continue with the cleansing of the Kosovar Albanians. The cleansing continued during the negotiations in Rambouillet. At that time 60 000 Kosovar Albanians were in flight, and over the past year several hundred thousand have already been forced to flee. NATO therefore answered Milosevic by employing the means that we had said would be used if the talks did not produce a result, namely military force. Milosevic was not unaware that this could be the consequence. He simply did not believe that the West would use the means that we are now using to tell him that talks have taken place - and plenty of talks have taken place, but Milosevic would not negotiate. Now he should negotiate, but the bombing will continue until he comes to the negotiating table.
Mr President, the example of Bosnia has shown that there is no peace- keeping without peace enforcement. This is a simple fact of life. This means, in concrete terms, that we must have military personnel, guns, artillery and other equipment in Kosovo - and for a long time - as in Bosnia. No SFOR military personnel have been killed in Bosnia in combat, only in traffic accidents: the threat of using arms has been sufficient.
The whole concept of peace-keeping has to be changed and reformulated. This is the lesson learnt from an operation that was ill-conceived from the beginning but which eventually will end in giving Kosovo freedom under the threat of arms. No other action is possible in these sad circumstances.
Mr President, in this most serious of debates about the war in Kosovo, I thank you for having exceptionally allowed me to speak out in favour of one single refugee, resident in my constituency in Essex, who fears he will be forced to return home to the midst of the conflict. This man has legal immigration status in Britain but has helped himself by attaining a job, one which itself involves foreign travel in other EU States. Yet the delays in issuing the necessary visas from the Member State embassies in London currently threaten his employment on which, in turn, his immigration status depends.
When the whole of Europe is turning its eyes to the hundreds of thousands of refugees on the borders of Kosovo, it may seem strange to raise this one case. But our humanitarian concern must extend to each and every individual refugee as long as their safety is threatened, wherever they may be.
Given that my parliamentary question is referred to this debate, will Mrs Bonino in her reply, and the representative from the Council taking note, commit themselves to investigate this individual case and the anomalies in European immigration procedures between Member States which threaten his status. Do not send this man back to a war or to possible death.
Mr President, ladies and gentlemen, I think that this debate has shown that with the exception of one political group, this House is unanimous in condemning the method of mass deportation used - and not just recently either - by Milosevic. I also feel that views have differed slightly about what should be done.
We all want peace, except perhaps Milosevic. And this is something we should keep in mind: if there is anyone who has pursued an ultra-nationalistic plan for ten years, which history shows to be a losing battle but which is bloody and cruel and has cost the lives of millions of Croats and Bosnians, that person is Milosevic, who has pursued, caused and used war for ten years. So, we want peace but he does not, and it is important to say so. The problem is how to force this man to accept a solution, a reasonable solution, after ten years have gone by. I believe that after ten years the use of force was the only option. And I say this as a person who believes in non-violence as well as in my capacity as a Member of the Commission. But there is more to it than that. For ten years now - I repeat, ten years - there have been negotiations with Milosevic, plus conferences, counter-conferences, partial agreements and full agreements, but they have never led anywhere; each agreement has just prepared us for the next massacre.
I believe that we are seeing a sort of collective amnesia in our countries. Is it possible that names such as Osiev, Vukovar, Srebrenica, Bihac or Sarajevo no longer mean anything to anyone?
Applause
Could it be that all this never happened? Or that we have forgotten all about it? Am I mistaken or were you not the very people who wanted to face up to the disgrace of Sarajevo, saying, 'Never again should we witness the cowardice and shameful behaviour which allowed the events of Sarajevo to happen'?
For once, ladies and gentlemen, what is at stake is not oil, or diamonds, or even territorial conquests, for once what is at stake is the right of an entire people to live in their homes, in peace and dignity, and for once when force is used we discover all of a sudden that this is not acceptable. What is the point? Yet another Rambouillet? This is the question I think we should ask, and above all the answer that should be given. I hope that we can end up with a serious conference, a situation in which commitments entered into will not just be taken seriously but be verified and verifiable as well. I do not want us to fall into the umpteenth trap of a half-way agreement, which might even prepare the ground for a massacre in Montenegro.
Applause
There is one point I wish to stress during this debate, and that is that today we are witnessing the break-up and annihilation of Kosovo and of an entire people. And all this did not start on 24 March, ladies and gentlemen; back in August - perhaps we were all on holiday, or had our minds on other things at the time - there were already 400 000 displaced persons in Kosovo, forced to wander across the mountains. It was these people who were then being kept inside the country and whom in the last few weeks Milosevic has fired off like human bombs at Albania and Macedonia. Let us hope he does not decide to fire them off at Montenegro.
I would also like to stress that, even from a humanitarian angle, there is no aid organisation with the remit, the resources and sufficient preparation to deal with a human bomb of 500 000 people in a few days. I should like particularly to emphasise that the Commission may have resigned, it may be corrupt or whatever else you care to say about it, but perhaps you should try to understand the unusual institutional situation in which we have had to work, and I think we have nonetheless faced up to this situation and done what it was in our power to do. Let me repeat that at present there is no aid agency which could deal with 500 000 people in just a few days.
There are two further concerns of a humanitarian nature that I should like to voice. First of all, what in happening inside Kosovo, where the Kosovar population is without assistance, without protection and without witnesses either? The second concern relates to Montenegro. If a hundred thousand deportees are forced into Montenegro, this will clearly lead to disastrous instability there as well.
Could I very briefly mention three points on the humanitarian front. In the first place, this crisis shows us that in complex situations such as Hurricane Mitch in Central America it is sometimes impossible for aid workers to cope without the assistance of military structures. Of course, it would have been more appropriate to use the WEU. Fair enough, but for the moment it seems to me that the WEU is more of a virtual organisation than anything else, so I understand why Mrs Ogata wrote to NATO asking for technical resources at least to help with transport and setting up the camps and so on. We should bear this point in mind because, as in the case of Hurricane Mitch, in this situation there are times when it is absolutely vital to use military structures for civilian purposes, even if just for logistical reasons. Secondly, my colleague Mr van den Broek has already spoken of the need to give support to the countries receiving this enormous influx of refugees. We will of course ask Mrs Gradin to monitor the individual case that was mentioned. Finally, could I make one last exhortation: I do hope that all the efforts to show solidarity, including activities involving the general public, are made in a disciplined and coordinated way. There is a risk of bottlenecks developing and of the limited port and airport facilities getting clogged up. Furthermore, it is better to purchase supplies on the spot, hence money is better than food parcels. This is a very important message which we hope you will pass on.
Lastly, I would like to thank the Member States, starting with Italy which reacted swiftly and immediately, but not forgetting the other Member States which are making absolutely tremendous efforts to help. As you know, the part of the budget containing the available reserves amounts to EUR 150 million; bilateral cooperation and donations from Member States now amount to EUR 170 million. We should make sure that these sums are used in a coordinated and complementary manner.
Ladies and gentlemen, I hope above all else that this institution is able to stand firm, to withstand the test of time and to get across a sense of leadership to the public, so that a distinction is made between the attackers and the attacked, the aggressors and the innocent victims, including Serbs. I would like to point out that humanitarian assistance is also being provided to the Serbs, via the Red Cross; there is no discrimination as far as we are concerned. I trust that together we will be able to face this tough and complex battle, fought so that national sovereignty should not mean ownership and so that the rights of the individual may be advanced.
Mr President, we have heard that depleted uranium weapons munitions are being used in the conflict. Depleted uranium is radioactive and highly toxic. Of course, it knows no frontiers when the wind decides to blow. Could we have a report from the Commission rather urgently, as well as from the Council of Ministers, of an investigation into whether or not we are using depleted uranium bombs. At the end of the day there is no time limit on the contamination of the environment.
Thank you, Mrs Bonino.
I have received eight motions for resolutions tabled pursuant to Rule 37(2).
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
Second bi-annual BSE follow-up report
The next item is the report (A4-0083/99) by Mr Böge, on behalf of the Committee on Agriculture and Rural Development, and Mrs Roth-Behrendt, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the communication from the Commission to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions 'Second bi-annual BSE follow-up report' (COM(98)0598 - C4-0686/98).
Mr President, Commissioner, ladies and gentlemen, we are talking about BSE, three letters which in the past, before the European Parliament reappraised the matter, stood for a bizarre mixture of mismanagement, misjudgement and sloppiness both in the Commission and in several Member States. In the light of new and disturbing figures in some Member States, we could almost regard this as a never-ending story. But let us not panic! Many of the problems we have still not dealt with today are in fact a burden from the past, from the time before 1996. With all that we are discussing today, we must not forget that we have achieved a great deal in recent years thanks to the work done in the Committee of Inquiry into BSE and in the Follow-up Committee, in that a large number of the European Parliament's recommendations put forward by the Committee of Inquiry into BSE were implemented. I firmly believe that the course we embarked on jointly with the Commission and its departments was successful. On the one hand, it restored confidence in the ability of the European institutions to cooperate internally; on the other hand, it gave the European consumer new confidence in the European institutions' ability to act.
In this connection I would like to give warm thanks to the Commissioner, Mrs Bonino, as also to Mr Reichenbach, Director-General, and to the Deputy Director-General from DG VI, Mr Heine, for what they managed to achieve, building on a situation that had arisen as a result of past mistakes. I believe they have all made a major contribution to creating new confidence in this area of European activity.
In the final analysis we have achieved positive results for the future and improved the quality of preventive consumer protection, over and above the BSE issue. We now have a new quality to the case-law of the European Court of Justice. I believe that the restructuring of the Commission services, the new legislative initiatives and also the discussion concerning the transparency of the scientific debate are important measures that need to be put into effect in future not only in the European Union but also at international level. I am thinking here of the hormone or BST debate.
One of our headaches remains that some Member States are not always willing and able to transpose Community law. Further-reaching initiatives are needed here from the next intergovernmental conference, to ensure that if Member States delay and infringe the Treaties the Commission can take more rapid action, can initiate infringement proceedings more rapidly and can also impose sanctions more rapidly where there is a danger of this happening. That is of the utmost importance!
Let me also say a few final words in regard to the discussion about the tests. I believe that the current evaluation of the tests under discussion today is such that as things stand at present they can offer no absolute guarantee of the certain presence or absence of BSE. So we must take a considered approach here too and must not be tempted to overreact.
In short I believe we have pointed the way to firmly establishing preventive consumer protection in the European Union. The Commission has done its homework very well. Let us all take the BSE crisis as a warning for the future!
Thank you, Mr Böge.
Mr President, we have been discussing this subject here in Parliament for roughly two and a half years. We are now nearing the completion of the work. Of course some questions and problems remain unresolved, but I do not want to go into that in my statement today at the close of the debate. I think it is important to ask what lessons should be drawn from the BSE crisis and what lessons should be drawn for the European Union's future policy. How can we prevent this kind of thing from ever happening again? I would be interested to know: can this kind of disaster happen again, yes or no? That is what we really need to know today.
Has our perception - by which I mean the perception of Parliament, of this Commission and of a new Commission - and has the style of our policy now changed radically in relation to what they were three, five or even 15 years ago? Of course absolute transparency is important here. For instance, scientific advice, scientific checks, tests, inspections and controls must be carried out and accepted as a matter of course, even if the results may be inconvenient. It is also important, as Mr Böge just said, to make preventive consumer protection and the precautionary principle the first principle in all other policy areas. That may often be inconvenient, as indeed it was in the past. It may be inconvenient for agricultural policy. It may also be inconvenient for economic policy or foreign trade; it creates an enormous disturbance in these policy areas!
But only if the Commission and the European Parliament uphold and opt for the precautionary principle in cases of doubt will we prevent something like BSE from happening again. In relation to the negotiations with the World Trade Organisation that logically means giving precedence to the precautionary principle over the smooth running of world trade.
We will very soon be facing the acid test here, with the question of whether we will in future allow growth hormones in meat from the United States in the European Union. Will the Commission go on taking a tough line here, be hard as nails? It remains to be seen! During the work on BSE Mrs Bonino took a very steadfast and positive approach. We appreciated that, and Mr Böge has just acknowledged it too.
For me as also for my group, the criterion for a new Commission must be whether consumer protection and preventive health protection are given precedence over the smooth running of trade policy. I am convinced that only then can we give a vote of confidence to a new Commission for only then can we hope never to experience another disaster like BSE.
We will find out in the next few months whether that will be the case. We will see what names are put forward for the new Commission and what approach the president-designate of the Commission takes. In his statement to the European Parliament yesterday Mr Prodi never once used the words consumer protection, precautionary principle or anything of that kind. We hope they are on his mind if not on his lips! But we do not know. We will find out in the future. But I am convinced that we ourselves here in the European Parliament would all be making a mistake if we supported him or a new Commission that did not say very plainly whether in a situation where there is reason for doubt it will decide in favour of trade or in favour of agriculture. We too must carry out our tasks, which is why we have always questioned the Commission.
Our task in future will be carefully to examine and question this new Commission which - whoever its members are - will not yet be in office. We must ask it how it will decide in a given situation. If we are being serious here, we must only give this Commission a vote of confidence if the answers are satisfactory. Then perhaps we will have some slight hope that preventive consumer protection will really play an important part in the Commission's discussions, to ensure that nothing like BSE ever happens again.
Mr President, I should like to congratulate the joint rapporteurs, commend this report and incidentally say that I believe it is a justification for the contact committee which we maintained for a period of time, as well as the two main committees which endorse what has been said by the rapporteurs.
BSE was a tragedy for Britain and also for Europe. It remains so. After suffering as we have, in our country, we are alarmed to see the disease still rampant in some other European countries. We have had 2.5 million cattle slaughtered in Britain; we have had to submit about 2 000 pages of documentation on how the disease has been combated, although not yet eradicated, in our country. We live daily with the problem of the victims of new variant CJD, to which the rapporteurs refer.
And yet we now have a situation in which, as they say, 13 Member States are facing infringement procedures by the Commission. This is a scandalous state of affairs. It is incumbent upon Parliament to make certain that the safety precautions which we have been forced to take are now common practice throughout the European Union as a whole. Parliament needs to be backing the Commission in putting pressure on the Council in this regard. The attitude of the Council over the last two years has not been satisfactory. Danger for one is danger for all. Safety for all depends on danger for none. When we look at the situation in Europe at the moment it is simply not satisfactory.
Mrs Roth-Behrendt said that the precautionary principle has to be the right approach. I agree. The precautionary principle is no frivolous luxury; it is an absolute necessity. Parliament should say so, loud and clear, to the Council of Ministers.
Mr President, this report is a continuation of Parliament's attempt to implement its recommendations in the wake of BSE. Our work also involves monitoring the situation that is unfolding in the European Union as a result of public health protection policy.
We recognise, of course, that a certain amount of progress has been made in implementing measures to restructure and staff the Commission services, and to separate the legislative work from the operation of the advisory, scientific and supervisory committees and services. In this way, the independence of the scientific committees has been strengthened, a better assessment of the facts has been achieved, and the transparency of the work on BSE has been maximised. Many Member States have been slow to carry out checks and inspections, and we believe that these checks must be stepped up. At the same time, cooperation and the exchange of information between the Commission and the Member States must be strengthened.
It is absolutely crucial that a legislative framework be set up to control animal feed and to combat epizootic diseases. We also need a more rational analysis of the use of antibiotics and growth promoters in animal feedingstuffs.
We must point out that there has been considerable delay in terms of the incorporation of Community provisions into the Member States' legislation. Moreover, in addition to specific responsibilities and acts of negligence, this matter of epizootics has revealed institutional gaps in the functioning of the European institutions, particularly the fact that Parliament cannot have complete control. This is why we are asking for the codecision procedure to be introduced throughout the entire agricultural policy. Through the Amsterdam Treaty, animal and plant health measures have already been put in place, and we are asking for them to be extended to the agricultural policy as a whole.
Mr President, I believe that health is one of the greatest gifts of human life. Protecting the health of the European public is one of the highest priorities of the European Union, and it must therefore play a vital role in the development of Europe.
I would like to thank the two rapporteurs, Mr Böge and Mrs Roth-Behrendt, for the excellent work they have done.
Mr President, Commissioner, ladies and gentlemen, I should first like to thank the two rapporteurs, who have produced a well-balanced report which provides an excellent description of the situation. They say that 'it is an ill wind that blows nobody any good', and this also applies here, because BSE was in fact the reason why we had the clear-out in the Commission. BSE was the reason why we managed to expose some major shortcomings within the Commission and became aware that the Commission was not fulfilling its obligations. I feel that we have achieved remarkable results, and I would like to thank the Commission for having followed the committee's recommendations. The allocation of responsibility within the Commission was not satisfactory, but it has improved. We have also succeeded in reaching a consensus about the need to keep the Scientific Committee separate from other bodies. This, I feel, is extremely important. We have succeeded in making the Scientific Committee more independent, even of parliamentary control. A scientific committee must be detached, so that the scientists are not exposed to political pressure when they are asked to deliver opinions. It is extremely important that the scientific basis should be in order, so that the right decisions can be reached.
Finally, I would like to say that BSE is, fortunately, on the way out. We are fairly clear about when it will disappear completely. There will continue to be a few cases. Creutzfeldt-Jakob disease is also on the way out, I believe. So what can we learn from all this? The steps that have been taken appear to be effective, and I therefore believe that we can avoid getting into such a situation again. We now have an apparatus which works. We can, in my opinion, be reasonably satisfied. We cannot give consumers a 100 per cent guarantee. But we are now better equipped to deal with such problems than we have been in the past.
Mr President, Commissioner, ladies and gentlemen, as you know, the BSE situation in Portugal has resulted in a decision to block exports of Portuguese beef. Factors that have contributed to this decision include irresponsible behaviour in the more distant past and, more recently, incompetence on the part of people in positions of responsibility. Nevertheless, the European Parliament must agree to political proposals that will help to resolve the situation in each and every Member State.
We are therefore tabling an amendment calling for still closer cooperation between the Portuguese Government and the Commission, which will make it possible to eradicate the disease and lift the embargo within the timetable envisaged. To this end, we have also tabled a further amendment calling for the creation of mechanisms to limit the damage suffered by Portuguese producers. BSE must be wiped out and the European Parliament and the public throughout the European Union must be armed with all the facts. This is exactly what a third amendment we have drafted aims to achieve. I would like to compliment Mr Böge and Mrs Roth-Behrendt on their work and to express the hope that all these amendments can be accepted. The report will then be more politically balanced and fair.
Mr President, I would like to thank the draftsmen of this report as well as the Commission and in particular Commissioner Bonino for the excellent cooperation we have managed to establish in this area, since thanks to Parliament's action and the constructive rather than destructive response to it we have identified the problem and tried over the years to resolve it in the best possible way.
We have separated out the sectors and made major progress. Today we acknowledge - and we are right to make a point of this - that the action the Commission is taking has not yet managed to overcome the resistance of the Member States. The fact that 13 out of 15 countries are not fully implementing the recommendations which they should implement goes to show that we need to carry on working with the Commission to achieve this objective, so that respecting and safeguarding consumers really does become Union policy.
Mr President, if we consider the negligence of some people, this was a difficult task, as the eradication that everyone wanted is far from being achieved in certain Member States, and consumers and breeders are concerned, even if they do not say so explicitly.
For this reason I wish to congratulate my colleagues Mrs Roth-Behrendt and Mr Böge on the quality of their recommendation and to explain to them the content of the main amendments that I have tabled.
With regard to paragraph 24, we think that it is important that we specify that the precautionary principle should also be applied to dealing with carcasses, animals and health-related seizures in abattoirs. The European Parliament needs to make a statement on this point in order to guarantee health and safety, both for cattle and also, in short, for the consumer.
Concerning paragraph 26 on the Green Paper 'The General Principles of Food Law in the European Union', this problem needs to be dealt with on a general level, particularly by taking an interest in other fields such as animal and human food and also plant protection. All decisions should be made on the basis of scientific evidence, but also following risk assessment, at Community level. The principle of health and safety for the European consumer is a general one and is not restricted to particular sectors. We should not forget this.
Finally, with regard to paragraph 29 on the use of antibiotics in meat production, it is true that this can lead to increased resistance to antibiotics in consumers. Resistance to antibiotics is not solely linked to their use in meat production. We welcome the withdrawal of authorisation for four antibiotics as animal feed additives, but I hope that in order to effectively protect public health, additional measures will be taken in the light of the results of the studies.
Mr President, I too want to join in the thanks to the two rapporteurs, Mr Böge and Mrs Roth-Behrendt, and to Mrs Bonino and her staff. Thanks to the work of the Committee of Inquiry into BSE and the restructuring and changes made by the Commission, we have now anticipated what will soon enter into force under the Treaty of Amsterdam, namely preventive health and consumer protection. That is a very important foundation on which to build sustainable development of the Union.
I believe that we must continue to follow up the question of the precautionary principle which we have now anchored in our legislation and that we will also have to incorporate the principles of transparency and of separation of powers, which we now have in the Union, in international treaties and agreements too. In that way we can achieve preventive health and consumer protection not only for the people in our Union but also in relation to products from other countries that end up in the Union. I think Parliament must call on the Commission to show this same transparency in the preparations for the negotiations on these international treaties. So we need more information: what is the nature of these preparations, who is making them, what are the ultimate objectives, how can they be achieved or have they already been realised?
There is a further point I find most regrettable. As rapporteur for the Green Paper on the future of food legislation I had also expected a stronger thrust in that direction. I hope we will still manage to achieve modern food legislation prior to enlargement of the Union.
Mr President, Commissioner, ladies and gentlemen, today I want to give very special thanks to Mr Böge and Mrs Roth-Behrendt for their truly thorough work in the Committee of Inquiry into BSE and afterwards too. The BSE scandal plunged the entire European Union into a deep crisis. It was demonstrated to us quite plainly that even for the people of today, there are limits that have to be respected. Nature has its laws and it is only within that framework that we can and may proceed if we want to make progress for the benefit of mankind. Unfortunately we have still not come to the end of the crisis into which that irresponsible behaviour plunged us, and it will probably take decades before we know its true scale.
Today I will not fail to express my respect for the Commission under President Jacques Santer for having the courage and the staying-power to uncover, in the face of resistance in the Member States, the scandalous abuses whose origins after all reach back to the mid-1980s. Even though the scandal has long since been exposed and has now almost disappeared from the media, I would nevertheless point out that we must not forget the BSE tragedy. So it will be most important to ensure that the next Commission constantly presents its activities before Parliament. Especially when public health is at issue, we must not take any risks. As elected representatives it is our duty to stand up for the people. Let me say very frankly, Commissioner, that I am deeply disturbed because I believe that we can still not gauge today how many new cases of BSE and also of Creutzfeldt-Jakob disease we will encounter in the coming years.
Mr President, I should like to congratulate both rapporteurs. From the beginning of the BSE crisis they have both been extremely constructive in the way they have brought forward their reports and in their analysis of the problem. BSE, unfortunately, is still with us and we must recognise this. We must also recognise that grave damage has been done to consumer confidence and that must be restored. We are well on the way to doing so but we must continue to work at it.
Throughout the whole Union we must face up to the reality that if we had been feeding our animals in the right and proper way the BSE crisis would never have occurred in the first place. In my own constituency of Northern Ireland we have now imposed extremely strict controls. These are expensive and have had to be paid for by the hard-pressed beef farmers in my constituency and, to be perfectly honest, they question some of these controls. However, at the end of the day, they are prepared to live with them because they know they are restoring confidence.
While we have strict controls within the European Union, these controls do not apply to the food that is entering the European Union from other countries whether from the United States or anywhere else. Until we tackle that problem and meet it head on, I have to say to the Commissioner that the farmers of Europe will not have confidence in the European Union to meet the challenge that is facing us now. It is the next challenge we have to face up to and we must do it. An inspection is taking place in the United Kingdom at the moment and I hope it will result in a data-based scheme.
In winding up, Mr Böge said that we had been given a warning for the future. Let all of us in this House today remember what we have come through in the last few years with regard to BSE and let us take his warning on board and act on it.
Mr President, the debate here in Parliament on the BSE crisis, which is still troubling Europe, has been a good example of how Parliament has been unquestionably capable of tackling an issue that is worrying the citizens of Europe. The rapporteur deserves thanks for a lively report, as has been mentioned several times. As soon as Parliament became aware of the crisis, a temporary committee of enquiry was set up, and as a result of its findings, the Commission was obliged to thoroughly re-examine Community policy on food production with reference to food safety and consumer protection.
It is important that the European Parliament continues to take an active part in monitoring the effects of decisions taken, as well as ensuring that Member States are implementing them correctly. I believe, however, we should distinguish between those Member States in which there is no apparent risk with regard to the disease, and those in which there is. Measures in countries in which there is no risk should be less drastic than in those countries where the risk exists.
Mr President, in its agricultural policy, the European Union emphasises the importance of environmentally friendly production methods and better quality of produce. The Agenda 2000 package, however, does not give sufficient weight to environmental considerations. The BSE crisis, cases of swine fever, and resistant strains of salmonella indicate all too alarmingly that the basis for a Union agricultural policy is breaking up. We have to pay far more attention to matters of agricultural production and food production. Consumers must have greater certainty that products are safe. We cannot afford to be arrogant here.
There is still precious little scientific knowledge about BSE. Research into its long-term effects has been arduous and slow. We cannot jump to hasty conclusions one way or the other. Mad cow disease was in the headlines about five years ago. One wonders whether more could have been achieved in the area of research at that time. Have the resources set aside for the control of BSE been used in the best possible way?
Ignorance as to what causes BSE and its effects on humans is costing the EU dear. Overall, the BSE crisis has cost the Union many billions of euros. It is still not clear what action it is wise and necessary to take, and the extent to which that action should be targeted. We must be able to impose different measures in different countries relating to high risk items such as cattle and sheep brains and meat on the bone.
The BSE crisis has not yet been beaten, and we need to ensure there is consumer confidence in European agricultural produce. The Commission has implemented many of the recommendations made with regard to BSE in order to promote consumer health and protection. The present situation is hardly satisfactory, however. Too many new cases have once again emerged this spring.
Mr President, Commissioner, as I am speaking on this issue probably for the last time during the term of this Parliament, I shall not hide from you that I have a vague feeling of disquiet. I feel almost as if I am abandoning a child who has not yet fully recovered from an illness in the middle of the street and wondering who will take care of him from now on. Will the next Parliament, as I very much hope, contain two real heavyweights like Mr Böge and Mrs Roth-Behrendt to replace the two of them? Mrs Roth-Behrendt is not here, but I trust the term 'heavyweight' does not offend her. They are two heavyweights who have stood firm even when the issue in question was no longer quite so topical and it would have been easier to let it drop rather than carry on attending countless meetings.
I am wondering about this because even though the two committees, the Committee of Inquiry and the Follow-up Committee, have provided answers to many of the queries we raised, there are still further questions which remain. For example, I wonder who will from now on bring the required pressure to bear on researchers and on the world of science, which still has to provide many answers to our queries. Furthermore, will controls and inspections continue in the United Kingdom, both on the epidemiological front and in the ports where some not entirely healthy foodstuffs may still be found? Even though the guide for consumers has been corrected and revised in the latest edition, I am wondering whether it will be adequate to help the target readership to understand what they should be doing.
I would like to put one further question to the House and to the spectres who will fill it during the next parliamentary term. Who will still protect the consumers? Will others be as resolute as ourselves in defending their rights? The families affected by new variant Creutzfeld-Jacob's disease have received some compensation, but we should not forget the dire prediction of one professor, who said, 'Take care, the incubation period lasts for 15 years!' So we should not let the matter drop in this respect either.
Finally, the second bi-annual report states that almost everything has been done. Among the points missing is the follow-up to the Green Paper on food law. One more question, who will take the lead here? I wish them the best of luck!
Mr President, I also thank the rapporteurs. I must declare an interest in this debate as I am a beef and sheep farmer in Scotland. As most of my income used to come from exporting live pedigree cattle, I have a financial interest in the lifting of the export ban on beef from the United Kingdom. As a farmer I have watched the devastation BSE has caused, not just to British farmers but also to all the ancillary industries, such as transport, auction marts, abattoirs and downstream industries. British agriculture is now experiencing a crisis in all sectors.
While I welcome the report in that it gives us a chance to review the situation, there are a number of points I wish to comment on. Firstly, it is a great tragedy that BSE was treated as a British, and not a European, problem from the start. As tens of thousands of tonnes of contaminated feed were exported to mainland Europe, there was bound to be a European-wide problem.
I am delighted the Commission is taking such a tough line on food safety throughout the beef industry in Europe as a whole, as this is the only way to protect public confidence. It is a pity that some nation states do not feel as strongly.
Being closely involved in the industry, I can assure Members that a huge effort has been made to make British beef safe. While we still have a few cases of BSE in some herds - mostly dairy - due to consumption of contaminated feed, most beef herds have never had any cases - and that includes my own - yet we all suffer. The paperwork and record-keeping is now in place to give complete traceability from birth to the finished cut of meat in the shops. It is a huge burden of extra work for farmers, but well worth it to get the market opened up. The market and abattoirs are weighed down with inspectors at every level and the cost of inspections is now about 75 % of total costs to ensure that the rules are followed.
The British ban on meat on the bone is stupid and unnecessary and should be lifted. However, I welcome this report.
On behalf of the President, I would like to thank Mrs Roth-Behrendt for giving up her speaking time to allow us more time to finish the debate. Commissioner Bonino now has the floor.
Mr President, I will give a very short and rather more political answer. First of all, I would like to thank the rapporteurs, and then I would point out that this is sort of our last debate, the last debate for this Parliament and perhaps also for this Commission, and in a way I shall miss it. I shall miss it because above and beyond what we have achieved together - and the report sets this out clearly - I believe we have developed a working method (although this has not been easy for you, I imagine, nor for me either, I am sure you will grant me that) which makes each side's responsibility clear, thereby avoiding institutional confusion and seeking cooperation despite our differences.
Leaving aside specific points, I think this is the most important thing that we have learned together. And I believe that the future Parliament and the future Commission should safeguard this method they have inherited in relations between the two institutions, with regard both to transparency and to scientific excellence. Some dossiers - apart from BSE where problems remain to be resolved as Mr Santini and Mr Imbeni pointed out - deal with complex subjects such as hormones for example, which Mrs Roth-Behrendt mentioned, or genetically modified products: in short, on the food safety front there are complex dossiers for whoever comes along.
The last point I should like to stress is the precautionary principle. I believe that first and foremost it is important to get this established at European level and then to promote it later at international level. We hope to get a consensus on 19 April for the precautionary principle to be included in the procedural manual for the Codex Alimentarius. If we succeed I think this will not just be an important milestone for the Union but will help in asserting this principle at international level.
This is the legacy, one might say, that you are leaving for the future Parliament and that we are leaving for the future Commission. I do sincerely hope that whatever specific problems there may be, this working method becomes a shared resource. Perhaps just for once I may do something I never do and thank the Commission departments and my own office which, with you, have shown great patience and also, I believe, considerable tenacity.
Many thanks, Mrs Bonino.
I would also like to say, on behalf of the President, that we have always followed what you have said at the rostrum with great interest. We would like to reciprocate your kind words about the European Parliament and to offer you our best wishes in your personal political career and to wish you every happiness in the future.
Question Time (Council)
The next item is questions to the Council (B4-0157/99).
Let me welcome the President-in-Office of the Council, Mr Verheugen, and I should also like to point out from the start that Mr Verheugen has to leave the House at 6.50 p.m. to make his journey back. It would therefore be a good idea if we were to focus our questions so that we can ask as many as possible and so that Mr Verheugen can answer them. In any event, we have already agreed that at the next part-session there will be ten extra minutes to make up for the ten minutes we shall miss today because he has to leave at 6.50 p.m. for reasons outside his control. I have now informed the House of this fact.
Question No 1 by Patricia McKenna (H-0222/99)
Subject: European central banking and monetary system Can the Council indicate how it is proposed that new 'Euro' currency will be regularly issued after the Member State currencies are replaced, and whether it will be by 'Euro' bond issues to the commercial banks only, in effect incurring new debt in the system, or as free issue 'Euro' currency, incurring no debt, or some combination of both, especially as a major declared intent of the system and associated convergence criteria and Stability Pact is debt reduction?
Can the Council inform Parliament as to which EU Member State central banks are fully privately owned, which ones are partly so, and which are fully publicly owned? Can it say if it regards it as proper that either party or fully privately owned central banks should be constituent parts of the European System of Central Banks, and even part owners of the European Central Bank, both established by the European Union Treaties, giving private financial interests some measure of control over the European monetary system, something potentially not conducive to the declared aim of monetary stability?
I give the floor to Mr Verheugen to answer Mrs McKenna's question.
Mr President, according to the recommendations of the Madrid European Council in December 1995, as from 1 January 1999 the participant states issue new, negotiable public debts in euros. At the same time they convert the major part of their outstanding public debts into euros, pursuant to Council Regulation No 974/98 of 3 May 1998. During the transitional period from 1 January 1999 to 31 December 2001, private issuers can convert outstanding bonds into euros in accordance with that Council regulation. They can issue new bonds in euros. At the end of the transitional period, all new bonds issued by public and private issuers will be issued in euros or in foreign currencies. All outstanding debts issued in national currencies that then no longer exist can only be serviced and paid in euros from the year 2002.
Pursuant to Council Decision 317/98 of 3 May 1998, the central bank legislations of those Member States participating in European monetary union must comply with the EU Treaty provisions and ensure that the central banks of those Member States that take part in European monetary union are totally independent.
When we talk about the whole question of issuing currency without debt, the argument that has been given is basically that it causes inflation. Commercial banks multiply the money supply issued by at least 10 to 15 times, and this is the reason that states get into debt, i.e. so that banks can make these huge profits. Considering that this whole project was supposed to ensure a reduction or elimination of debt, I do not think that is going to do it - do you agree?
Mr President, Mrs McKenna, I do not agree. The level of private debt and the level of public debt are two entirely different indicators of economic development. The level of public debt tends to be a more critical indicator while the level of private debt can reflect increasing investment activity. You must clearly distinguish between the two. But what we must concern ourselves with in this context is quite simply the question of from when these bonds will be issued in euros. I have answered that question.
I have a supplementary question. As you know, I come from Sweden. The Council is probably aware of the current debate as to whether we should join the single currency. I frequently find myself at all kinds of meetings where this issue is discussed.
One question keeps on coming up - and it is one I cannot answer. Perhaps you can assist. There is always someone who wants to know what happens if a country wishes to abandon the single currency. If a feeling develops that the social and economic impact is proving negative, is there any legal possibility of leaving the single currency and reinstating a country's national currency and central bank?
Mr Sjöstedt, that is an interesting question. I will answer it in political rather than legal terms. What you suggest in your question is not possible. There is no provision for it in the Treaty. Anyone who has joined the common currency cannot get out.
Question No 2 by Alexandros Alavanos (H-0224/99)
Subject: Implementation of the Philoxenia programme Parliament, the Commission and the Economic and Social Committee have already approved the adoption of the multiannual programme to promote European tourism entitled 'Philoxenia'. Given the importance of tourism for job creation and the dissemination of European culture and in view of the fact that the Council of Ministers for Tourism is constantly deferring adoption of the programme, will the Council say when the final adoption of the programme can be expected? Can it assure Parliament and the Commission that it will be possible to implement the programme as soon as possible and will it say whether there are any problems within the Council in connection with its final adoption?
I give the floor to Mr Verheugen to answer Mr Alavanos's question.
Unfortunately I have to tell you that this subject has been discussed on a number of occasions within the Council and that unfortunately the fundamental differences of opinion could not be resolved, although the Austrian Presidency went to great trouble to do so. Some delegations expressed reservations even though the presidency had proposed reducing the programme's long-term budget. Regrettably, I cannot even foresee at this moment whether or when the Council can adopt the Commission proposal.
The President-in-Office has disappointed me with his answer, since he said in his reply that he could not think when the debate on the report would take place. I would like to ask him the following questions.
Firstly, is there still a possibility that this endorsement will be given during the German Presidency?
Secondly, with regard to the topical issue of tourism, has the Council considered the impact the Yugoslavian crisis in Kosovo will have on tourism in many regions of the Balkans, possibly including Northern Greece, if this crisis is not resolved soon? Has the Council considered the possibility of introducing measures to support the tourist industry?
Mr Alavanos, I understand your disappointment, but all the presidency can tell you is what the Member States are prepared to do and in this case the situation is that a number of Member States have very fundamental reservations about this programme to promote European tourism; they do not want it at all. There are other Member States which do not want it in this form. No consensus is emerging on this issue in the Council, which is why I am very sorry indeed to have to tell you that I do not see the slightest chance of this matter being concluded during the German Presidency, at least not with a positive outcome.
Question No 3 by Nikitas Kaklamanis (H-0227/99)
Subject: Statements by Ecevit following the arrest of Öcalan The Turkish Prime Minister, Mr B. Ecevit (who in 1974 gave the order to attack the Republic of Cyprus, a UN Member State currently applying for membership of the EU) announced to Turkish and foreign journalists immediately after the arrest of the PKK leader, Abdullah Öcalan, that Turkey would not accept advice from any European country in connection with the trial of Öcalan.
What is the EU Presidency's position on this statement by the Prime Minister of a country which continues to ban the Kurdish Democratic Party from taking part in elections and is responsible for unprecedented crimes against the peoples living on its territory?
I give the floor to Mr Verheugen to answer Mr Kaklamanis's question.
Mr Kaklamanis, in its statement of 22 February this year, the European Union took note of the Turkish Government's assurance that Abdullah Öcalan would be given a fair trial. The European Union expects that to mean fair and correct treatment and also a public and constitutional trial before an independent court, access to the legal adviser of his choice and admission of international observers to the trial.
The European Union once again emphasises its firm rejection of the death penalty. At the same time the European Union reaffirms its condemnation of all forms of terrorism. The legitimate fight against terrorism must be conducted on a basis of full respect for human rights, the rule of law and democratic standards. Regarding the exclusion of the Kurdish Democratic Party from the elections, I am sure the honourable Member is aware that on 8 March 1999 the Turkish Constitutional Court unanimously rejected the public prosecutor's application for a temporary injunction to ban this party from participating.
Mr President-in-Office, this morning I heard Chancellor Schröder say that NATO's attacks were being carried out in the name of human rights and on behalf of the Albanian minority in Yugoslavia. You cannot allow human rights to be served up on an ad hoc basis or 'à la carte '. Yesterday, the Turkish newspapers wrote that international observers have not been allowed, and will not be allowed, to attend the trial of Mr Öcalan. I would therefore like you to answer the following questions. If this is in fact the case, what will the Council do in relation to Turkey, which is linked by an association agreement with the European Union? Secondly, I am surprised that you are not aware that there is a more recent decision which forbids the ADEP Party from taking part in the elections, thereby depriving 20 million Kurds of their human right to express themselves politically in the elections. What does the Council intend to do about this?
Mr Kaklamanis, the Council is employing every political and diplomatic means to make it clear to the Turkish Government what European human rights standards mean and that it expects Turkey to observe European human rights standards in every individual case and in every situation.
I would like to put a couple of questions to the President-in-Office.
Firstly, with the experience both he and Parliament have, does he seriously believe that the current regime in Turkey will hold a fair trial based on the principles of the rule of law? If so, on what does he base this confidence?
Secondly, why does he immediately 'latch on' to the terrorist issue, regardless of whether this exists or not? Perhaps this is a way out for Turkey, a pretext for Turkey to treat Mr Öcalan as it wishes, or whoever else it arrests? Is he setting himself up as the counsel for the defence of the Turkish authorities and providing it with just such an alibi?
Mr Kaklamanis, it is not a question of what I believe. Nor is it a question of what the Council believes the Turkish Government will do. It is a question of us using our powers of influence to attain our common goal, in this case a fair and constitutional trial. I have already told you that we are using these powers of influence, almost on a daily basis.
Question No 4 by Maj Theorin (H-0228/99)
Subject: Western Sahara Like other colonised nations, the people of Western Sahara are entitled to self-determination and independence, but Morocco, which for nearly 24 years has occupied Western Sahara in breach of the UN Charter and international law, stands in the way. It has hampered, delayed and blocked the UN peace plan. Nevertheless, the EU is giving Morocco substantial economic aid.
How does the Council reconcile EU aid to Morocco with the latter's occupation of Western Sahara? How does the Council intend to further the implementation of the UN peace plan?
I give the floor to the President-in-Office to answer Mrs Theorin's question.
Mrs Theorin, the Council is already closely involved in the United Nations' ongoing activities relating to the referendum on self-determination for the region of Western Sahara in the years 1999 and 2000. Developments have been followed closely by the Member States and through the activities in the United Nations. In the framework of the common foreign and security policy, the initiatives of the UN Secretary-General have been considered repeatedly and on a regular basis, in particular in the CFSP working group responsible.
On 29 December 1998 the presidency made a statement on behalf of the European Union, unreservedly supporting the United Nations' efforts to find a fair and lasting solution. That is why the European Union noted with great interest the following decisions by the Moroccan Government. Firstly, it decided to formalise the status of the UNHCR in the region concerned. That should now make it possible to resume the pre-registration activities in the Tindouf camps. We hope discussions will now begin with the UNHCR on the draft protocol on the return of the refugees.
Secondly, the agreement on the status of the MINURSO troops is to be signed. This decision will permit the orderly and prompt deployment of the forces needed to implement the planned solution while at the same time simplifying the everyday implementation of MINURSO operations. From the European Union's point of view there is therefore no reason to reconsider the EU aid to Morocco because of developments in Western Sahara.
Thank you very much for that answer. Negotiations between the UN and Morocco actually began yesterday, I believe. It would be interesting to hear whether the Council has any information on what has been happening on that front.
The fundamental point to bear in mind is the length of time we have all been waiting for this referendum to get off the ground; the pressure on Morocco has been kept up for a long time now. Even though we are providing financial assistance, it would be interesting to hear whether the EU Council of Ministers is ready to lean on the Moroccan Government in an effort to prevent it from once again taking a decision on a referendum, only to postpone implementation.
Around 160 000 people are living in various refugee camps, with almost as many soldiers to guard them. It therefore makes sense to ensure that this process is initiated in a right and proper way. I am keen to hear what the Council is willing to undertake.
Mrs Theorin, the Council entirely agrees with the political intentions you have just expressed. We too want to see this conflict finally resolved by means of the referendum, followed by free elections. To this end the Council has itself embarked on a number of activities and has supported others. And it will continue to do so. We will continue to exert the necessary political pressure in order to achieve our common objective, and we will always examine developments in the light of new decisions. So if new developments force us to change our position and to take new decisions, we shall do so.
Mr President, I think that we are going to have to ask the Council to draw up a treaty explaining its diplomatic influence, its intentions and its means of exerting pressure, whether it is regarding Turkey or Morocco, as none of this seems very clear.
The original question made some clear requests. Economic aid is a means of exerting pressure that we can understand, if you tell us that you want to use it, but you say that you do not. So what other means of pressure do you propose? Also, after all this vagueness - we are now seeing it with regard to Kosovo - the Council tells us that everything has been tried from a diplomatic point of view.
We have a few reasons to doubt this. What is your influence? We would really like to know. It is like the situation with Turkey: how do you manage to gain assurances and influence, by what means? We think that economic means are appropriate, but if there are other means you could explain them to us. After all, they are not state secrets.
I hope I have misunderstood the honourable Member. But I almost had the feeling she wanted to have me say that military means could be used against Morocco in order to achieve the desired objective. I hope that was a misunderstanding and that she did not mean to insinuate that. After all, the situation is quite different. We have a number of means of exerting pressure on Morocco, and we are doing so. Morocco is involved in processes of dialogue and consultation on a regular basis. Morocco has associate status, Morocco is part of the Barcelona process. Indeed tomorrow the Mediterranean Conference, Barcelona II, is opening in Stuttgart, and of course these questions will be on the agenda. As I said, we are employing every political and diplomatic means available to us.
The Council does not currently consider that the use of other instruments is appropriate. I have already said that.
Mr President-in-Office, we may perhaps be tiresome in demonstrating so much concern for one of our unresolved problems, but you must understand that there have been cases in the past where it was better to be safe than sorry.
As you are well aware, Mr Baker's special envoy mediated between the Sahrawi people and the Moroccans with some success, although it is a shame that an American acted as mediator rather than a European. Nonetheless, we have been informed that Mr Charles Dunbar, Mr Baker's special representative, has thrown in the towel. He has stated that he cannot tolerate the fact that Morocco constantly opposes the United Nation's proposals to speed up the referendum on Western Sahara's autonomy and to guarantee a fair referendum.
And to stress the question, do you not believe that it would be better if, rather than just supporting the referendum, the European Union were to make use of its positive influence on Morocco and call for a fair referendum - which the Sahrawi people are anxiously awaiting - in the next six months, which will be a crucial period? It is a shame that we have to labour this point, but it would be far worse if, in December, we had to regret the European Union's lack of influence.
Mrs González, I too am sorry that I have to insist that you keep to the time laid down. You have exceeded the 30 seconds of time I allocated to you. I would therefore ask that you all try to keep to time; this will benefit us, as we will be able to get through more questions.
Mr Verheugen, you have the floor to answer the question by Mrs González Álvarez.
Mrs González Álvarez, you are certainly not being a nuisance. Believe me, I take this problem just as seriously as you do. But you now want to hold a political debate with me. I cannot hold a political debate with you because I can only present the Council's current position. I have already done so. Let me repeat: we agree on the objectives to be achieved, the operational implementation comes under the United Nations. The European Union is supporting these objectives by the means available to it and if developments show that the political instruments employed to date are inadequate, we will have to discuss other instruments. But at the moment the Council sees no need for this.
As they deal with the same subject, Questions Nos 5 to 8 will be taken together.
Question No 5 by Francisca Bennasar Tous (H-0235/99)
Subject: Island regions in the new context of the Amsterdam Treaty Article 158 of the Amsterdam Treaty sets out the Community's aim of reducing the backwardness of the least favoured regions or islands, and Declaration 30 annexed to the said Treaty recognises that 'island regions suffer from structural handicaps linked to their island status, the permanence of which impairs their economic and social development'. Bearing in mind that the additional costs involved in transporting people, goods and energy constitute one of the basic reasons for which island regions are unable to compete on the single market on an equal footing, and that Article 154 (ex Article 129B) refers explicitly to the need to link island regions with the central regions of the Community, what specific measures does the Council intend to take in order to ensure that island regions are properly integrated into the internal market on an equal footing?
Question No 6 by Roy Perry (H-0241/99)
Subject: Interreg for islandsDoes the Council intend to support calls for a specific strand on inter-island cooperation being included in the Interreg programme as requested by Parliament amendments at first reading to the Varela Suanzes-Carpegna report on the European Regional Development Fund?
Question No 7 by Vincenzo Viola (H-0246/99)
Subject: Integrated programme for EU island regionsIn the light of Articles 154 and 158 of the EC Treaty as amended by the Treaty of Amsterdam, and Declaration 30 annexed to the latter Treaty, Commission DG XVII has drawn up a communication on the use of renewable energy in the EU's island regions. At an earlier stage, DG XII commissioned a study on research and technological development in island regions, and DG XI drafted a code of practice for island waste management. To date, and in spite of the explicit call by the EP, the plans concerned have not found practical expression in an integrated programme to aid the EU's island regions, home to 14 million citizens of 12 Member States, to enable them to compete on equal terms with mainland regions, which do not start out with the same intrinsic geographical handicap.
What measures will the Council take, not least in connection with Structural Fund reform and the Interreg Community initiative, with a view to giving effect to the provisions which it has itself laid down in the Treaty of Amsterdam?
Question No 8 by Konstantinos Hatzidakis (H-0260/99)
Subject: Measures in support of the island regions of the UnionArticle 158 of the Amsterdam Treaty states that one of the Union's commitments is to take measures to reduce the backwardness of the least favoured regions or islands. Furthermore, Declaration No. 30 annexed to the Amsterdam Treaty recognises that the islands suffer from structural handicaps arising from their particular status as islands and calls on the Union to take account of those handicaps and, where necessary, to take specific measures in order to integrate those regions better into the internal market on fair conditions. Will the Council, therefore, say what preparatory measures it has taken to translate the provisions of Article 158 and Declaration No. 30 into practical projects and programmes once the Amsterdam Treaty has entered into force?
I give the floor to Mr Verheugen to answer these four questions.
Let me tell the honourable Members that the Council is aware of the particular problems facing the islands and has always attached special importance to political strategies to promote the integration of the islands into the common market. One of the main aims of the reform of the Structural and Cohesion Funds in the framework of Agenda 2000 is to concentrate aid on the particularly needy and the poorest regions. In this regard the Council recognises that the task of regional policy is to develop all the existing potential in order to make up for structural imbalances and backwardness and to speed up economic and social change in the disadvantaged regions, including the islands. So we will continue to support the island regions in the next aid programme period too. Negotiations are currently still underway with the European Parliament on the exact formulation of the regulation on the European Regional Fund, which is especially important here, in the framework of the informal conciliation and legislative procedure. I have just come from a conciliation procedure on the subject and can describe the situation as it evolved just three-quarters of an hour ago. It looks as though agreement could be reached relatively quickly between Parliament and the Council on the outstanding questions.
Let me also point out that the Commission recently stated that special attention must also be given to including the island regions in the measures under the Interreg C Community initiative. Without prejudice to the further procedure, I think that too seems useful.
This is the first time that we have been able to discuss island regions with the Council. Article 158 of the Amsterdam Treaty, which forms the basis of the cohesion policy, was wrongly translated in some of the Union's official languages. The only logical meaning of this article, thanks to the addenda introduced by the Amsterdam Council, is to consider all island regions of the Union as least favoured regions due to their geographical handicap, which is the reason for additional costs in the transport or energy sectors, for example.
However, the Council has interpreted this article restrictively in its regulation on the ERDF by talking of least favoured islands. This definition is unclear. Is it based on criteria linked to economics, geography and remoteness? And, first and foremost, I should like to say that it is an erroneous definition as it is at odds with Declaration 30 that is annexed to the Treaty and also goes against common sense itself.
Why should a reference to least favoured islands have been included in the Amsterdam Treaty when, in fact, they were already included among the least favoured regions in the former article? Would it perhaps be because the Council wishes to add a new category of regions, namely all the island regions, to the least-favoured regions of the European Union?
In the new regulations for the Structural Funds, why does the Council now not wish to adopt the position it held in Amsterdam in defence of the island regions?
Mrs Bennasar Tous, the Council firmly rejects your interpretation of the Amsterdam Treaty. It takes a different view, and it will adhere to that view. Its policy is that the criterion of need must of course be applied in evaluating whether island regions are eligible for aid.
I should like to press the President-in-Office on that point. The Commission guidelines for Interreg definitely state that particular attention needs to be paid to ultra-peripheral and insular regions. I represent the Isle of Wight, off the south coast of England, undoubtedly a border region, and it has a GDP of 64 % of the European average. Can I go back to the Isle of Wight and tell the people that the new Interreg proposals will help islands like theirs?
Mr Perry, I am grateful for that information and will pass it on to the Commission. It is not my job nor is it the Council's job to decide what regions of Europe receive aid under what criteria. That is up to the Commission. But let me point out to you that a region that attains less than 75 % of the average level of prosperity in Europe is eligible for aid from the Structural Funds, indeed under Objective 1. Please discuss that with the Commission as it is not in the Council's remit.
Mr President-in-Office, we were discussing this a short while ago in private, but now we must say the same, or similar, things in public.
As you are not an islander, I feel I must point out that islands are not just places for holidays, with sunshine and the sea. They are regions which, especially in winter, face special problems of isolation. This is a constant disadvantage for islands and affects them in many ways.
The point I want to make is that there are many Members in this Parliament who are concerned about these issues. You previously heard the debate in the advisory committee where I expressed the views of the European Parliament. Particular attention must be paid to islands, and what was decided in Amsterdam must be translated into practical action. Interreg is the first opportunity we have had to promote the interests of ultra-peripheral and insular regions, and we would therefore like a commitment on the part of the Council.
Mr President, I would like to finish by asking the President-in-Office if a specific strategy for islands is being prepared in the Council. I imagine that the answer will be a negative one but I hope that something will be done in the future.
Mr Hatzidakis, what the Berlin Council decided in relation to Agenda 2000 applies. Agenda 2000 takes account - excellently, in my view - of the interests and needs of the island regions. Indeed, at the moment we are jointly involved in transposing the Berlin decisions into regulations and it is the Council's view that this takes full account of the needs arising for the island regions.
Mr President-in-Office, my question refers to a special type of island, that is, those included amongst the outermost regions covered by paragraph 2 of Article 299 of the new Amsterdam Treaty, which have been granted special status. However, it is a question that Mr Verheugen will probably not even have to consult his notes to answer as I believe that he was present at the evening session of the Berlin European Council.
In Agenda 2000, the Commission of the European Communities stated that these outermost regions were to remain exempt from the condition that the per capita GDP must be less than 75 % of the Community average to warrant Objective 1 status.
On the same night, the President of the Spanish Government confirmed that this objective had been achieved, but then, on checking the text, we see that this is not the case. I would like to know if the President-in-Office remembers what agreement was actually reached that night and what the situation of the outermost regions is following the agreement by the Berlin European Council, in other words, if they are included as Objective 1 regions.
Mr Medina Ortega, you overestimate my powers of recall. I do not want to tell you anything that is untrue. I will have to take a look at the Berlin Protocol, for I have no recollection at all of the discussion to which you have just referred. All I can tell you is that what I said also applies to the ultra-peripheral regions, as these are all islands of course. If they fulfil the criterion of need, they will receive aid.
Question No 9 by Roberto Speciale (H-0236/99)
Subject: Trade in human beings in Sudan Recent reports in an Italian national daily newspaper have highlighted the existence of trade in human beings in Sudan, especially in the south of the country, including minors from the Dinka and Nuba tribes in particular.
Is the Council aware of this situation?
If so, has it contacted the Sudanese authorities to verify these reports and express the European Union's total opposition to such practices?
What reprisals mights the European Community take in order to end this trade (beginning with the suspension of all aid and cooperation programmes)?
I give the floor to Mr Verheugen to answer Mr Speciale's question.
Mr President, the Council is aware that abductions, cases of slavery, slave trading and other serious human rights violations of the kind take place in Sudan. As early as 14 April 1998, the European Council made a statement on the human rights situation in Sudan, pointing out that serious human rights violations are still being committed there. The EU calls for unconditional respect for human rights in all parts of Sudan and urges that human rights observers be stationed in Sudan. Moreover, the EU calls for international observers to be given unrestricted access to regions in which abductions, cases of slavery, slave trading or similar human rights violations are reported. The European Union submitted a draft resolution to the 55th Human Rights Commission in Geneva which specifically refers to the problem of slavery. The EU will continue in future to raise human rights questions with the Sudanese Government with the aim of changing the Sudanese Government's attitude to slavery too. The European Union has already suspended its economic cooperation with Sudan, with the exception of humanitarian aid. The suspension of humanitarian aid would only harm the civilian population and is therefore not being considered as a possible means of exerting pressure on the Sudanese Government.
Mr President, I should like to thank Mr Verheugen for his reply, with which I am satisfied. I am very glad that the Council is aware of the situation and wants to intervene. I hope that there will be definite results and a change of attitude on the part of Sudan's government, but I do of course understand that this is not in our hands, though to some extent it may depend on our determination.
I know that peace negotiations on the internal situation in Sudan should be getting under way in Nairobi in the next few days, and I am wondering, Mr President- in-Office, if this issue could not be raised at these negotiations as well, so that Sudan feels the pressure brought to bear by the international community. In any case I would like to thank you for your answer.
Mr Speciale, I note that we agree entirely on the political objective. As to your specific question whether human rights issues can be included in the discussions due to begin in Nairobi, I cannot answer it off the cuff. Please understand that first I will have to find out about the substance of these negotiations, and then I will be happy to give you a written answer.
Question No 10 by Jonas Sjöstedt (H-0238/99)
Subject: Amsterdam Treaty In the Council's estimation, when will it be possible for the Amsterdam Treaty to enter into force? What are the remaining obstacles? In what way will the association of Norway and Iceland with the Schengen agreement be affected by the Amsterdam Treaty?
I give the floor to Mr Verheugen to answer Mr Sjöstedt's question.
The final instrument of ratification was deposited on 30 March 1999 and the Amsterdam Treaty will therefore enter into force on 1 May 1999 pursuant to Article 14. Pursuant to Article 6 of the Protocol integrating the Schengen acquis into the framework of the European Union, the Republic of Iceland and the Kingdom of Norway shall be associated with the implementation of the Schengen acquis and its further development on the basis of the agreement signed in Luxembourg on 19 December 1996. Appropriate procedures shall be agreed to that effect in an agreement to be concluded with Norway and Sweden by the Council, acting by the unanimity of the 13 members mentioned in Article 1 of the Schengen Protocol.
Together with the Commission, the Presidency-in-Office of the Council conducted negotiations with Norway and Iceland on the basis of the guidelines adopted by the Council. The Council was informed of the outcome of the negotiations; the association agreement is to be concluded as soon as possible after the Amsterdam Treaty enters into force.
I should first of all like to thank the Council for its answer, and then I have a supplementary question. There is a protocol attached to the Treaty of Amsterdam dealing with the incorporation of the Schengen acquis into EU law. In it is a provision stating that the Council is to decide on the legal basis for the various parts of Schengen.
I was wondering how much progress has been made. Is there any deadline by which this work should be completed? And is it possible to comment as of now on what the basis in EU law will be for the various parts of the Schengen acquis ?
Subject to checking the matter, because of course there is no way I can have this information, let me tell you that the work is far from completion. The problem is that, as you perhaps know, one Member State has strong reservations on principle about this whole question. We are currently making very serious efforts to persuade this Member State to withdraw its reservations.
Thank you, Mr President-in-Office. As you know, this morning Chancellor Schröder announced a new intergovernmental conference, which is to end again next year. I just want to ask whether this intergovernmental conference is to be given a mandate even before the Amsterdam Treaty enters into force and which specific parts of the Amsterdam Treaty will be renegotiable there.
No, the mandate will be given at the meeting in Cologne in the first week of June and no parts of the Amsterdam Treaty are open to renegotiation. One of the topics that will be discussed there is the famous left-overs of Amsterdam, but this is only one of the subjects, as others are also on the agenda.
I simply have a question on the agreement due to be reached with Norway and Iceland in the run-up to Schengen's incorporation into the Treaty of Amsterdam. Will Parliament be consulted on this agreement?
The rules of the Amsterdam Treaty apply here.
Question No 11 by Peter Truscott (H-0242/99)
Subject: The situation in Jammu and Kashmir Can the Council comment on future prospects for peace in Jammu and Kashmir? Does the Council have any plans to offer its good offices to act as an intermediary between India and Pakistan to help resolve the Jammu and Kashmir issue?
I give the floor to Mr Verheugen to reply to Mr Truscott.
For some time now the European Union has been concerned about the tense situation in Kashmir, which is a threat to peace and stability in the region. For this reason it is observing developments there with particular attention. The EU takes the view that the dialogue between India and Pakistan is the key to resolving the Kashmir conflict that is so seriously affecting relations between the two countries. The Union has therefore repeatedly appealed to both parties to do their utmost to seek a negotiated settlement of all outstanding issues between the two countries, and in particular the Jammu and Kashmir issues.
The summit meeting that was recently held in Lahore between the prime ministers of India and Pakistan gives reason to hope that both sides are seriously endeavouring to establish good-neighbourly relations, which could also improve the prospects for peace in Jammu and Kashmir.
The Council will be aware that on 11 April India test-fired a medium- range ballistic missile, the Agni 2, which has a range of 2, 000 km and is capable of delivering a nuclear warhead. In view of this serious development and the possibility of creating further instability in the region, will the Council redouble its diplomatic efforts to bring about a settlement in Jammu and Kashmir?
I can answer this question in the affirmative. The Council is extremely concerned about the arms build-up in the region and the question you have just addressed will be discussed in the Political Committee in the very near future.
As the author is not present, Question No 12 lapses.
Question No 13 by Ulla Sandbæk (H-0243/99)
Subject: The euro and Mr Joschka Fischer's remarks of 12 January 1999 The President of the Council told Parliament that the introduction of the euro entailed great opportunities and equally great risks. The risk would arise if this bold step were not followed up by the EU, as a logical consequence, with further equally bold steps towards complete integration.
Will the President of the Council give details of the further steps towards integration he considers to be necessary, and why?
I give the floor to Mr Verheugen to answer Mrs Sandbæk's question.
The conclusions reached by the European Council in its meeting in Vienna in December 1998 emphasise, inter alia , that the euro will strengthen Europe's ability to promote employment, growth and stability and that the introduction of the single currency will increase the need for economic coordination. The European Council stressed in particular that economic policy coordination needs to be deepened and strengthened in order to ensure the success of economic and monetary union and to support sustainable, employment-promoting growth.
It took the view that the existing economic challenges demand an effective and coordinated response that encompasses budgetary, monetary and structural policy. Finally, the European Council requested the ECOFIN Council to report to it in Helsinki on the functioning of economic policy coordination in the third stage of economic and monetary union.
The basic principles of the economic policy of the Member States and the Community for 1998/99 underline in a similar manner that the Member States' economic policies, especially their financial and their monetary policy which now comes under the sole responsibility of the Community, together with the structural reforms, should be consistent with each other and mutually supportive. The aim here is to achieve low inflation, accompanied by sustainable and employment-promoting growth.
You have explained that it is the financial policy and the monetary policy that must be coordinated, but can you specify the particular areas of economic policy in which it is planned to promote integration in connection with EMU?
The Council believes in the need for closer coordination in all macroeconomic fields, which means financial, budgetary and fiscal policy, together with economic policy in the narrower sense.
I am sure the President-in-Office is correct in saying that a single currency requires the deepening of our economic cooperation. However, would he agree with me that the United States is clearly a single market and has a single currency but it has not found it necessary to harmonise taxes? So, to make a success of the euro, it is not necessary to harmonise direct or indirect taxation.
I take note of that and would point out that I did not refer to 'harmonisation' of taxes but to 'coordination'.
Thank you for that semantic clarification, Mr Verheugen.
Question No 14 by José Salafranca Sánchez-Neyra (H-0245/99)
Subject: Rio Summit Taking advantage of its institutional position, Parliament has been encouraging relations between the Union and the countries of Latin America. Over the past few years it has approved increases under the principal budget headings used to finance cooperation with the latter region. It has regularly attended both formal and informal summits of Union Heads of State or Government and meetings of the San José and Rio Group Ministerial Conferences.
Bearing the above points in mind, what arrangements has the Council Presidency-in-Office made to enable Parliament to take part in the forthcoming Summit of Heads of State or Government of the European Union and the countries of Latin America and the Caribbean, due to be held in Rio de Janeiro in June of this year?
I give the floor to Mr Verheugen to answer Mr Salafranca's question.
This question came up at the trilogue today. It is a question that is discussed at almost every trilogue between the Council, Parliament and the Commission, and the result is always the same. The decision on the possible participation of Members of the European Parliament in the Summit of Heads of State and Government of the European Union, Latin America and the Caribbean, due to be held in Rio de Janeiro at the end of June 1999, will be guided by the procedure the Council decided on 30 October 1998. The Austrian Presidency explained this procedure to the European Parliament in the trilogue on 16 December 1998 and, as I said, it was also discussed at today's trilogue.
This procedure dates back to the discussion of the question during the Strasbourg trilogue on 17 July 1998 between representatives of Parliament, the Council and the Commission. Accordingly, the Council will examine the request addressed to it by the President of the European Parliament on 11 March 1999, in other words it will consider whether Members of the European Parliament can participate on an individual basis.
Clearly, when I drew up this written question, I could not have known that it was to be discussed in this morning's tripartite dialogue.
This is now a recurring question as I put it to the presidency's representative at the Conference of Delegation Chairmen. However, I should like to know if the German Presidency supports the idea of Parliament attending the summit since its feelings on the role Parliament should play in the process of European integration appear to differ from those expressed by Chancellor Schröder this morning. Parliament has already attended the Rio and San José Group Conferences and I should like to know if the Council believes that Parliament should have an active role, as is only natural. This is an important matter; we cannot be sure that no budget decisions that affect, or may affect, Parliament's responsibilities will be taken during the forthcoming summit. What does the presidency think? Would it support Parliament's active presence at the summit?
As I said, the question of the European Parliament's participation in the Rio Conference will be considered on the basis of the principles decided by the Council. The presidency cannot do otherwise; it has to adhere to the principles decided by the Council. It cannot give any undertakings beyond that. It does not have the power to do so. If anyone wants to go beyond that, then this question will have to be addressed during the process of institutional reform that is about to get underway. But let me say on behalf of the presidency that as a matter of principle we should be very careful not to confuse the different tasks, responsibilities and levels within the European Union. It must always remain clear which European Union institution is acting on the basis of which responsibility, so as to ensure the necessary transparency vis--vis the people. The Council is against anything that would tend to confuse or blur the different responsibilities.
Question No 15 by Robin Teverson (H-0248/99)
Subject: Voting rights in Gibraltar The European Court of Human Rights has ruled that residents of Gibraltar must have the right to vote in the European elections. In order to bring this about, there will have to be a unanimous agreement in Council, and ratification by Member States, to amend the current law under which United Kingdom residents, but not Gibraltarians, have the right to vote in European elections.
Given this ruling, what plans does the Council have to amend the Treaty to allow the people of Gibraltar to vote?
I give the floor to Mr Verheugen to answer Mr Teverson's question.
This a very sensitive issue. The Council would be very pleased if both states finally managed to reach agreement on it. The Council has not yet considered the possible consequences of that ruling. It attaches the utmost importance to the right to vote in elections to the European Parliament and, in this respect, to the implementation of the principle of elections by direct universal suffrage laid down in Article 138 of the EC Treaty.
Any change to the act introducing the election by direct universal suffrage of the Members of the European Parliament would mean that the Council had to decide the appropriate provisions unanimously, with the assent of the European Parliament, and recommend to the Member States that they adopt them in line with their constitutional rules. The Council would be most interested to hear the European Parliament's position on the subject.
Mr President, I would not disagree at all that this is a sensitive issue. But it is also one of principle, not just of theoretical principle but of one that has been tested in the European Court of Human Rights, as my question points out. It was a judgment made, not by a small majority of judges in that body, but by a vote of 15 to 2, a very large majority, in favour of the principle that in terms of human rights, citizens of Gibraltar should be able to vote in European elections. So although I am disappointed that the President-in-Office of the Council looks for agreement between the two Member States, surely this is an area where the Council, out of concern for human rights and following the ruling of an institution not in the EU, but one which it respects and is included in part of the Amsterdam Treaty, should take positive steps? Will the Council take those positive steps to correct this lack of human rights?
Mr Teverson, in view of the problems connected with all questions relating to Gibraltar, I am not in a position to give you the Council's position in response to supplementary questions. Each individual case and the subject of each supplementary question has to be discussed with the Member States. I will have to answer this question in writing. The same applies to any other supplementaries, because I am not authorised simply to express opinions here. I will have to answer any further questions in writing because they call for intensive consultations with the countries concerned.
Mr President-in-Office, this is not the first time this question is being discussed here in the European Parliament either. It has often come up during Question Time. Questions of this kind have been put very often and I must tell you quite honestly that your reply, namely that you could not provide any further information in response to further supplementaries, is very unsatisfactory as far as Parliament is concerned. Let me perhaps point out the following and ask you to take it further or even to provide some information if possible. We must always look at Gibraltar in terms of two different legal systems, because after all we know that Gibraltar's existing borders do not correspond to its historical borders. That is to say, there is a part of Gibraltar that is undoubtedly part of Great Britain and another part, the northern part, which is, if you like, Spanish territory under British administration. So would it not be possible, for example, at least to grant the right to vote to those people who live in the Spanish territory that comes under British administration? Surely at least that should be possible!
Mr Habsburg-Lothringen, this is the first time the question about this ruling has been raised and it is also the first time it has been considered. If you were asking whether you can draw my attention to a certain situation, then my answer is yes, you may.
We are not going to give the problem of Gibraltar all the in-depth attention it deserves here and now. Gibraltar is a colony belonging to a Member State but is within the boundaries of another fellow Member State of the European Union. This is something of an anachronism at the dawn of the 21st century.
But I should like to ask a very specific question that does not refer to a philosophical idea but simply to whether or not the presidency considers the European Community to be a Community of law. Are the legal rules, in this case the Treaties, only seen as valid rules because we are forced to abide by them? And if the Treaties state that progress on this subject must be on the basis of a unanimous decision, the Council will have to uphold the legal rules we have drawn up for ourselves and which the Council has set out in the Amsterdam Treaty.
Does the Council believe that the legal rules in the Treaties are only valid because we must abide by them?
Mr Salafranca Sánchez-Neyra, you have raised such a major question of principle that I really must answer it. Of course the Council takes the view that the European Union is a community based on law and that it must adhere strictly to its own standards and values.
As the author is not present, Question No 16 lapses.
Question No 17 by Vassilis Ephremidis (H-0254/99)
Subject: Subject-matter of informal Council meeting of EU Internal Affairs Ministers According to journalist sources, immediately after the secret service abduction of Öcalan, an informal extraordinary meeting of EU Internal Affairs Ministers was held in unprecedented secrecy close to the German capital, with the participation of the Swiss Internal Affairs Minister, the aim of which was to coordinate action to break up the PKK's logistical set-up, to establish codes for cooperation and the reciprocal provision of information between the secret services and to 'combat' the Kurds' communications network in Europe, mainly through the MED-TV television channel and the newspaper 'Özgür Politika'.
What were the reasons for convening this extraordinary informal meeting? Why the secrecy, what were the conclusions and what decisions were taken? What role is Europol to play and what other national, international or European enforcement agencies are involved in implementing those decisions? Do those decisions concern Kurdish organisations only or other organisations and movements operating in EU Member States?
I give the floor to Mr Verheugen to answer Mr Ephremidis's question.
Because of the incidents following the arrest of Abdullah Öcalan, the German Minister for the Interior convened a conference on 23 February 1999 in which the internal affairs ministers of several Member States of the European Union and of Switzerland as well as representatives from the Commission and the Council Secretariat took part.
The purpose of that meeting, of which the media were informed, was to evaluate these incidents in the participating states. In particular, the exchange of information covered the nature of the rallies organised by the PKK and the number of people who took part in the demonstrations in the various countries. No decisions were taken, since this was not a meeting of the Council of the European Union. It was simply agreed to improve the exchange of information with a view to any future such incidents.
Why all the secrecy? Why was this meeting of the Ministers for the Interior kept secret? Where is the transparency that is supposed to be pervading the European Union 'grazing'? Why must this be hidden from the people of the European Union, from the people it wants to get close to? Mr President, there is no answer to this.
What did they decide? What did they discuss? Were the discussions only about the PKK? Did they put it on trial, did they pass sentence on it and did they place it under special supervision? Or were the discussions about other organisations that are active within the European Union? Are we perhaps at the beginning of, or already witnessing, the same measures that Hitler and the Gestapo implemented against the Communists, the Jews, followed by the Social Democrats and finally all Democrats? Is the European Union perhaps being submerged by a wave of McCarthyism? Is that why you are hiding all this from us, so that you can take decisions in secret, and so that you can outlaw demonstrations against the war and other demonstrations, just as the Belgian Government did in Brussels recently?
Mr President, I should like an answer. Perhaps the President-in-Office is once again demonstrating his powerlessness. If that is the case, we are extremely dissatisfied that a President-in-Office who is incapable of giving an answer is appearing before us.
I must say that I am more than a little astonished at this statement - for it was not a question - by the honourable Member. It is the case in all Member States of the European Union and in all constitutional states that those responsible for internal security naturally do not hold sensitive talks, relating for instance to intelligence gathering, in public. There would be no point at all in this kind of meeting if the details were made public. I do not believe the situation is any different in any Member State of the European Union.
But I am happy to respond to your call for transparency and mention at least one point that was discussed and where there is no particular need for confidentiality. It is that the conference expressed regret that Greece did not immediately inform its European Union partners when Öcalan was arrested by Kenyan security forces and taken to Turkey.
Mr President, Mr President-in-Office, indeed we know that the MED-TV channel and the newspaper Özgür Politika provide very in-depth information. And we know the subject matter. Does the Council in fact plan also to use these channels to provide information to the Kurds who live in our countries?
My second question is this: what means are currently being applied to integrate the Kurds in Europe?
Mr Rübig, I cannot see the connection between your question and the original question so I will have to answer your question in writing.
Thank you very much, Mr Verheugen.
Ladies and gentlemen, this will be our last question. I have already informed you that, because of his travelling arrangements, Mr Verheugen has to leave us at 6.50 p.m. We have two minutes left. I therefore hope that we can deal with this question in these two minutes, with Mr Verheugen's customary brevity and Mrs Eriksson's help. Mrs Eriksson has taken this question over from Mr Seppänen, in accordance with the Rules.
Question No 18 by Esko Seppänen, which has been taken over by Mrs Eriksson (H-0256/99)
Subject: EU Staff Regulations What is the Council's view on the question whether the same person may legally receive both a salary and a pension from an EU institution? If this should prove to be illegal, what does the Council propose to do pursuant to Article 232 of the Treaty in the event of such a case arising?
I give the floor to Mr Verheugen to answer Question No 18.
Mr President, the Council is not aware of any such case of receiving two types of income, nor has the Commission presented any proposal to the Council with a view to changing the ban on cumulating benefits as laid down in the Staff Regulations.
This is a matter Mr Seppänen has raised with the Council before. We are talking here about a senior figure in the Central Bank being allowed to retire on a hefty pension while still being paid a salary. From the point of view of ordinary Finns, the person in question would be in receipt of an unacceptably large amount of money. Hence our curiosity as to whether the intention is to go along with the situation and authorise such an exception to the rules in the case of this particular individual.
Mrs Eriksson, I thought I knew what this was about; in a sense this subject is like an old acquaintance. May I point out that this question was dealt with in depth during a recent Question Time and that I answered in detail in relation to the particular case you have in mind. My assessment at that time of the situation and the legal position remains unchanged.
Thank you, Mr Verheugen.
Since we have now come to the end of the time set aside for questions to the Council, Questions Nos 19 to 44 will receive written answers.
Our thanks again to Mr Verheugen for attending.
That concludes questions to the Council.
Mr Ephremidis has the floor on a point of order.
Mr Ephremidis, let us see if we understand one another. We have reached the end of Question Time and I have said goodbye to Mr Verheugen. Now, as you have asked for the floor on a point of order, you must address the President, since it the President who deals with such matters. You have the floor for a point of order.
As a send-off to the departing representative of the Council, I would like to say that he has committed an act of parliamentary cowardice. He has accused my country of being responsible for the capture of Mr Öcalan. He can discuss this issue in the Council with representatives of the Greek Government. However, he cannot come here and level such a despicable accusation. I repeat: it is an act of parliamentary and political cowardice, and I doubt whether Parliament can accept such heinous acts from representatives of the Council. That is why I asked you to let me speak, and not so that I could speak for a second time on the same issue. I am very well aware of the Rules of Procedure and I also learned from you just now that I cannot table a second supplementary question. Let the President-in-Office take up with the competent ministers the issue of Mr Öcalan and the role his country played in delivering him into the hands of the Turkish executioners.
Thank you, Mr Ephremidis. Your words are on record and have therefore already been noted.
Mr Papayannakis, is this on a point of order? Well then, go ahead, let us have it!
Mr President, as you are aware, Rule 42 of the Rules of Procedure makes provision for priority questions, which must be answered within three weeks. I know the Rule by heart and you know it better than I do.
I am holding in my hands a written priority question which I tabled on 7 January 1999. It was tabled properly and in accordance with all the Rules, but I have not received an answer. I want to lodge a complaint. It is a question to the Council - naturally the Council, which is here, is not listening to us - but I should have received an answer. Who must I go to in order to get justice, as we say in Greece? I would like an answer, Mr President, because if I do not get one I will also complain in writing to the President.
Mr Papayannakis, if you have not received an answer, you should do what you have done and ask here in the House why your question was not answered. Following your request, I will immediately look into the reasons why you did not receive an answer within the time specified in the Rules. You have therefore taken the steps you need to take and asked the President in the House why your question was not answered. In turn, the President must give you an answer on what has happened to your question. Consequently, I should be grateful if you would remind me exactly which question it was, what it was about and the date on which it was submitted, so that I can investigate accordingly.
Mr Rübig has the floor on a point of order.
Mr President, I just want to warmly welcome to the European Parliament the Upper Austrian visitors from the union of private sector employees. Thank you for your understanding.
You have done that, and it will be noted in the Minutes.
The sitting was suspended at 6.55 p.m. and resumed at 9 p.m.
Functioning of institutions
The next item is the report (A4-0158/99) by Mr Herman, on behalf of the Committee on Institutional Affairs, on improvements in the functioning of the institutions without modification of the Treaty.
Mr President, ladies and gentlemen, the last report I will be presenting to Parliament no doubt comes at a very unfortunate time of day, but at a very good time of the year. Why? Because it was just yesterday that Mr Prodi who - on this point at least - seems to have the backing of just about everyone, said that the European institutions must be thoroughly reformed. Well, so that Mr Prodi will not be alone in proposing these reforms, we have decided to help him and to submit to him a few ideas and guidelines which, thanks to the broad consensus within our committee, we have been able to propose to you.
It is not always necessary to amend the Treaties in order to improve the operation of the institutions. Experience shows that in the past we succeeded in perfecting and improving the operation of our institutions by means of institutional agreements or internal reforms. But as a rule each institution looks to its own affairs. We have rather broken this taboo by agreeing on this occasion to look at other institutions than our own. As we know, there is scope for Parliament to improve its operation too, and in fact it has a lot of work to do in this respect. However, in the light of recent developments we must look particularly closely at the workings of the Commission.
Mr Bourlanges has already produced a report on the Council, adopted by the House not very long ago, which includes a series of suggestions designed to improve its functioning. So we will not come back to this, but will concern ourselves solely with the Commission and Parliament.
As far as the Commission is concerned, there is nothing new about the malfunctionings which have recently come to light. Their causes are both long-standing and deep-rooted. In particular, anything to do with staff recruitment, promotion and motivation has been affected by a growing renationalisation and politicisation which have produced an adverse effect on the functioning of a civil service that must be impartial and neutral. This phenomenon is well-attested and has given rise to the present difficulties.
As we know, the Commission was initially conceived primarily in order to set up a legislative framework with a view to achieving harmonisation and not to manage programmes. The Commission's culture, structure and tradition were therefore somewhat ill-suited to the tasks with which it was subsequently charged and for which it was not granted the necessary resources, either by the Council or - if I may say so - by Parliament. I also believe the Commission made the mistake of accepting these missions. This is one of the reasons for the malfunctionings. The other is of course the role of the cabinets, which has become important. The increasing role of the cabinets no doubt explains why, as the wise men confirmed, certain Commissioners - I am not saying all of them - lost control over their administrations.
As regards the Commission's internal structure, the number of directorates-general has been increased in order to give employment to a growing number of Commissioners. If we continue in this direction, as the number of Commissioners is to increase from 20 to 30, we will again be creating the same number of directorates-general. This increase is not in the interests of internal coherence or homogeneous responsibilities and will produce disastrous results. We have already seen this with external relations, which are the responsibility of four directorates-general.
As far as Parliament is concerned, our proposals are clearly rather more delicate, as they are competing with those of the Committee on the Rules of Procedure and require a consensus within this House, which is not always easy to obtain. But most of our proposals concern the Commission and take into account the diagnosis I have just offered, which I believe to be widely shared.
Mr President, I am speaking here as draftsman of the opinion of the Committee on Employment and Social Affairs. We limited ourselves to just one subject about which we feel very strongly, namely the agencies. I must first extend my warmest thanks to the rapporteur for the way in which he also looked at these agencies in his report. They are a subject that is sometimes overlooked, but both the committees of experts dealing with them and the Committee on Budgets have often expressed their amazement at what goes on.
What is happening with these agencies? As the rapporteur says, they fulfil an important role. They are neatly shared out among the various states. As the rapporteur rightly says, there are no current Member States which do not have agencies and we are convinced that new agencies will be found for the new Member States.
A second problem with the agencies is, I believe, that they are always able to obtain more staff than the Commission itself. What is the reason for this? The Committee on Budgets, Parliament the Council and the Commission itself like to give the impression that the agencies are not taking on extra staff. But the host countries want their agencies to be rather more extensive than was initially planned, so they want them to have extra staff. This means that the agencies can take on certain tasks that the Commission is no longer able deal with. How can this be solved? By as much uniformity as possible - not total uniformity, as we stated in our report and as the rapporteur accepted, but in any event enough uniformity to meet the same criteria.
These agencies must be closely monitored because if present trends continue we will reach the point where more people paid by the Union are employed by the agencies than by the Commission itself. I am very pleased that the rapporteur has sought to act on our report in this way.
Mr President, ladies and gentlemen, never before in the history of European integration have so many important decisions been made and so many dramatic events taken place in such a short time as since 1 January. They range from the successful launch of the single currency and the entry into force of the Treaty of Amsterdam to the resignation of the Commission and the ongoing accession process for 10 countries. All this has now been overshadowed by the armed conflict in Kosovo, in which the European Union and its Member States are involved. Never before has the EU been faced with greater challenges to its capacity for action and enlargement. That is why the Herman report contains both criticisms of the Commission's structures and self-criticism of our own procedures.
The most important points are these: within the Commission there need to be clear portfolios and Commissioners and Deputy Commissioners, similar to Ministers and Ministers of State in national governments. We need to strike a balance in this way between the principle of collective responsibility and the particular responsibilities of individual members of the Commission. After all, transparency is of paramount importance. The new Commission headed by Romano Prodi as its President will take a giant step towards European government, and it is vital that it should.
Second, the European Parliament must concentrate on its prime tasks, which are legislation, legislation, and legislation again, together with the selection and scrutiny of the Commission and decision-making on the budget. It should be possible to present and explain all these activities to the public. Today, we are learning from our past mistakes and preparing ourselves for new activities. That is the yardstick the public will apply, and public opinion should be our own yardstick.
At this point, because this is Mr Herman's last report, I would like to thank him on behalf of the Socialist Group for his twenty years of work, and in particular for his commitment, for his creativity and for everything he has achieved in the institutional field. The House is today considering the last report of - if I may take the liberty - a great European. We do not belong to the same political family, but we essentially have the same aims and the same principles, and I believe that we also have many of the same dreams. On behalf of my group, I would to express my esteem for Fernand Herman's life's work.
Applause
Mr President, Mr Herman, I should first of all like to congratulate you on your excellent report and on the way you have been receptive to suggestions from your colleagues. Your experience as a rapporteur and your very remarkable contribution to the European Union's progress mean that this report will be an essential discussion document for the next Committee on Institutional Affairs. As Mr Schäfer has just pointed out, throughout your career you have indeed made a genuine contribution to the progress of the European Union.
The ELDR Group's first amendment is designed to strengthen paragraph 32 of the text by allowing the European Parliament to exercise its supervisory role to the full. As a result - and this is perhaps one of the things on which we were not in agreement, Mr Herman - it would no longer be necessary to refer to committees of wise men, one of the members of which has in any case shown little wisdom by making political statements which are scarcely in keeping with his position.
The second amendment, tabled in committee by Mr Corbett but not accepted by either the PSE or the PPE and subsequently rejected in committee, is designed to give the Commission President the power to replace a Commissioner when circumstances justify it. We believe this proposal to be in keeping with Declaration No 32, annexed to the Treaty of Amsterdam, and that the President would be granted this responsibility in circumstances such as the present, thereby avoiding a great deal of trouble.
For the rest, Mr Herman - and as you yourself pointed out - your conclusions are fortunately very much in line with what Mr Prodi said yesterday about his plans for the Commission when he talked about strengthening the role of the President, efficiency, transparency and individual and collective responsibility.
I too would urge the European Parliament to take a long hard look at itself and to get down as soon as possible to the task of studying how it can become a more transparent organisation with, for example, fewer hegemonic pacts between the two major groups to the detriment of the openness we all advocate.
Applause
Mr President, there is a wonderful saying in Dutch that the road to hell is paved with good intentions. I hope that this will be borne in mind by all those who believe the democratic deficit, the lack of supervision, the careless management and, last but not least, the rumoured profiteering at European level can be reduced by pumping in more powers and more resources.
I believe the opposite must be the case. Experience teaches us that political administrations can only be effectively controlled and, more importantly, can only exercise effective self-control when they are as close as possible to the people. In my opinion this must be the first application of the principle of subsidiarity which everyone here supports, or at least pays lip service to.
If we really want to improve the workings of the European Union and of all the European institutions we must apply the principle of subsidiarity in all areas both actively and consistently. In short, we can improve Europe through less Eurocratic powers and meddling, less Eurocratic red tape and less bureaucracy. That, at least in my opinion, is the basic way to cure institutions which are all, without exception - and it would be laughable for Parliament now to point the finger solely at the Commission - tainted with the image of being interfering, money guzzling and unproductive institutions, and I fear to a large extent justifiably so.
The report we now have before us contains many interesting proposals, but is nevertheless a typical example of the most blind Eurofederalist thinking, since it is concerned solely with treating the symptoms. To end with another saying, the proposed measures amount to no more than putting sticking plaster over the wounds.
Mr President, please allow me to first congratulate, if he is listening, my colleague and friend Mr Herman on all his work and, in particular, on what I believe to be a very important report, most of whose proposals I endorse.
Mr President, this report demonstrates that it is possible, if the political will exists, and without modifying the existing Treaty, to reform the way the Commission functions so as to make it a genuine vehicle for political impetus in building Europe and an institution independent of governments and vested interests. We can also change the way the European Parliament operates so as to make it the centre of political life in the European Union, in its role as a body directly elected by the public.
I believe that this is the general and positive thrust of all these proposals. However, I have some reservations about certain particular aspects. I believe it is necessary to identify real portfolios for Commissioners, but I cannot understand why they should be reduced just when the Commission's powers are being widened. Above all, I cannot accept the notion of creating two categories, that is senior and junior Commissioners on the model of full Ministers and Ministers of State, just when people are saying that the distribution of portfolios between Commissioners should not be a way of drawing a hierarchical distinction between small and large states. I am delighted that the rapporteur has accepted my proposal on that latter point, as this is an aspect I disagree with.
On the other hand, I feel that Mr Herman, perhaps because he is Belgian, is too centralist, or rather that he wants to concentrate the departments in Brussels and seems to rather distrust the EU agencies. I take the opposite view and believe that the agencies, which should be rationalised, are an effective way of bringing the public and the European Union closer together.
Lastly, let me say this: the European Parliament will only reform itself - and I am at liberty to say this because I am not standing for re-election either - if it does away with the absurd practice of voting in the plenary instead of discussing policy, which is what people expect from their elected representatives. It is my belief that Mr Herman's proposals go in the right direction, as long as our successors have the political will to put a stop to this paralysing rotation between the two main groups and are capable of holding a political debate, or in other words to give a voice to the citizens of the European Union.
Mr President, ladies and gentlemen, I should first like to pay tribute to our colleague Fernand Herman, because this is the last report he will be presenting and it is one which reflects his commitment to European thinking and the European ideal. He has given the very best of himself to the European Union and I should like to expressly thank him for this.
Mr President, the resolution on improving the functioning of the institutions without amending the Treaty is one of the building blocks which the European Parliament is putting into place in order to equip the European Union for the future. As has been said, it relates to the Commission, the agencies and Parliament itself. Both Mr Prodi, the candidate for Commission President, and the Council presidency will be able to put it to good use in preparing for the next intergovernmental conference which was announced this morning. I hope that the Commission's Secretariat-General and directors-general will act on the recommendations, but I am not so sure that this will be the case, as their decision not to reappoint Mr Van Buitenen to his former position makes us fear the worst.
For its part, Parliament has responded to Mr Herman's requests by approving the changes to the rules on voting and amendments. It will also be deciding on reducing the number of committees during this part-session. If in future Parliament is more careful about assigning more and more tasks to the Commission, then it will be functioning in the spirit of Mr Herman's proposal, to whom I should like to once again pay tribute.
Mr President, this brilliant report by Mr Herman has been drawn up with great rigour, clarity and courage; it responds to our aim to improve the functioning of the institutions.
I believe that this report should form the foundation on which any subsequent work is based. The timetable ahead of us is unavoidable and it does not help the situation as the crisis in the Commission is still revealing serious problems and deficiencies requiring solutions.
The new Treaty will enter into force in the next few weeks and the second report by the Group of Experts will not be completed for some months. Therefore, this report clearly cannot include every last detail of the improvements that will be required. But it has certainly tackled one issue: the serious problem facing the Commission in terms of the imbalance between, on the one hand, its responsibilities, its duties and the management of the programmes it is entrusted with, and on the other hand the resources it has available. This very serious problem had not been highlighted in any parliamentary report. But Mr Herman has tackled it very well and has put forward possible solutions. He may not have included all of the solutions required, but the ones he has mentioned will undoubtedly be necessary and they represent a very effective basis for the future.
In my view, Mr Herman, the paragraphs relating to the need to simplify Parliament's voting procedures are extremely important. I hope that they will be taken into account for everyone's benefit.
Thank you very much, and congratulations to Mr Herman.
Applause
Mr President, I too have a minute this evening to tell our friend and colleague Fernand Herman, as is so often the case when he makes proposals about the European institutions, that I very largely agree with him and his ideas.
We do indeed need more transparency, democracy and rigour for all our European institutions. For the Commission, first of all, about which a great deal is being said and a great many promises being made. All I will say is that I will wait until I see the merchandise before I pass judgement. But also for Parliament, which needs to concentrate more on getting to the heart of problems and stop trying to be all things to all men, which can sometimes look like pretend democracy.
Finally and most importantly, we need transparency, democracy and rigour for the Council if one day it hopes to become a real government. But here I am perhaps straying beyond the Herman report and even the Bourlanges report and entering the realms of the future intergovernmental conference which I believe I heard announced this morning by the President-in-Office. If that is the case and it is confirmed, I very much welcome it.
Once again, congratulations to Mr Herman, and our best wishes go with you.
Mr President, may I for my part congratulate Mr Herman on behalf of the Commission on his detailed and very creative report on what has most certainly become a crucial problem, namely the functioning of the institutions. Evidently the Commission need not comment further on this report and indeed may not comment on it as this is the task of the new President of a new Commission who will undoubtedly be very pleased to draw on the wealth of experience on which it is based. I am referring here to the experience of Mr Herman, who I believe is bidding farewell to the European Parliament with this report and this political testament. May I take this opportunity to thank him very sincerely on behalf of the Commission for his exceptionally energetic and creative work, including in cooperation with the Commission. We have always been very pleased with the way we have been able to cooperate closely and constructively with him.
I believe that, as a rule, it is always a good thing to keep a keen eye on the functioning of the institutions, and especially when there are changes to the Treaty, as is now the case with Amsterdam. In these exceptional circumstances, following the crisis which the institutions in general and the Commission in particular have experienced, it is of the utmost importance for the Commission's management function to be once again thoroughly scrutinised. I am speaking here from my own experience, but I am also very pleased to be able to refer to what this Commission - my colleagues and President Santer in particular - have set in train in order to improve that very area of the Commission's functioning.
I should also like to express the hope that the reforms within the Commission will strengthen rather than change, let alone upset, the existing institutional balance. I also hope that in future the Commission will continue to be the driving force it has traditionally sought to be, particularly for promoting further integration within the European Union.
Mr Herman will also approve when I take this opportunity today to wish the incoming president and his new team every success in reinvigorating the European Commission and restoring it to the sort of role that the people of the European Union also expect it to have. I would also add that even the present Commission clearly realises that the current crisis may also have its positive side in terms of strengthening the quality and substance of democracy in our institutions. So in this sense we can also accept the positive side to this crisis.
I should like to end here, Mr President, as, I repeat, in the present exceptional political circumstances it is unrealistic for the Commission to comment on this report. But I can say to Mr Herman that I have read the report and recognise in it a great deal which we at the Commission have also been getting to grips with in recent years. I am convinced that the new Commission will benefit from many of these recommendations.
Mr President, I really must take this opportunity to express my thanks for the tributes and compliments I have received. We in this House are the most fervent defenders of the Commission's role and it is because we want to defend this role that we are critical in some respects when it appears to stray from the right path.
I should like to say to all my colleagues how much I have been moved by their expressions of esteem and appreciation for my report. I would also immediately add that the report is the result of a joint effort and does not just reflect my concerns alone. I have been fortunate, in the Committee on the Rules of Procedure, in having many people who have supported me and made it possible for me to do this work. I should like now to return their expressions of thanks and say how deeply moved I have been by them.
Applause
Thank you, Mr Herman, for the valuable report which you have presented to us which I am sure will be appreciated by all your colleagues.
I would also like to say a word of thanks and appreciation to Commissioner van den Broek and express a personal view that if there were more people like him in the Commission we would have a far better Commission.
The debate is closed.
The vote will be taken tomorrow at 11.30 a.m.
Applications for EU membership
The next item is the joint debate on the following reports:
A4-0149/99 by Mr Donner, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on the regular report from the Commission on Estonia's progress towards accession (COM(98)0705 - C4-0110/99); -A4-0154/99 by Mr von Habsburg, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on the regular report from the Commission on Hungary's progress towards accession (COM(98)0700 - C4-0113/99); -A4-0151/99 by Mr Speciale, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on the regular report from the Commission on Slovenia's progress towards accession (COM(98)0709 - C4-0112/99); -A4-0157/99 by Mr Carnero González, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on the regular report from the Commission on the Czech Republic's progress towards accession (COM(98)0708 - C4-0111/99); -A4-0148/99 by Mrs Hoff, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on the regular report from the Commission on Poland's progress towards accession (COM(98)0701 - C4-0109/99); -A4-0159/99 by Mr Bertens, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on the regular report from the Commission on Cyprus's progress towards accession (COM(98)0710 - C4-0108/99); -A4-0165/99 by Mrs Malone, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on the report updating the Commission's opinion on Malta's application for membership (COM(99)0069 - C4-0163/99); -A4-0123/99 by Mrs Myller, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the communication from the Commission to the Council, the European Parliament, the Economic and Social Committee, the Committee of the Regions and the Candidate Countries in Central and Eastern Europe on Accession Strategies for Environment: Meeting the Challenge of Englargement with the Candidate Countries in Central and Eastern Europe (COM(98)0294 - C4-0380/98).
Mr President, as this is probably the last time that I will address Parliament, I will use my mother tongue, which is Swedish.
Mr President, Estonia has progressed well along the road to membership. No precise date or even year can be established for accession, since several countries - among them Latvia and Lithuania - will most probably be included in the process this year. In practice, this will mean a new intergovernmental conference. My own guess is that we are looking at 2004 or 2005. The problem is that an unduly long negotiating process could have a negative impact on public opinion in the applicant countries, and hence in Estonia.
The undoubted progress made by Estonia must not be allowed to obscure the lingering legacy, so difficult to overcome, of war and Soviet occupation. Sooner or later - sooner better than later - the country should be capable of solving its minority problems and creating a society where all people, regardless of the language they speak, subscribe loyally to the principles of democracy and the rule of law. Loyalty is not built on citizenship alone, but also on common values. The majority of foreign citizens and stateless individuals in Estonia were born there and, more likely than not, have no intention to leave. Despite legislative improvements, particularly with regard to children born in and after 1992, Estonia's political 'establishment' appears to be maintaining what in my view is a conservative stance on citizenship. But Estonia is destined to become - and to remain - a multicultural and multilingual society.
Last year, foreign investment in Estonia reached higher levels, particularly in the banking sector. Nonetheless the balance of trade is still negative, although the economy in the capital, Tallinn, is largely based on tourists from Finland. Subsidised food imports from the EU have increased the difficulties faced by Estonian farmers. There is a very big economic gap between rich and poor, and between Tallinn and the provinces. Social transfers - to the unemployed, for example - are minimal.
Once there are open borders and an open labour market, a number of Estonians will seek work in nearby EU countries. However, this whole process is necessary if there is to be any reduction in the gap between rich and poor people, and between rich and poor countries.
Let me now comment briefly on the security problems faced by Estonia as a neighbour of Russia. People in my country, Finland, felt in 1995 that membership of the European Union would - by definition - tie us in to a community capable of providing and guaranteeing security. NATO's role and military capacity were not underestimated, but there was no express call for membership. Estonia has followed a different path in seeking also to join NATO. The country is in the grip of an illusion, in my view. Given the current situation in the Balkans, would Estonia or Finland - both sharing land borders with Russia - have gained from being members of NATO, a NATO which thus far has failed to come forward with any kind of convincing policy on the Kosovo tragedy?
As part of the EU debate on the Northern Dimension, it is perfectly feasible to devise a comprehensive and realistic programme encompassing the applicant Baltic countries, as well as parts of Russia, Scandinavia and the Arctic region.
Apart from EU membership, the best guarantee for Estonia's future is peaceful cooperation with Russia. One day, Russia will perhaps overcome its enormous economic difficulties and appreciate that good neighbourly relations benefit all sides.
Interpreted in this way, Estonia's considerable progress since it regained its freedom is to Russia's advantage too. And an enlarged Union, taking in the Baltic countries, will be a source of strength, as the German Presidency has understood.
Mr President, again and again, discussions on enlargement involve references to all manner of things which quite simply do not reflect the real world. Over the last few years I have travelled a great deal around Central and Eastern Europe, virtually once a month. So I know that one thing is fundamentally important: progress can only be achieved if peace is guaranteed. In other words, guaranteed peace and political stability are essential for progress. Economic progress will then follow automatically. In these countries it is evident that priority has to be given to political affairs and to security, and only then can progress in other fields be tackled. This point is particularly important at a time when the countries lined up for enlargement are having to contend with a conflagration at their borders - the war in Kosovo. So we should always remember that in politics we must always be prepared for the worst. If it does not happen, we can offer up thanks. But at least we are prepared, whereas things are bound to go amiss if we are taken by surprise.
So in these dangerous times enlargement is one of our best guarantees of peace, if not to say the only guarantee of peace which in the long run will give these peoples what they want. Above all, if you travel through these countries - and I do not think that Mr Donner will contradict me here - and if you learn to understand their peoples, you cannot fail to see that peace is their first priority. But peace cannot be achieved by simply praying for it; it requires decisions and a clear policy.
Of course, people here have various reservations. For example, people sometimes tell us that the cost of enlargement is too high. The fact is that the only person who really understands the finances of the European Union, the President of the Court of Auditors, Mr Friedmann, recently attended a meeting of our pan-European working party here in the European Parliament, and during his presentation he told us that the cost of enlargement is greatly overestimated, because no one ever takes account of the cost of non-enlargement. But that is enormous too. People also tell us - and there are enough demagogues around, including some present in this House - that millions of job-seekers would flood in after enlargement. These people have no experience. The advantage in being 85 years old - excuse me, 86 - is that you can say that you have seen everything and the opposite of everything!
I remember very well how much whingeing there was at the time Spain was granted membership. The Spanish were going to come pouring in. And then two years later someone said to me: 'For heaven's sake, what has happened to all our Spanish workers?'. The answer was, of course, that once Spain's economy took off, they preferred to work in the sun in Andalusia than in the foggy Ruhr!
We should never lose sight of this experience. An important point is that we should not tar everyone with the same brush. We have to judge each of these states according to its own particular characteristics and its own developments. It is also fair to assume that whoever takes the lead will carry the others along it its wake. But if we always set our sights according to the slowest, we will not make much progress. That applies to every country these days. As the rapporteur for Hungary, I shall take the liberty of saying that Hungary is one of the really important countries. It is the leading country today because it has always made progress on two fronts: first, the wonderful thing about the Hungarian Parliament is that when it comes to making a decision about the country itself, there are no party politicians - just patriots. They put on a united front. Second, they understand that when they are abroad they have to represent their country. They can squabble afterwards - and we can be grateful that in Hungary we have a language that no one else understands, so no one knows what is being said there anyway!
The same applies to the other countries on the list. I would particularly like to say something about the Baltic states in this context: it is wonderful that Estonia is to be granted membership, but we should not forget about Latvia and Lithuania in the process. They form a whole. I would especially like to stress that we should not forget that at the time of the Second World War, because of one country - Germany, of course - Europe abandoned these Baltic peoples to their fate. So we have a moral obligation to accept the Baltic states as soon as possible. The same also applies to the other applicant countries at the front of the pack, and it also applies to those straggling behind, who are vital for our security. I have in mind Slovakia, Romania, Bulgaria and last but not least Croatia, as Croatia is one of the countries that has developed most quickly. It is working the hardest, even though it receives practically no help at all from us, and so we must support it.
All the peoples of Europe have a right to join Europe, even the Serbs, who we have talked so much about. I am firmly in favour of the Serbs being granted membership once they have got rid of Milosevic and have a democratic government. In any case, we should be acting in the interests of all these peoples for one good reason: European integration is the only concrete idea for achieving peace and prosperity. This has to be at the heart of our future policy. Therefore, Mr President, I have one last request: we need to make haste! We should not delay because historic opportunities can pass by all too quickly.
Applause
Mr President, I should like to talk about the subject of my report, which is Slovenia.
Slovenia, as is well known, is a country with a sound economy and fulfils the political and democratic criteria laid down. Perhaps, out of all the countries which have asked to join, it is starting off on the best footing, even when its size is taken into account. The European Commission, however, has expressed a critical view of this first stage, considering that progress, particularly in transposing Community legislation, has been slower and more uncertain than it should have been. The Slovene authorities have accepted this critical assessment and have indicated that they intend to react positively to it. To this end, over the last few weeks, the government has submitted a national programme for the adoption of the acquis communautaire and a raft of very important legislation on VAT, excise duties and the right to purchase property. The entry into force of the Europe Agreement may now provide a solid basis for the ongoing negotiations.
This new commitment on the part of the Slovene authorities requires continuity and momentum - I think this is the crucial factor - so that a more positive stage can begin and negotiations proceed more swiftly. There are of course many issues which are as yet unresolved, in this country as in the others, starting with changes to the administrative and judicial structures and the reforms required to put commitments into practice. The Commission and the European Parliament should encourage and assist Slovenia in its efforts in a spirit of friendship and therefore with a critical and attentive eye. This is the role we should play, rather than acting as lawyers.
Although the vast majority of the political movements in Slovenia still claim to be in favour of joining the European Union, this does not always mean that any joint momentum is achieved: the people do not seem to be fully involved in working towards this aim, as is shown by the information campaign, which gives the impression - rather significantly, I feel - that it has just got off the ground and is a touch feeble. We were absolutely stunned when the head of the campaign told us that its aim was not actually to convince people that joining the European Union was basically a positive development for Slovenia. One does wonder in that case what aim the campaign is pursuing and what the point of it is. We should therefore not be surprised to see that in the opinion polls the percentage of those in favour of accession to the European Union is declining, though still a majority. In a situation like this, misgivings, distrust and isolationist tendencies may increase rather than diminish, and may also have a bearing on conflicts between parties and political representatives, creating a sense of detachment and a degree of insecurity.
This situation has been reflected recently by a number of events which have led to a certain amount of concern even in the Slovenian press. In what I feel to be an anomalous and controversial legal case, the Constitutional Court decided to suspend local elections in the municipality of Koper, that is Capodistria. The mayor of the city appealed to the Court of Human Rights, thus highlighting a very sensitive issue. I only recently found out from the newspapers that for criticising this decision in the EU-Slovenia Joint Parliamentary Committee a sitting MP has been the subject of a procedure which is wholly incompatible with parliamentary and democratic traditions.
In short, I am not voicing these concerns in order to stress them unduly. I think that these episodes are merely temporary aberrations which can be put right by the political forces and the authorities in Slovenia. I believe that Slovenia enjoys all the right conditions and has the capacity to do very well. I think that the positive facts continue to outweigh the negative ones, and it is precisely because of this that we should ask a lot of the government and the parliament. In Slovenia there are major political forces, a civil society, and human, cultural and economic resources which are more than sufficient to turn this country into an example for many. I have tried to do my job as your rapporteur with all this in mind and to this end the work of the Committee on Foreign Affairs, Security and Defence Policy has been very useful to me, as have the amendments which were tabled.
In conclusion, Mr President, although Slovenia is a small country, it occupies a very important and sensitive geographical position, between the north and south and the east and west of Europe. In cultural and political terms Slovenia can enrich the European Union and be enriched by it as well. If this is what it wants, it has to be determined about it. Throughout the region of the Balkans there is a need for stability, development and processes of integration which transcend national identity, and Slovenia can make a significant contribution here. I think that the next Parliament should continue to consider accession and enlargement of the European Union as priority objectives and if possible not just have evening debates on the subject.
Mr President, first of all, I would like to say that the people of the Czech Republic support their country's application for membership of the European Union almost unanimously. Indeed, despite the recent political and institutional changes in the Czech Republic, there has never been any discussion between the politicians there about this key objective. Moreover, the authorities in Prague have demonstrated great tenacity and conviction in their efforts to become a member of the Atlantic Alliance and this is further proof, if any were needed, of the country's political determination to form part of the different continental structures, whatever they may be.
It is also extremely important to stress that the values that form the basis of the community of Europe have been clearly and perfectly assimilated by the Czech Republic. This community of Europe clearly does not only represent an economic process; it also hopes to become a political area where the interests of all the different people of Europe can develop in harmony. It is important to emphasise the fact that Prague has accepted the principles on which the common foreign and security policy is based. In fact, it was the Czech Government that took the initiative of strengthening political cooperation between all the applicant countries.
There is no doubt that the process of accession is a long and gradual process of adapting to the acquis communautaire . And, as is the case with many of the applicant countries, the Czech Republic still has a great deal to do, as the Commission's regular report rightly points out. This 'screening' document cannot be looked upon as a set of grades and marks; instead, it should be seen as an incentive to ensure that the correct measures are taken to benefit the Czech Republic and its application for membership of the European Union.
I would like to mention one concern I have had since the beginning of my work as rapporteur, which is the situation of the Roma minority in the Czech Republic. It is true that the Prague Government has restructured the Interministerial Commission on the Affairs of the Roma Community and appointed Mr Petr Uhl as the government representative for human rights issues. However, the problem of the social and cultural integration of the Roma ethnic minority has yet to be resolved. This is undoubtedly an issue that will require a global solution and it is therefore vital to improve cultural relations throughout Czech society. But it is up to the Prague Government to take the necessary legislative measures to promote this integration. The authorities cannot renounce their responsibility and society will naturally expect the authorities to face up to it.
Another important element is the rise in unemployment in the Czech Republic. According to the Commission this is due, for the most part, to a slowdown in economic activity and the effects of the process of industrial and economic restructuring in the country. The European Commission must continue to help the Czech Government to minimise the social impact of adapting to the acquis communautaire , if possible. I fully support the German Presidency's initiative to extend the PHARE programme to include support for the social dimension of the applicant countries' economies.
I do not want to end without making two remarks. We all share the aim of enabling the applicant countries to join the European Union, but to do this properly we must also be consistent ourselves. To that end, I would point out once again that institutional reform is essential to prepare the Union for enlargement and, secondly, that it is vital for the Union to have the resources required to face the challenge of enlargement. I believe that, on this last issue, the Berlin summit did not exactly set the best example as regards the decisions that should have been taken. Nonetheless, we do, in fact, still have some time left to remedy the situation.
Mr President, Commissioner, this afternoon's debate on the conflict in Serbia and the expulsions in Kosovo has made it even clearer why enlarging the European Union to include the Central and Eastern European countries is, apart from any other considerations, the most important means of guaranteeing peace and must remain so in future. We Europeans can only ensure lasting peace in Europe and in the world by working together with our neighbours to the east.
I say this in the knowledge that Poland has been a member of NATO since mid-March. As the largest central European applicant country, Poland is making good progress with the accession process at a technical level, and we can therefore reasonably assume that by the end of this year a complete overview of the entire accession process situation will be available. As I see it, that would probably then be the right time to discuss and perhaps reach agreement on a possible timetable for the rest of the run-up to accession. The Polish Government - the Sejm and the Senate - are anxious to achieve this, and we should not close our minds to this possibility, indeed we should call on the Commission to prepare an appropriate draft with the Polish authorities.
In the Commission's progress report published in November 1998, Poland is described as a country that is enjoying stable social and political conditions and making progress in developing an efficient market economy. According to the economic data, and if you accept the economic forecasts, Poland is still one of the strongest economies amongst the central European countries, with growth rates over 5 %, unemployment and inflation below 10 % and income increasing by 4.5 %. Government debt is 48 % and the budget deficit in 1997 was 2.7 %. These are in line with the Maastricht criteria.
As only 6.4 % of foreign trade is carried on with the Russian Federation, as opposed to 64 % with the European Union, Poland has remained relatively untouched by the latest Russian crisis. Nevertheless, despite this positive economic development there will be problems in the sectors in need of restructuring, that is the coal and steel industry; about 210 000 employees are affected by this restructuring. The environmental pollution associated with these industries will also give rise to problems. Although the extent of environmental pollution would be reduced by the restructuring of the coal and steel industry and reductions in capacity, substantial investment will still be required.
At present Poland is channelling about 1.7 % of its gross domestic product into improving the quality of its natural resources. The environment currently accounts for 10 % of all corporate investment. Another area in which great efforts are needed is agriculture. As you know, one wage-earner in four works in this sector, which nevertheless generates just 6 % of gross domestic product. However, most farms produce for their own needs rather than for the market. The agricultural sector, comprising over two million farms, each covering an average area of no more than eight hectares, will therefore represent a serious social and regional problem.
Coal, steel and farming are therefore areas in which great efforts will have to be made in the future. But there are also areas where there have already been successful reforms: the reform of central, regional and local government, in which the number of voivodeships has been reduced, health care reform to introduce medical insurance, and reform of the pension system. The reform of the educational system is due to take effect in September of this year. Overall, this is a positive Commission report, which shows that Poland is developing well.
Allow me to return briefly to the point I made at the beginning. Ten years after the historical changes of 1989 we must do everything in our power to make this crucial progress with the accession process. This applies to both sides: the European Union and the applicant countries in Central and Eastern Europe. We must build on Agenda 2000 to make enlargement feasible, and the applicants must become fit for accession. We cannot risk the enthusiasm for membership in the CEECs being allowed to wane. The fifth direct elections to the European Parliament in mid-June and an information campaign planned by the Polish Government provide a good opportunity to enlighten the public about the significance and the aims of the forthcoming EU enlargement and of membership.
In addition to the major social and economic impact, we need more than ever to highlight the overarching factor of securing peace throughout Europe. This will enable the existing and future EU Member States to make a significant contribution to the goals of political union.
Applause
Mr President, Commissioner, last week Cyprus was in the news in connection with the violence in Kosovo in a rather peculiar way. Mr Denktash, the leader of Northern Cyprus, offered Muslim refugees 100 000 homes in the ghost town of Magusta. Nicosia reacted by sending Mr Kyprianou to Milosevic in order to try, as he said, to obtain the release of three US soldiers by invoking centuries-old relations. The reason I am saying this is so that people can see how Cyprus could move just as easily in the direction of chaos as order.
We know that the lingering conflict began a quarter of a century ago, and that it has certain things in common with what is now taking place in the Balkans. We see reminders every day of where this can lead.
After all the diplomatic efforts by the United Nations, the United States and the European Union, I honestly have to say that it seems unlikely to me that we will see the stability and security on the island of Cyprus which Mr Habsburg predicts. Membership of the European Union may perhaps lead to a solution to the division of Cyprus, or its occupation as I prefer to describe it.
Unfortunately, accession negotiations between Cyprus and the Union have so far not exactly proved successful. The latest condition laid down by Mr Denktash is that his republic must be recognised while, rather more strangely, Nicosia must immediately abandon its European aspirations.
Mr President, the negotiations between the two communities are going wrong. For a while I thought that something was actually going right, when the President of Cyprus, Mr Clerides, said that he would not be deploying S 300 missiles, which I understand had come second-hand from Russia. The security situation on Cyprus might well have justified their deployment, but it would also have had the effect of jeopardising security still further. I have not seen any gesture at all from Northern Cyprus of course, nor from Turkey either.
A solution is not made any more likely by a number of Member States including my own country, the Netherlands, coming out with statements more or less opposing membership for Cyprus as long as partition remains. This removes the catalyst effect of the accession process and gives Turkey what amounts to a veto on the Union's decision to include Cyprus as a member. This is certainly not going to encourage Turkey to withdraw from Cyprus after a quarter of a century, especially as now, according to the Commission's progress report, Cyprus is doing well. Telecommunications and information technology are the only areas in which Cyprus is requesting transition periods. There are scarcely any problems with the other main areas which have been screened to date. The figures for the Republic of Cyprus are 50 % higher than the economic and financial indicators for Northern Cyprus. Relations between Cyprus and the European Union are drawing closer and within a few years the 1973 association agreement will become a customs union. Yet the process still needs to be speeded up, and we might consider some kind of PHARE fund action for Cyprus.
Mr President, as a final point I should like to ask the Commission to allocate the remaining EUR 17 million under the present protocol to the pre-accession strategy. A financial injection may bring accession nearer and, as I have endeavoured to explain, accession will increase stability in the region.
I will end, Mr President, on a very simple domestic point. In the Dutch text there is a very unfortunate mistake or printing error. The last reference in paragraph 2 on the substantial progress achieved in adopting the acquis communautaire is 'justitie en buitenlandse zaken '. I have seen in the English and French texts that the reference is clearly to 'internal affairs'. The Dutch text should therefore read 'binnenlandse zaken '.
Mr President, I am really delighted, in this plenary part- session of Parliament, to again be addressing you on the subject of Malta's accession to the European Union. Everyone here will be familiar with the history of this particular application. When it last came before us, in my report in 1995, Parliament gave a very favourable recommendation. Since then there has been a change of government in 1996 and the decision was taken to suspend the application and to look instead for a strengthened association agreement. The situation changed again in September 1998 with the elections and change of government, so the application has been reactivated and is before us again this evening.
Although the application remained frozen for those two years, Malta remains in a very strong position. It has stable democratic structures and the economic indicators are quite close to our Community average. Although the Maltese authorities have introduced VAT, much new legislation is still required to bring Maltese law into line with the EU situation.
These reservations aside, I am very glad to be able to say that on this occasion also I recommend a very positive assessment of the Maltese application. In particular I welcome the fact that the Commission has recommended that the screening of Maltese legislation should begin as soon as possible, with a view to starting negotiations at the end of this year.
I do, however, regret that the Council and the Commission were quite slow in making progress here. Especially, I found, there was reticence on the part of the Council, in that it asked the Commission for a new opinion, an update of the 1993 opinion. It said it wanted to measure this again against the Copenhagen criteria. So there was much delay there but we did eventually receive that opinion from the Commission, in February of this year, at the stage when the negotiations were well under way with the first wave countries. I regret that delay.
With regard to the various amendments that we have received, on Amendment No 1 I will be looking tomorrow for a split vote. I can certainly recommend to the House that the application must take Maltese opinion fully into account. Indeed anybody who follows the Maltese media will know that it is the intention of the Maltese Government to hold a referendum on the issue. So I would agree with that particular section of Amendment No 1. However, I could not take on board the second part because to me it would be an undue interference in the internal affairs of the Maltese people.
I can certainly recommend Amendment No 2 and I will leave it to the judgment of the House as to how we should vote on Amendment No 3. I feel, however, that we should be consistent here with other accession reports.
Finally, I call on the Cologne European Council to take the decision to begin negotiations on Malta's accession by the end of this year. The Commission should draw up an accession partnership and provide for a programme of financial assistance for the pre-accession period to help the Maltese authorities to bridge the economic gap that remains between Malta and the European Union.
Mr President, I am delighted that my report on the environmental effects of enlargement was included in this Parliamentary debate dealing with the subject of applications for EU membership. It confirms the importance of one of the main themes of my report, namely that environmental issues must be a priority in negotiations for membership and that environmental questions must, in accordance with the principle of transparency, be an integral part of the whole negotiations process.
The forthcoming round of negotiations on accession will be very different from the previous one in terms of the emphasis given to environmental matters. The last countries to join the European Union were Austria, Sweden and Finland, at the beginning of 1995. Environmental legislation in these countries was in many ways even further developed than the legislation in the EU. The situation is now quite different, and the lack of environmental legislation in the applicant countries is one of the biggest barriers to accession.
Under the Treaty of Amsterdam we all now have obligations, furthermore, to integrate environmental policy into all areas of EU decision-making, and Member States' compliance with these obligations is to be examined at future EU summits. As the accession talks proceed we must take stock of what progress the applicant countries are also making in this area.
There are enormous environmental problems in the ten applicant countries of Central and Eastern Europe, and there are only meagre resources available to deal with them. However, the condition of the environment has been steadily improving since 1989, and there are large areas, for example, of unspoiled nature in these countries. As far as the diversity of the natural environment is concerned, too, the situation in these countries is either first-rate or at least a considerable improvement on that in many of the current Member States.
Accelerated economic growth on the one hand creates scope for improving the environment, but, on the other, will pollute the environment at an ever greater rate unless environmental legislation is tightened up at the same time. Furthermore, new investment in production must take account of the latest technology and should be undertaken now while these countries are negotiating their membership. In fact the greatest efforts to improve the environment must be made prior to accession. At the same time we must ensure that the resources made available for the applicant countries, inter alia under Agenda 2000, are put to best use in these countries.
However, the responsibility for the EU budget is not equally shared: the greatest financial responsibility lies with the applicant countries themselves. EU funding through ISPA and PHARE can at best only act as a catalyst. The aim must be for these schemes to generate two to four times the funding set aside for investment in the environment.
The environmental problems in the applicant countries arise from long-standing shortcomings and neglect, particularly in the areas of water and waste management as well as emissions into the atmosphere from industry, energy production, and the present rapid growth in traffic. They also all face major problems in the areas of nuclear safety and the storage of nuclear waste. Solving this problem will also require a huge financial input, and the international investment banks also need to be involved here.
On the whole, however, it has to be said that eastward enlargement will have a positive impact on the environment of Europe, when accession results in the tightening up of environmental standards in the applicant countries, economic growth is placed on a sustainable footing, and the countries concerned are able to comply with international agreements on environmental issues. In order for this to be achieved, we must negotiate with each applicant country a realistic timetable based on the individual situation of the country in question, and the focal point of that timetable should be prior to accession. Transitional periods in respect of environmental legislation may be permitted only in exceptional circumstances and if the applicant countries themselves request it and also commit to a timetable for implementation. Nevertheless, transitional periods must not be allowed to exceed five years.
Mr President, if you were to look down from space at our continent you would not see the European Union, applicant states and non-applicant states. All you would see is one crowded, complex, interdependent Cape of Eurasia. That is a salutary thought for all of us as we contemplate the challenges of enlargement. Our pollution is a common heritage which we all have.
I am particularly struck if you look at Europe in terms of its river systems rather than its political structures. I recall vividly the impact on myself of learning, during a floating symposium on the Black Sea last year, that a very high percentage of the pollution which is killing the Black Sea stems not from the riparian states but from run-off from Austria and Germany of nitrogen and agricultural chemicals, pushed on to the land in the heart of Europe as a consequence of some of our malfunctioning environmental policies in the common agricultural policy and having a consequence hundreds and hundreds of miles away across the continent.
As we examine the environmental consequences and challenges of enlargement, we will not seek to enforce on those states which seek to join us in the applicant process the same kind of environmentally disastrous projects which we have often adopted in our own ignorance inside the Union over the last 40 years.
I would like to make just one other point. Despite my concern about the environment, I am an optimist and along with the author of the report I believe that much can be achieved in the environment in the process of enlargement. I am suspicious of those who would use the challenges of environment as an argument for delay in enlargement. In my view there is much that can be done. This is a solvable problem but we have to do it conscious that we do it as one continent linked environmentally and ecologically.
Mr President, enlargement is of course a huge challenge for the European Union. A major and pressing task lies ahead of us. Enlargement requires comprehensive change; this applies to the applicant countries - in this case Hungary - and to the European Union. Among other measures, we need a fundamental overhaul of the EU's agricultural policy, which currently absorbs half its budget.
The applicant countries too will have to make adjustments in order to fulfil the Copenhagen criteria. Democracy and human rights must be consolidated, for example. In the case of a country such as Hungary, attention to its minorities - and their protection - will be important. The quicker the process unfolds the better, of course, but we can hardly set a date for the conclusion of negotiations.
All applicant countries, including Hungary, need to strengthen their anti-corruption strategies. It is vital that both the Commission and the Hungarian Government take account of the social costs of the economic and financial restructuring process. The price of getting fit for EU accession should not be paid by the least advantaged, with increased unemployment, a growing divide between people or the marginalisation of various ethnic groups. The negotiating process leading to EU accession needs to embrace the whole of society. It is therefore essential for the Hungarian Government to maintain an ongoing dialogue with both the opposition and the two sides of industry.
Mr President, ladies and gentlemen, on behalf of the Group of the European People's Party and also very much on my own behalf I would like to express the very sincere respect, esteem and gratitude that we owe to Otto von Habsburg. His speech here today is typical of the speeches he has made in the European Parliament over the last 20 years, since 1979. I remember very clearly when he talked of the former Soviet Union as being the last colonial empire on earth, with its annexation of the three Baltic states - Estonia, Latvia and Lithuania. Mr von Habsburg, many people smiled when you said that, but I was always convinced that you were right. You had a vision that these states should be liberated, and today that vision is becoming a reality. They are now free to join the European Union, and you are an example of the fact that is visionaries who are the true realists.
We are discussing Estonia, Hungary, Slovenia, the Czech Republic, Poland, Cyprus and Malta. But, as Otto von Habsburg has said, we should cast our net wider, towards Latvia, Lithuania and Slovakia, and also towards Bulgaria and Romania. We in the PPE Group see the accession and negotiation as a single process, and we are convinced that we have to prove ourselves, and that the accession of all these countries associated with us by Europe agreements must soon become a reality. Of course, certain requirements have to be met. These countries need to speed up their reforms and actively pursue them. We are delighted to see that they are making great progress.
We need to encourage these countries and should not give them any discouraging signals. Because if we did discourage them, the reform process and the momentum in these countries would founder, which would be bad both for these countries and for the European Union. That is why we are telling these countries that they are welcome, that the people of these countries are welcome in the European Union, because they want to join our community and adopt its set of values. That is why we are calling for the Helsinki Council at the end of this year to start accession negotiations with Latvia, Lithuania, Slovakia, and of course also, as we are requesting, with Malta.
The Baltic states have suffered a great deal of pain in the course of this century, as Otto von Habsburg has already mentioned. As they have not been admitted to NATO yet, they are seeking security within the European Union. If we look at Kosovo today, we cannot fail to recognise that it is our duty to admit in particular the Baltic states into the European Union as quickly as possible.
We need to make headway with the internal reform of the European Union. There is clearly a need for institutional reform if we want to remain effective. We also need to take certain practical steps. We have proposed for example that MPs from the applicant countries could attend meetings of our parliamentary committees as observers when accession issues are on the agenda. But in turn, we also have our own requirements. For example, we are calling on the Czech Republic to repeal laws and decrees still in force from 1945 and 1946 in cases where they refer to the expulsion of individual ethnic groups from the former Czechoslovakia.
We are faced with a great challenge. Back in 1989, we would not have dared to dream that we could be discussing such problems in 1999. But we are discussing them, and that is why we must now do whatever is necessary to ensure that this vision, which is edging closer to fulfilment, actually does become a reality in the foreseeable future, so that we can welcome the people of central Europe into the European Union and the European Parliament.
Ladies and gentlemen, I too would like to support Otto von Habsburg, who said that we should make haste if we are not to miss a historic opportunity. And I believe that this is very important. When I visit the applicant counties, I am struck by their failure to understand our hesitation. For example, they cannot grasp why we are not full of enthusiasm once a date has been set for possible accession, 2002 in the case of Hungary. Of course, it is evident that meeting the criteria is essential for accession. And it is clear that they are making good progress in many areas, the economy for example, and also with the democratic and political criteria. Amazingly enough, the same cannot be said of other areas, such as administrative reform and above all legal reform. Sometimes it is not easy to explain to them that to have an effective legal culture prevailing within the judicial system and in the courts is simply essential for a properly functioning internal market, just as democracy is of course a requirement for political union. We must use great powers of persuasion here. On the other hand, we need to be extraordinarily careful about the kind of criticisms we make, so that they do not have the opposite of the desired effect. As it is, we often have the impression that not only do they not want to hear such criticism at all - and who does? - but that it even wounds their national pride and is counterproductive.
However, there is no doubt at all about one point: we have to make it perfectly clear that we have every interest in these accessions taking place as quickly as possible once the criteria have been met. We should not transfer our difficulties to them and behave as if we were afraid of their economy and their people. That is the heart of the matter, and that is why we must make sure that these accessions happen as soon as possible once the criteria have been fulfilled. We need to make that crystal clear in all our discussions.
Applause
Mr President, ladies and gentlemen, I rise to make some general comments on enlarging the Union to include new countries with which we are conducting membership negotiations.
I am certainly in favour of enlargement to include these new countries. However, I am afraid that given the financial outlook and the fact that these countries are less wealthy than the existing members of the Union, there is a danger that certain regions, such as Galicia and Portugal, will become even more peripheral and marginalised because of reductions in the Structural Funds. This will make it difficult to achieve the economic and social cohesion Europe needs.
During the last parliamentary term I voted in favour of EU enlargement to include three rich countries - Austria, Finland and Sweden. The less wealthy countries now knocking at our door certainly deserve to belong to our community of economic and social interests. We should therefore cooperate in their development so that we can continue along the path of eastward enlargement, extending the route to Santiago de Compostela onward to Moscow and the Urals, a dream that could come true in 20 or 30 years' time.
I am also sure that these countries will be a perfect bridge for developing our relations with Russia, Ukraine and Belarus. Generally speaking, the various rapporteurs from the Committee on Foreign Affairs have emphasised the difficulties that have to be overcome, have expressed their pleasure at the progress already made, and have insisted that reforms should be supported by accompanying measures designed to mitigate their consequences. It is for this reason that in countries like Poland there will be a particular need for thoroughgoing social, administrative and health reforms. Reforms of this kind will certainly have a special impact on more vulnerable people, especially pensioners.
With particular reference to Malta, I am pleased at the Commission's recommendation that a critical examination of Maltese legislation should start immediately, so that negotiations with this country can begin before the end of this year.
Mr President, I should like to use these two minutes to underline the importance of the Myller report, which deals with the environment and the kind of environmental strategy required in the context of enlargement. Mrs Myller's report is excellent; her commitment to the issues is visible in every line. The environmental dimension is one of the main challenges of enlargement.
Perhaps I might draw particular attention to two elements. The countries of Central and Eastern Europe seeking to join the Union are a true learning resource from our point of view. They certainly have an ecological head start in the agricultural sector. Their economic situation has meant that they have adopted farming practices somewhat different from those that we are used to in the EU. And I feel that we should be doing our utmost to support the most environmentally friendly forms of agriculture possible.
Secondly, rather than promoting the private car, we should be backing the well-established and extensive public transport systems which exist in many of the CEECs.
We should also remember that it is not simply a matter of legislating from on high; local organisations need to be involved in what is going on. I am thinking of both the voluntary sector and bodies such as Urban Forum. The latter is active within the Union and needs to extend its outreach into Central and Eastern Europe.
Thank you, Mrs Hulthén. You had been allocated speaking time of a minute and a half, but I signalled to you that you could continue with your speech.
Mr President, after the excellent introductory remarks on the problem of enlargement by our colleague Otto von Habsburg, I should simply like to make a few points in connection with Slovenia further to the excellent report by Mr Speciale.
We can all too easily forget that Slovenia used to belong to the Yugoslav Federation. Like Croatia, Serbia and Bosnia-Herzegovina, it broke free and now would like very much to join the European Union. It has become a sovereign state and is, to use a Dutch expression, small but tough.
Psychologically the country would not appear to have any difficulty in becoming a part of the European landscape. Of all the applicant countries, Slovenia comes closest to fulfilling the conditions for full European Union membership. It will therefore be of great symbolic value if an agreement can be reached on this quite quickly. It could also serve as an example for the other candidates. What more must they do? Yet this report already refers to the next annual report.
So it looks as if it will be some time yet before we can talk of positive results. If I remember correctly, the conditions for entry were the acquis communautaire , Maastricht and the desire to promote the further development of Europe, a market economy and human rights. My question is this: In the negotiations, what are we asking applicants to do about the common foreign and security policy? I believe that we now have an excellent opportunity for the Fifteen to decide a number of basic principles on this subject which consequently must also be accepted by newcomers. Now or never it must become clear just how serious we are about this common policy.
And how is the problem of solidarity discussed? What does convergence of opinions mean in the context of the negotiations? What is Slovenia's position? I would also add: How do they view subsidiarity? Should we not be helping them to combat inflation, including by practical measures, and thereby boost the economy as quickly as possible?
Mr President, the European Union's enlargement to the east will be an enormous challenge from the point of view of our common environment. If successful, enlargement will place countries that have sought membership on a strong footing for economic growth based on sustainable development. This, however, will not come about automatically: we will have to get to grips with enormous problems in trying to achieve as much as possible with relatively few resources for development. For that reason we need to establish priorities, exploit the applicant countries' own resources, and implement tailor-made solutions. It will be a process that requires capacity for change and adaptability according to circumstances. I would like to express my full support for the ideas set out by Mrs Myller, which reveal a sound and realistic grasp of the problem. A list should be drawn up of the most important points to focus on in environmental legislation, and the implementation of those points would serve as objective indicators. I would like to emphasise the importance of how investment in sustainable development is implemented in practice and monitored. Introducing environmental legislation into the administrations of the applicant countries will be an immense challenge, and for that reason the EU must provide the necessary support through training programmes and exchanges of information.
Mr President, before I begin I beg your indulgence to join with Mr Poettering in paying tribute to the work of Mr von Habsburg in this House. As coordinator of the Socialist Group I should like to thank him for his help and advice over the time I have been coordinator, and for the quality of his work in committee. I am the last speaker of the Socialists and my job, therefore, is not to speak about individual countries, but to sum up the general debates.
However, I would like to begin by quoting directly from the Czech application to the European Union. In the preamble to that application the Czechs say: 'The construction of Europe has always been a matter of enlightened imagination, political courage, assiduous work, criticism, sober realism, solidarity and the art of cooperation, accommodation and compromise'. I do not think we could find a better commentary on the process that we are currently undergoing.
We should be clear that if the challenge of the 1980s for the European Union was the creation of a single market, and the challenge of the 1990s was the creation of a single currency, the challenge for the opening years of the next millennium will be to enlarge the European Union so as to deepen it and also to create a zone of stability throughout the continent. This is our opportunity to reunite Europe, to build a whole continent built on the principles of peace, stability and prosperity. If we doubt the value of those characteristics we only have to look at the former Yugoslavia. Indeed the dream that should drive us is the dream of reuniting Europe. The nightmare that should spur our actions is what is happening in former Yugoslavia. Those are the alternatives which confront us.
To go back to the Czech application, they talk of sober realism. That has to be, without a doubt, a major motivating force. It is a difficult process. Let us not in any way underestimate the difficulties. We have our own difficulties which have already been outlined in the debate today about Agenda 2000. But the applicant countries themselves must go through a process of economic reform and keep that process on course.
In particular we must ensure that there is effective competition policy in all the applicant countries and that there is proper respect for intellectual property which will underpin inward investment, which is so important for them all. We have to ensure that their administrations are modernised.
As I have said many times in these debates, in my view the biggest weakness of these countries is the administration and the judicial system and the lack of modernisation and investment. They must all take action against corruption because, as we know ourselves, corruption will undermine the political process. There can be no fudges whatsoever during that process. We have to be honest and realistic. We have to show solidarity and understanding for the difficulties these countries are going through. We have to ensure that we can take care of the social consequences of those reforms.
But the applicant countries must also understand that none of them is as yet in the European Union. They will all be judged on their own merits. They must continue the processes which they have been going through and show patience whilst they are going through the negotiations.
What is also needed, as the Czechs pointed out, is enlightened imagination and political courage. All problems can be resolved in politics if the will is there. Let us show that imagination and courage so that we can enlarge the European Union before the next European elections in 2004.
Mr President, firstly I should like to congratulate the rapporteurs. However, despite my strong commitment to the process of enlargement, I acknowledge that we face real dilemmas during the process. On the one hand we have a political and, indeed, a moral obligation to honour the Treaty by admitting new members in accordance with it. On the other hand, we must be careful that the arrival of new members is not detrimental to the future workings of the Treaties. The jargon of the Union sums up the problem. Is it to be deepening before widening or widening before deepening?
We took a risk at the last enlargement by admitting three new members before any significant institutional reforms were in place to deal with the consequences of expanded membership. That risk was heightened by the presence in two of those countries of very significant anti-EU minorities which, if they became majorities, could, under our present inadequate institutional arrangements, have stifled the very workings of the Communities. That risk, which I hope has disappeared, cannot be taken again even if it means postponing enlargement. An enlarged unreformed community has a permanently increased exposure to disagreements which could stultify progress to our ultimate goal of a United States of Europe. As an aside, I venture to suggest that this is the secret ambition of some of the supporters of early enlargement.
There is now a new reason for hastening slowly on enlargement. The euro has had a successful birth and is established as a world currency but it is still an infant. Its continued health is an essential prerequisite, not just for the economic health of the Union and the Member States but to their economic viability. There can be no enlargement unless the applicant states are fit to join the single currency, posing no threat to its integrity and status, and are willing to join so as to avoid making the present two-tier Union even worse. Hopefully, all existing Member States will have seen the light and be participants in the single currency before enlargement so that the applicants will have no choice on this issue.
Enlargement in the right circumstances will guarantee the benefits of the Treaties for new members. Enlargement in the wrong circumstances will certainly halt progress and will probably reverse it. We must get it right and I am confident that we can.
Mr President, I shall confine myself to expressing the simple wish that we can make up for lost time and that Malta can join the European Union soon. This is therefore an appeal to overcome all the hesitations and uncertainties which up to now have characterised the attitude of the Council and the Commission. Above and beyond the size of the country, which is of course limited in terms of territory and population, Malta's importance lies in the fact that it can help us launch and consolidate our policy in the Mediterranean area, which is one of the fronts on which tomorrow's Europe will compete. We should bear in mind that new scenarios do arise and that overcoming the negative attitude, so to speak, on the part of Libya is a major factor in consolidating the situation.
Therefore, from the forthcoming Cologne Council onwards, Malta should be considered in a positive light. I think all the right factors are there: the attitudes of the previous labour government have been overtaken by the determination of the current one, and the main macroeconomic indicators are good, as was acknowledged by the rapporteur herself, Mrs Malone. I hope things will move quickly, Commissioner.
Mr President, as Mr Donner has indicated, many positive things can be said about Estonia's progress and the pace of reform there. The same applies to Latvia and Lithuania. I was delighted at the result of the Estonian elections on 7 March. The winning parties were those who are most unequivocally working for EU membership and they have now formed a government. It is particularly gratifying that Mart Laar has been appointed as the new prime minister. Over the period between 1992 and 1994, he led the government which steered Estonia along what has proved to be such a successful course of reform.
25 March this year was the 50th anniversary of the day on which 20 000 Estonian citizens were subjected to mass deportation from Estonia by Soviet occupation forces. That tragedy was not played out on our TV screens as happens with today's atrocities, so there is all the more reason for us to remember those people.
Even before enlargement takes place, the current Member States of the Union are benefiting considerably from the reforms and efforts undertaken by the applicant countries to meet the requirements which have been laid down. And we should be reminding voters of that when the elections take place in June. The switch-over to a market economy in these countries has created new markets and jobs for us, and a high level of stability has enabled them to weather the Russian crisis better than might otherwise have been the case. As a result, we have been spared the need to intervene with a programme of assistance. First and foremost, however, their commitment to conflict-resolution and human rights has meant that we have not had to endure 'Kosovo crises' on our doorstep. This is the new dimension of the EU as a peace-promoting enterprise.
Commissioner, ladies and gentlemen, the enlargement of the European Union is, without doubt, the most important challenge facing the European Union as it moves into the twenty-first century.
One of the essential prerequisites for its success is maintaining a geographical balance when admitting applicant countries. Seen in this light, the accession of Cyprus takes on special significance. The fact that accession negotiations in this particular case have begun and are progressing normally is to be welcomed. These negotiations must continue until they have been successfully concluded. Impeding the negotiations, and linking their outcome to a resolution of the political and military issues that have afflicted the island for 25 years, as certain Member States of the European Union have unfortunately attempted to do, are diplomatic errors which go against the philosophy of the European Union and enlargement and jeopardise its successful completion.
The report by Mr Bertens, whom I congratulate on his excellent work, is a major step in the right direction and we must therefore vote in favour of it.
Mr President, Mrs Myller has produced a sound and interesting report on the environmental strategies to be implemented in the run-up to the accession of the countries of Central and Eastern Europe. This is an important text, which fits in well with the commitment the European Parliament has consistently demonstrated towards environmental issues.
The report does, however, contain a number of points which I cannot support. It is stated, for example, that the ongoing privatisation processes in the applicant countries could jeopardise the status of conservation areas and the future of biological diversity. My view is quite the opposite. I believe that this privatisation thrust is essential to the interests of sound environmental policy. The countries of Central and Eastern Europe have a sorry history of totalitarianism, which left them with a legacy of severe environmental problems. It is now up to individual countries and the EU to embark on joint efforts in the interests of a better environment.
People care for the things they own. It is therefore paramount that legislation should safeguard the right of ownership. If someone pollutes my land, then I must have an incontrovertible right to claim compensation of some kind from the polluter. That is what the hallowed 'polluter pays' principle is all about.
Mrs Myller also says in her report that increasingly intensive farming and forestry endanger the environment, as does road building. I disagree with her analysis. All human activity brings with it alterations to the environment. Such change need not necessarily be damaging, although human endeavour does sometimes impact negatively on the world around us. That is precisely why we need to set clear boundaries, but it does not mean that we should categorically condemn certain things. Normal agricultural and forestry activity does not in itself jeopardise the environment. It is therefore inappropriate to urge the applicant countries to abstain from the kind of farming and forestry practices that we view as normal. But it is essential that they comply with the environmental legislation we ourselves have agreed upon.
By way of conclusion, let me highlight the huge environmental policy benefits associated with enlargement; the result will be a better environment for the whole of Europe.
Mr President, Commissioner, I would like to say a few words about Malta. First, I would like to thank everyone who has helped to ensure that Malta is once again being considered alongside the other applicant countries, as envisaged at the Corfu and Essen Councils. I would also like to thank you in particular, Commissioner van den Broek, for the firm support you have offered ever since the present Maltese Government reactivated their country's application for membership.
However, I have a few questions for the Commission on this. My first question is about the Task Force for the Accession Negotiations, which includes a special unit for each country. When will the unit responsible for Malta start work?
My second question is about the fourth financial protocol. According to this protocol the 1999 budget provides EUR 5 million each for Malta and Cyprus. But with the help of the Commission and before the recent elections in Malta, it had been agreed that the financial protocol for Malta would be extended by a further year. Now, several million euros are not available, because they were not included in the budget. Do you see any chance, perhaps by using the Notenboom procedure or some other method, of implementing this extended financial protocol now?
My third comment is on the report before us. I am very sorry that the rapporteur did not consider it necessary to be present for this debate. I am referring to the amendments tabled on the report. It seems to me that Amendment No 1, which takes the Maltese authorities and administration up on their promise to respect the vote in favour of membership of the European Union, is aimed at the wrong people. After all, with Norway we saw that it was ultimately the public who decided what would happen, without anyone making the authorities responsible beforehand. Overall, I am very grateful that we have had this debate here today.
Mr President, I should like to thank the rapporteurs and others who have spoken this evening on the important subject of European Union enlargement. May I begin by again stressing, and this goes for all those responsible for preparing for enlargement within the Commission, that we are very much aware of the European Union's historic and unique opportunity to extend peace and stability to large areas of this continent. I therefore fully agree with Mr von Habsburg and all those who have reiterated his message this evening that precisely during these weeks and months of conflict in Kosovo we are particularly aware of what it means to be able to live in peace and freedom and without repression within this community of values. We must therefore help all those who aspire to join this community during the difficult and complex integration process.
I am therefore grateful to have the opportunity today to reflect on the state of progress in this process, which by the very nature of things cannot be completed overnight. In any event I want to reassure all the honourable Members, as I have the applicant countries themselves, that as far as we are concerned the current so-called institutional crisis, which naturally affects the Commission's work, must not and shall not result in any delay in the enlargement process. All the preparations and our work on them will continue undiminished, as will the negotiations with the individual countries.
Last December we discussed at length the situation in the applicant countries with which formal negotiations have not yet begun. Today we turn our attention to the other six.
I should like to begin by saying that we are using all the pre-accession instruments at our disposal in order to help these applicant countries with their preparations. The Commission will be drawing up further progress reports in the autumn, but we also intend to adapt, or rather adjust, the accession partnerships on the basis of the recorded progress and development in October this year, in other words before the Helsinki summit. At this point we can already report that all 10 Europe Agreements have entered into force and that the pre-accession support agreed at the European Council in Berlin will double the financial aid granted to the countries of Central and Eastern Europe. Under the PHARE twinnings programme we expect around 100 experts from the current EU Member States to be in place in these applicant countries by the end of the year, and as far as we are concerned this figure of 100 needs to be doubled in the year 2000. These experts will be expected to transfer their knowledge about implementing the acquis communautaire to the main ministries in the applicant countries. Officials will then be seconded for longer periods in the field of agriculture, justice, home affairs, finance and the environment.
Every applicant country has also approved a national programme for the adoption of the acquis communautaire which specifies the required personnel, budget and institutional resources. These countries are also being asked to make further adjustments to their programmes by the early summer in order to bring them into line with the latest developments.
Before I say anything about each of the six countries individually, I should perhaps say a word about Malta, which clearly finds itself in a rather special position as a result of the interruption in its membership application. Last December I was able to inform you that Malta's application had been reactivated. As a result, the Council asked us to revise its 1993 opinion and we announced this on 17 February. The conclusion reached in this opinion was essentially that while there were no problems in respect to the political criteria for Malta, additional or structural economic reforms were still needed, while the two-year break in Malta's membership preparations had resulted in a delay in adopting the acquis communautaire . The Commission believes the recommended screening should begin as soon as possible, as indeed will be the case, so that, as we say in the report, accession negotiations can begin at the end of this year. This may, as I hope, provide an impetus for the Helsinki summit in December. But at the end of the day it is the summit itself which must decide when to start negotiations.
In any event, we are fully prepared. I can also reassure Mrs Günther that we have already taken steps to ensure that the task force negotiations can be enlarged at any time should the formal negotiations with Malta actually begin. I can also tell Mr Bertens, and on this occasion Mrs Malone too, that we will also be considering to what extent, for Cyprus as well as Malta, the present financial protocol can be converted into a financial instrument which is comparable to that for the other applicant countries. We are working on this at the moment and will return to it as quickly as possible.
The negotiations are a complicated process in themselves, but I am delighted to be able to report that at the end of last year seven out of a total of 31 negotiating chapters had already been addressed. Faced with the need to determine their negotiating positions, the applicant countries succeeded in dramatically improving their internal organisation and coordination in a relatively short period of time. The questions we put to them about their ability to adopt the acquis communautaire provided an extra stimulus for their preparations in this crucial area. I am saying this in reply to Mr Titley who made a comment about this.
The Commission for one also certainly plans to keep up the pace at which these chapters are addressed, which means that it should be possible to address another eight by the summer. The German Presidency itself has also announced this. This means that by around the middle of this year half of all the negotiating chapters will have been addressed, and if the pace can be maintained around three quarters will have been addressed by the end of the year. This says a great deal about the efforts made by both the applicant countries and the Commission presidency. This is a pace we want to sustain.
You know that the issues involved here are political criteria, economic criteria, the acquis communautaire and administrative capacity. Before I comment on individual countries I should like to make a number of general points about these four important criteria which, as you know, were agreed in Copenhagen in 1993. Our evaluations set out in last year's November reports were based on an in-depth investigation of how democracy in these applicant countries works in practice. It was with great pleasure, not to say enthusiasm, that we were able to conclude that all things considered these are now well-established democracies.
There are still a number of important aspects concerning the rule of law and democracy which still need attention and where further progress is necessary. I am thinking here of minorities, a particularly pertinent subject at this time, and also the need to strengthen the judiciary for example. In many countries, not only the applicant countries but in Member States too, there are major delays in the judicial process, usually because of staff shortages in the judiciary.
Now for a general comment on the economic criteria. All the countries with which we are negotiating have made considerable progress in moving towards a market economy, with particularly marked economic progress in countries such as Estonia, Hungary and Poland, which have made constant efforts to implement reforms since the opinions were published. In the report we also made no secret of the fact that Slovenia and the Czech Republic had made less progress and that they really needed to speed up the process. We told these countries this, which they accepted and they are now taking the necessary measures.
Next to the matter of the pace of adapting to the acquis communautaire . The question is not only whether the countries are able to adopt the legislation but also whether they are able to implement it in practice? In this respect I believe the performance of the applicant countries remains very varied. In November we concluded that Hungary and Estonia had generally maintained a good adaptation rate, and that Poland had made major progress in a number of areas while falling behind in others. On this point too we had to conclude that the Czech Republic and Slovenia were lagging somewhat behind.
In the interests of the mutual trust which is also vital for European Union membership, it is crucially important for applicant countries to have the necessary administrative and judicial capacity. They cannot afford to neglect this area in their negotiations. This is also why we have devoted so much effort to the twinning operation under which experts from the Member States can be made available to the governments of applicant countries for longer periods.
I will now quickly comment on each of the six countries individually. Poland, for example, has achieved excellent results in meeting the political criteria by introducing a new Penal Code and Code of Criminal Procedure and by appointing a commissioner for the protection of civil rights. On the economic front, I would also inform Mrs Hoff that Poland achieved high annual growth over the past year, coupled with falling unemployment and inflation, a strong currency and an increase in direct foreign investments. A major effort was also made for the economic restructuring of the social security system, the iron and steel sector and the coal sector.
Less progress was made in adapting to the acquis communautaire , particularly in the environmental field, and the legislative work needs to be speeded up together with efforts to attract investment to the environment sector. There have been delays in passing important laws on certification and conformity assessment, which has created problems - which is why I mention it - in terms of access to the Polish market. As for Poland's most noted sector, namely agriculture, which Mrs Hoff also mentioned, I fully agree with her analysis that it is necessary to continue with reforms, especially in the field of rural development and improving veterinary and plant health facilities. On the other hand, I would praise Poland for the enormous work that has gone into the restructuring programme for the iron and steel industry. Nevertheless, greater efforts must be made in order to further clarify the entire privatisation strategy of the two largest companies and to set a clear timetable for privatisation and restructuring.
I agree with Mrs Hoff's recommendation to continue with PHARE support for social measures to accompany restructuring in the iron and steel sector. This will therefore also be taken into account in this year's PHARE programme. There is a huge employment problem involved here.
Next the Czech Republic, which I talked about earlier. Only limited progress has been made in the overall process of adaptation and the implementation of the short-term priorities for the accession partnership. Mr Carnero Gonzalez's report lists a number of priority areas in which the Czech Republic must step up its pre-accession measures, such as adapting its legislation to the acquis communautaire in general, as well as reforming the apparatus of government and the judicial system, privatising state banks, policy on state support, protecting the environment and the further integration of the gypsy minority, the latter a point raised by Mr Gonzalez.
The new government's programme includes many priorities which do indeed correspond to the accession partnership, but we hope that the government will also succeed in transforming these priorities into concrete results.
I can be quite brief on the subject of Hungary. There has been major progress in a number of areas, in particular the approval of a general reform package for the judicial system and the completion of the structural economic reforms. Another very favourable development is the strengthening of Hungary's government apparatus by increasing the number of staff - something the Commission is naturally very jealous of - and organising training programmes for the medium term.
In some areas, such as environmental protection, the process of harmonising legislation is rather slow and regional development planning is also only in its earliest stages. Additional efforts are needed in setting up an effective service for controlling state aid, an important subject in itself.
I will now turn to Estonia, where there has been clear progress. This is a real front-runner, with developments in the area of citizenship legislation particularly welcome. We know the political efforts this has required. We also hope, and I make no secret of the fact that I have some concerns about this, that Estonia will reexamine the language law and the law on parliamentary and local council elections which were passed following the publication of our last report. Our first impressions are that these laws could be at odds with international standards in this area. The Commission would be happy to work with Estonia to find solutions to this and shares Mr Donner's view that more measures are required to ensure the integration of non-Estonian speakers. Although it is no exception in this respect, Estonia must also make more effort to strengthen its administrative capacity.
Now Slovenia, which stands second to last in the line of negotiating countries. November's progress report made it clear that Slovenia had not made sufficient progress on harmonisation in general. We discussed this at length with the Slovenian Government during a visit to Ljubljana, and I am confident that efforts will be made to catch up, as I agree with those who spoke about Slovenia, Mr Tindemans among others, that this is a country that has everything it takes for rapid and smooth integration. In this sense Slovenia's performance has been disappointing, at least as things stood in November. But I repeat, I hope the government will be able to catch up. Slovenia knows exactly what is needed and what must be done, and we now need to give it the political encouragement to achieve this.
Finally, last but not least, Cyprus. Let me begin by saying that we much appreciate, and in a sense were reassured by - I say this to Mr Bertens - the fact that President Clerides had the wisdom to avoid creating tension on the island by reconsidering the decision to deploy defensive missiles. This certainly helped the island's stability. I should also like to take this opportunity to express the hope that we will see new political initiatives which will restart the UN process on the island's partition and dialogue between President Clerides and Mr Denktash. As I told Mr Dimitrakopoulos, I believe that in the meantime preparations for Cyprus to join the Union should continue unabated. President Clerides has made a generous offer to the Turkish Cypriot community to participate in the delegation to the accession negotiations. We also hope for better times in this respect.
I should like to say the following on the subject of economic developments. Since the 1993 opinion on Cyprus it still remains to be confirmed that the economy has the basic capacity to adapt to the challenges of enlargement. In this respect more attention needs to be paid to restructuring the internal financial sector to enable it to stand up to the pressure of competition as a result of the liberalisation of capital movements. The necessary progress has been made in adopting the acquis communautaire , particularly in the context of the customs union, but considerable further efforts are required in the area of the internal market and more particularly in the area of tax and finance. Maritime transport, telecommunications, justice and home affairs are also points which require particular attention in the case of Cyprus. As regards Mr Bertens' request that we should come up with a proposal for a financial mechanism, I repeat what I said earlier on the subject of Malta, namely that we are working on replacing the financial protocol. This is a subject to which we will be returning.
Mr President, I will end here. I would, however, just like to say a few words about Mrs Myller's interesting and well thought-out report. In May 1998 the Commission adopted a communication on accession strategy in the environmental field. The need for such a strategy stems directly from the Agenda 2000 proposals in which it is recognised that adopting the environmental acquis will be a huge task for the CEECs and one which can only be achieved in the longer term and at a very high cost. There was talk at the time of figures between EUR 100 and 120 billion. The communication looks at some of the practical questions which are relevant for drawing up national strategies allowing the CEECs to adopt the acquis communautaire without allocating funds from the pre-accession instruments. Two of the main points in the communication concern the efforts the CEECs must make, which are both considerable and expensive. It is, however, important to recognise that they not only serve environmental interests, but are also justifiable on economic grounds. The Union's financial assistance provides just a very small part of the necessary resources, which is why a targeted, effective and strategic approach to the accession process is absolutely essential.
Mr President, I have attempted to sketch, although perhaps at too great a length, the current state of affairs, as this Commission, or at least this college of Commissioners, will probably no longer be responsible for producing the next report. In any event I should like to take this opportunity to sincerely thank Parliament, and in particular the rapporteurs and all those who showed great interest in or were involved in the debate on the enlargement process, for the encouragement they have always given the Commission to take new initiatives in order to maintain the tempo of the enlargement process.
I should like to end by saying to the enlargement countries themselves that our philosophy was and still is that each of the enlargement countries should be considered on its own merits and progress, even if this can result in a certain differentiation. It is therefore extremely important to make it clear that the enlargement family remains a family, even if at any given moment one may have made more progress than another. All-inclusiveness is a basic principle and point of departure for all those involved in this enlargement process and will remain so.
Thank you for that interesting and highly detailed statement, Mr van den Broek.
The joint debate is closed.
The vote will take place tomorrow at 11.30 a.m.
Agreements and concerted practices
The next item is the report (A4-0137/99) by Mrs Thyssen, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on
I.the proposal for a Council Regulation amending Regulation No 19/65/EEC on the application of Article 85(3) of the Treaty to certain categories of agreements and concerted practices (COM(98)0546 - C4-0627/98-98/0287(CNS))II.the proposal for a Council Regulation (EC) amending Regulation No 17: First Regulation implementing Articles 85 and 86 of the Treaty (COM(98)0546 - C4-0628/98-98/0288(CNS)).The first speaker is the rapporteur, Mrs Thyssen.
Mr President, the report I am about to present was approved by the Committee on Economic and Monetary Affairs and Industrial Policy by just one vote short of unanimity. It concerns competition policy and two proposals in connection with vertical agreements. One proposal for an amendment concerns the first Council regulation on the application of Articles 85 and 86 of the Treaty. This is the famous Regulation No 17/62 which empowers the Commission to grant individual exemptions. The other concerns an amendment to Regulation No 19/65 which determines the Commission's powers to grant block exemptions. It seems that the system of block exemptions, which the Commission has used for more than 30 years, is no longer flexible enough to meet the needs of rapidly changing distribution structures. There is also increasing recognition of the risk that agreements between undertakings with a dominant market position, even if they comply with the legal conditions for block exemption, may still have a distorting effect on competition.
In 1997 the Commission set out these and other findings and published a Green Paper on vertical agreements. Parliament also took the opportunity to give its opinion on this occasion. While we recognised the need for a change of policy we did not unconditionally share the Commission's view that market share should be an essential differentiating criterion. With the current proposals, the Commission is introducing an initial specific amendment phase. The Commission wishes in future to introduce a single block exemption regulation for all categories of agreements on the resale of goods and services, intermediate goods and industrial property rights.
For this, the scope of Regulation No 19/65 must first be extended. The Commission also wants to drop the excessively strict legal conditions in the area of contractual content. Furthermore, it wants to grant the national competition authorities the power to withdraw the benefit of block exemption in their territory. If all this is to be achieved within a consistent legal framework, the scope of Regulation No 17/62 also needs to be adapted, which the Commission also proposes to do. Finally, the Commission wants it to be possible for agreements which are not individually notified, but which nevertheless qualify for exemption, to be exempt with retroactive effect from the date on which they were concluded. These then are the proposals.
The Committee on Economic and Monetary Affairs and Industrial Policy is in broad agreement with the Commission when it says that the proposed amendments will bring competition policy more in line with economic reality in future. But we also have certain objections. First of all, I must say that, contrary to what the Commission maintains, not all economic sectors welcome the proposed policy change. This is certainly true of the brewing sector and of filling station contracts. These are sectors with special rules which have shown their practical value. The beer supply contracts, for example, are currently perfectly satisfactory for the catering sector, large and small breweries, wholesalers and also the consumer. Yet the Commission claims that there are insufficient economic and legal arguments for maintaining special rules for them. My first question to the Commission is therefore: What compelling reasons does the Commission have for replacing an effective system which everyone is pleased with in this sector and which does not distort competition?
Secondly, I should like to hear from the Commission how the general block exemption will relate to the duration of contracts and in particular whether contracts linked to long-term investments will be able to run for periods as long as at present?
Thirdly, I have a question about the transitional period for current agreements and wonder whether agreements made under the present system can be fully implemented under this system or whether the new system applies to them and, if so, from when?
Fourthly, I should like public confirmation of the Commission's undertaking to inform Parliament and to give it the time to draw up a report on the planned block exemption regulation and guidelines before the Commission makes any final decision.
Finally, Mr President, I am curious to know what the Commission's position is on Amendment No 9 relating to the professional secrecy of in-house counsel and what position it intends to take on the automobile distribution sector when the block exemption regulation for this sector expires in 2002. I thank the Commissioner in advance for a clear reply on this.
Mr President, ladies and gentlemen, we are today debating one part of the overall package of reforms in European competition law. Mirroring the trend in the United States since the end of the last century, the European Union's anti-trust authority has become the spearhead of the EU. We need rules to safeguard the free market and to provide protection against monopolistic situations. Only competition can guarantee the lowest possible price for the consumer, quality, free access to the market, and, of course, innovation and jobs.
Commissioner, you quite rightly referred several times to the support which Parliament has offered up to now in its contacts with the relevant departments. The Commission can also count on Parliament playing a constructive part in future work on the reform of competition law. This of course includes a detailed analysis of the present communication which deals with vertical restraints on distribution. As a matter of principle, it is of course right to frame practical block exemption regulations. Let me say it again, practical. It is probably easier to assess the internal market situation by judging the impact of vertical agreements than by applying strict formal criteria, particularly as small economic operators would then benefit from simplified formalities. And we would be well advised to convince all sectors of the need for such a reform.
The rapporteur, Marianne Thyssen, quite rightly points out that there is absolutely no obstacle either to exceptions being made or to sector-specific approaches being adopted for those sectors in which the existing arrangements work to the total satisfaction of economic operators. Some distributional restraints reflect an economic requirement, for example because of the scale of investment or the consequent rate of return. At any rate, changes in sensitive areas should involve appropriate transitional periods. In my country alone, assets measurable in billions are dependent on this approach.
Mr President, Commissioner, it is certainly laudable that the Commission, and above all the Commissioner responsible, Mr Van Miert - who is not with us today but to whom I should like to say that he for one clearly cannot be accused of having lost control of his administration - is seeking to ensure that the Treaty is properly applied in order to avoid any distortion of competition in the single market.
Nevertheless, we must guard against being over-zealous by questioning something that has been shown to work effectively, especially if this review of competition policy on vertical restrictions threatens to jeopardise a whole sector which, thanks to its exclusive distribution contracts, and beer contracts in particular, has functioned perfectly well thus far, to the satisfaction of the breweries on the one hand and the cafés, restaurants and hotels on the other. As our rapporteur, Mrs Thyssen, very clearly highlighted, the breweries invest in the buildings and equipment of their clients safe in the knowledge that they can then sell their perishable products there. The owners of cafés, restaurants and hotels benefit from these investments which they are unable to finance or finance in advance themselves. What is the harm in that?
The Commission must understand, and give us the assurance, that any reform must ensure that a brewery operator can conclude beer delivery contracts for at least 10 years, given the considerable volume of investments in this sector and the relatively long period before they yield a return.
In sectors such as beer, and also hydrocarbons, where the present approach is satisfactory to economic operators, either an exception must be made to the general rule or a sector-specific approach adopted. There can be no question of giving the Commission carte blanche in this field.
This is why we want to hear from the Commission that it will accept Parliament's argument and review its position. In a small country such as mine, Mr President, a new regulation on market thresholds could simply drive our breweries out of business. This must not be allowed to happen and the Commission must understand this.
The approval of the Green Paper in January 1997 marked the start of the Commission's review of its competition policy in relation to distribution agreements. Since then we have received support for this review in the course of what has been a very open dialogue with Parliament. This support for one of the most important European competition policy reforms is clearly of great importance. The two proposals for Council regulations on the agenda today represent a second step in this process and should make it possible for the Commission to adopt new measures with regard to distribution agreements. I thank the rapporteur, Mrs Thyssen, for the support she has given the Commission's proposals in her report.
Once the Council has approved the Council regulation, the Commission will draw up a proposal for a block regulation covering all vertical agreements below a certain market threshold. At the same time it will propose draft directives for those agreements not covered by the block exemption. The European Parliament will be informed of both proposals before the Commission adopts the final texts. The Commission supports a number of the amendments that have been tabled. Let me tell you which amendments the Commission has difficulty with and cannot support. The Commission cannot accept Amendment No 2 on Regulation No 19/65 or Amendment No 1 on Regulation No 17. It is not the case that small and medium-sized enterprises in the beer and petrol sector may suffer adverse effects as a result of the policy review. SMEs in all sectors will benefit from the deregulation while the use of market share thresholds will ensure that dominant companies are unable to block off the market to new entrants.
This is why a number of breweries and beer wholesalers support the policy review whereas some dominant players are opposed. There are a number of beer markets where market dominance seems to be a problem, which only highlights the need to treat this sector just like any other. However, the directives will take into account the specific situation of long-term investments in these and other sectors. For the same reason the Commission is unable to support Amendment No 3 on Regulation No 19/65. There should also be no need to stress that sector-specific regulations remain possible as these are always possible.
The Commission also has objections to Amendments Nos 3 and 4 concerning the principle of legal privilege for in-house counsel. The law protects the confidentiality of written communication between an independent counsel and a company, therefore rendering it impossible for the Commission to use such documents as proof in applying European rules of competition. This protection is usually known as legal privilege. On the other hand, documents received or written by in-house counsel for the enterprise for which he works are not protected. The proposed amendments propose extending the principle of legal privilege to include in-house counsel. The Commission recognises the importance of this question but is unable to support the amendments, for three main reasons.
First of all, this question lies beyond the scope of the present policy review which is concerned with competition policy as it relates to vertical agreements. The Commission's wide-ranging consultation in connection with its Green Paper did not include the question of legal privilege for in-house counsel. Accepting these amendments would mean changing the subject of the present legislative procedure and would result in a decision without prior consultation with all the parties involved.
Secondly, we are at present busy considering an extensive reform of Regulation No 17, including a review of the Commission's powers of investigation. If any changes need to be made to the principle of legal privilege, it should be done in this framework.
Thirdly, we do not believe that now is the time to resolve the question of legal privilege for in-house counsel. The proposed extension of this principle requires a new European status for in-house counsel, based on comparable rules on professional ethics and discipline. It will take some time to do this.
Mr President, Mrs Thyssen has now supplemented her report with five or six questions, the first of which I propose to answer now, but I would ask Mrs Thyssen if she would be prepared to accept a written reply to the other questions tomorrow. I have noted them down here but in order to save time I should like to give a written reply.
As to Mrs Lulling's question about the compelling reasons for changing the rules for the beer sector, the answer is that the present block exemption authorises market monopoly. No distinction is made as to whether a brewery controls 5 %, 30 % or 90 % of the cafés. That is not good policy as it does not protect competition. The present block exemption is also unnecessarily detailed in its formal requirements, resulting in unnecessary legal uncertainty. A good example of this is the British market. If there is no market monopoly then people have no reason to fear new regulations. This concludes my reply.
Mr President, I have one more question, or rather a request for clarification. I would have been interested to know, and this has already been touched upon, how geographical catchment areas are to be defined for economic operators. How do you define local, regional, national and pan-European? It seems to me that this is an essential criterion for exemption, so perhaps we could have a written answer.
I should also like to give a written reply to this question.
Mr President, I do not agree with the Commissioner's reply either, but I know that Mr van den Broek is not responsible, but Mr Van Miert. It is not possible to set thresholds in a small country such as mine where a small brewery can dominate, but in a very limited market, whereas a major brewery such as 'Bitburger', which is just next door to us and which is in a much stronger position and has a much bigger turnover, is not considered to be dominant because Germany is huge in comparison with the Grand Duchy of Luxembourg. It will be the death of our breweries, and this must not be allowed to happen. We will also discuss this with Mr Van Miert. I do not want to attack Mr van den Broek. It is not his sector, but we cannot accept answers like that. It is not being responsible.
Mr President, I will be brief. Of course I am prepared to accept written answers to my questions, but there is one question to which I should have liked to receive an oral reply because I believe it is important for this to be given in public. The question is whether the Commission will give an undertaking that its services responsible for competition policy will come to the Committee on Economic and Monetary Affairs and Industrial Policy before the general block exemption regulation is finally adopted and before the guidelines are decided, and whether the Commission is ready to present the proposals to Parliament and we will have the chance to draw up another report on this. I feel that this is important if we are to consider the specific points raised by my colleagues in greater detail.
On what Mrs Lulling said, it does indeed seem advisable, as she herself suggested, to take this point up with Commissioner Van Miert. I would of course like to give her a satisfactory answer now, but she has recognised that at the present time this is not really expected of me.
In reply to Mrs Thyssen, I would say that I thought I had answered her first question in my speech. From what I have gathered here, this block exemption is under a certain time pressure at the moment, so any consultation must take place within a very short period. The present block exemptions expire at the end of the year.
Finally, I should like to say that where Mrs Thyssen talks about consultation, if I heard correctly, I myself thought Mr Van Miert was thinking more about providing information, though of course information can also lead to an exchange of views. This is simply how I see it.
Mr President, this is simply to say that in any event we plan to work very hard and fast during the coming parliamentary term with those Members of Parliament who are returned, or who very much hope to return. But we would very much like the opportunity to have an exchange of views on this issue before any final decision is taken. It was in this spirit that I drew up my report. In faithful cooperation with the Commission's services I limited myself to the legal aspects on the agenda, precisely because we had received an undertaking that we would be able to return to the details later.
Thank you, Mrs Thyssen.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
Mr van den Broek has asked for the floor.
I have a somewhat unusual request to do with the subject of enlargement which preceded the present item on the agenda. It was Mr Speciale, the rapporteur on Slovenia, who drew my attention to my mistake. I referred to a number of areas in which Slovenia had fallen behind in preparations for accession, but I failed to mention the following positive points which I would like to be added to the report on the previous subject if this is possible. The words are as follows: since the publication of the interim report, however, more progress has been made, in other words more progress in the preparations for enlargement. A number of important laws have been passed, including in the areas of VAT, excise, company law and the bank act. A government programme has also been approved for 82 priority laws in connection with the acquis communautaire which will be enacted before the end of this year by means of shortened parliamentary procedures. Mr President, I would very much appreciate it if the rapporteur can be borne out on that point, and I also offer my apologies to Mr Speciale for this omission.
Thank you, Mr van den Broek. Your comments will be noted in the Minutes.
Ladies and gentlemen, we have now come to the end of our agenda for this night sitting, and I should like to thank the House's services for their invaluable assistance during what has been a long and busy day.
The sitting was closed at 11.50 p.m.